Exhibit 10.1

Execution Version

 

 

 

CREDIT AGREEMENT

dated as of October 9, 2020

Among

HI-CRUSH INC.

as Borrower,

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent and an Issuing Lender,

and

ZIONS BANCORPORATION, N.A. DBA AMEGY BANK,

as an Issuing Lender

and

THE LENDERS NAMED HEREIN,

as Lenders

$25,000,000

 

 

 

JPMORGAN CHASE BANK, N.A.,

as Sole Lead Arranger and Sole Bookrunner

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

       Page  

ARTICLE 1 DEFINITIONS AND ACCOUNTING TERMS

     2  

Section 1.1.

  Certain Defined Terms      2  

Section 1.2.

  Computation of Time Periods      37  

Section 1.3.

  Accounting Terms; Changes in GAAP      37  

Section 1.4.

  Types of Loans      38  

Section 1.5.

  Miscellaneous      38  

Section 1.6.

  Divisions      39  

ARTICLE 2 CREDIT FACILITIES

     39  

Section 2.1.

  Commitments      39  

Section 2.2.

  Letters of Credit      39  

Section 2.3.

  Loans      47  

Section 2.4.

  Prepayments      50  

Section 2.5.

  Repayment of Loans; Evidence of Debt      52  

Section 2.6.

  Fees      52  

Section 2.7.

  Interest      53  

Section 2.8.

  Illegality      54  

Section 2.9.

  Breakage Costs      54  

Section 2.10.

  Increased Costs      54  

Section 2.11.

  Payments and Computations      56  

Section 2.12.

  Taxes      57  

Section 2.13.

  Replacement of Lenders      61  

Section 2.14.

  Defaulting Lenders      62  

Section 2.15.

  Increase in Commitments      64  

Section 2.16.

  Alternate Rate of Interest      65  

Section 2.17.

  Cash Dominion      67  

ARTICLE 3 CONDITIONS OF LENDING

     67  

Section 3.1.

  Conditions Precedent to Effectiveness      67  

Section 3.2.

  Conditions Precedent to Each Revolving Borrowing and to Each Issuance.
Extension or Renewal of a Letter of Credit      71  

Section 3.3.

  Determinations Under Sections 3.1 and 3.2      72  

ARTICLE 4 REPRESENTATIONS AND WARRANTIES

     72  

Section 4.1.

  Organization      72  

Section 4.2.

  Authorization      72  

Section 4.3.

  Enforceability      72  

Section 4.4.

  Financial Condition      72  

Section 4.5.

  Ownership and Liens; Real Property      73  

Section 4.6.

  True and Complete Disclosure      73  



--------------------------------------------------------------------------------

Section 4.7.

  Litigation      73  

Section 4.8.

  Compliance with Agreements      74  

Section 4.9.

  Pension Plans      74  

Section 4.10.

  Environmental Condition      74  

Section 4.11.

  Subsidiaries      75  

Section 4.12.

  Investment Company Act      75  

Section 4.13.

  Taxes      75  

Section 4.14.

  Permits. Licenses. etc.      75  

Section 4.15.

  Use of Proceeds      76  

Section 4.16.

  Condition of Property; Casualties      76  

Section 4.17.

  Insurance      76  

Section 4.18.

  Security Interest      76  

Section 4.19.

  Sanctions; Anti-Terrorism; Patriot Act; Anti-Corruption Laws      76  

Section 4.20.

  Solvency      77  

Section 4.21.

  EEA Financial Institutions      77  

Section 4.22.

  Borrowing Base Certificate      77  

ARTICLE 5 AFFIRMATIVE COVENANTS

     77  

Section 5.1.

  Organization      77  

Section 5.2.

  Reporting      77  

Section 5.3.

  Insurance      83  

Section 5.4.

  Compliance with Laws      84  

Section 5.5.

  Taxes      84  

Section 5.6.

  New Subsidiaries      84  

Section 5.7.

  Security      85  

Section 5.8.

  Deposit Accounts      85  

Section 5.9.

  Records; Inspection      85  

Section 5.10.

  Maintenance of Property      85  

Section 5.11.

  Royalty Agreements      85  

Section 5.12.

  Field Examinations      86  

Section 5.13.

  [Reserved]      86  

Section 5.14.

  Further Assurances      86  

Section 5.15.

  Compliance with Anti-Corruption Laws and Sanctions      87  

Section 5.16.

  Accuracy of Information      87  

Section 5.17.

  Casualty and Condemnations      87  

Section 5.18.

  Payment of Obligations      87  

Section 5.19.

  Beneficial Ownership Certificate      88  

Section 5.20.

  Use of Proceeds      88  

Section 5.21.

  Post-Closing Matters      88  

Section 5.22.

  Real Estate Mortgages      88  

ARTICLE 6 NEGATIVE COVENANTS

     89  

Section 6.1.

  Debt      89  

Section 6.2.

  Liens      90  

Section 6.3.

  Investments      92  

 

ii



--------------------------------------------------------------------------------

Section 6.4.

  Acquisitions      93  

Section 6.5.

  Agreements Restricting Liens      93  

Section 6.6.

  Use of Proceeds      94  

Section 6.7.

  Corporate Actions; Accounting Changes      94  

Section 6.8.

  Sale of Assets      94  

Section 6.9.

  Restricted Payments      95  

Section 6.10.

  Affiliate Transactions      96  

Section 6.11.

  Line of Business      96  

Section 6.12.

  Hazardous Materials      96  

Section 6.13.

  Compliance with ERISA      97  

Section 6.14.

  Sale and Leaseback Transactions      97  

Section 6.15.

  Limitation on Hedging      97  

Section 6.16.

  Fixed Charge Coverage Ratio      98  

Section 6.17.

  Minimum Liquidity      98  

Section 6.18.

  Landlord Agreements      98  

Section 6.19.

  Operating Leases      98  

Section 6.20.

  Amendment of Material Contracts      98  

Section 6.21.

  Repayment of Exit Convertible Notes      99  

ARTICLE 7 DEFAULT AND REMEDIES

     99  

Section 7.1.

  Events of Default      99  

Section 7.2.

  Optional Acceleration of Maturity      101  

Section 7.3.

  Set-off      101  

Section 7.4.

  Remedies Cumulative. No Waiver      102  

Section 7.5.

  Application of Payments      102  

ARTICLE 8 THE ADMINISTRATIVE AGENT

     103  

Section 8.1.

  Appointment, Powers and Immunities.      103  

Section 8.2.

  Reliance by Administrative Agent      105  

Section 8.3.

  Defaults      106  

Section 8.4.

  Rights as Lender      106  

Section 8.5.

  Indemnification      106  

Section 8.6.

  Non-Reliance on Administrative Agent, Lead Arranger and Other Lenders      107
 

Section 8.7.

  Resignation of Administrative Agent and Issuing Lenders      109  

Section 8.8.

  Collateral Matters      110  

Section 8.9.

  No Other Duties, etc      111  

Section 8.10.

  Flood Laws      111  

Section 8.11.

  Credit Bidding      111  

Section 8.12.

  Not Partners or Co-Venturers; Administrative Agent as Representative of the
Secured Parties      112  

Section 8.13.

  Certain ERISA Matters      112  

Section 8.14.

  Posting of Communications.      114  

ARTICLE 9 MISCELLANEOUS

     115  

 

iii



--------------------------------------------------------------------------------

Section 9.1.

  Costs and Expenses      115  

Section 9.2.

  Indemnification; Waiver of Consequential Damages      116  

Section 9.3.

  Waivers and Amendments      116  

Section 9.4.

  Severability      118  

Section 9.5.

  Survival of Representations and Obligations      118  

Section 9.6.

  Binding Effect      118  

Section 9.7.

  Lender Assignments and Participations      118  

Section 9.8.

  Confidentiality      120  

Section 9.9.

  Notices. Etc.      120  

Section 9.10.

  Usury Not Intended      121  

Section 9.11.

  Usury Recapture      121  

Section 9.12.

  Governing Law; Service of Process      122  

Section 9.13.

  Submission to Jurisdiction      122  

Section 9.14.

  Execution in Counterparts; Electronic Execution      122  

Section 9.15.

  WAIVER OF JURY TRIAL      123  

Section 9.16.

  [Reserved]      123  

Section 9.17.

  USA Patriot Act      123  

Section 9.18.

  No Fiduciary or Agency Relationship      124  

Section 9.19.

  Keepwell      124  

Section 9.20.

  Acknowledgement and Consent to Bail-In of Affected Financial Institutions     
125  

Section 9.21.

  Integration      125  

Section 9.22.

  Several Obligations; Nonreliance; Violation of Law      125  

Section 9.23.

  Disclosure      125  

Section 9.24.

  Appointment for Perfection      126  

Section 9.25.

  Acknowledgement Regarding an Supported QFCs      126  

Section 9.26.

  Affiliated Lenders      126  

 

iv



--------------------------------------------------------------------------------

EXHIBITS:

 

Exhibit A    Form of Assignment and Acceptance Exhibit B    Form of Borrowing
Base Certificate Exhibit C    Form of Compliance Certificate Exhibit D    Form
of Guaranty Exhibit E    Form of Notice of Borrowing Exhibit F    Form of Notice
of Continuation/Conversion Exhibit G    Form of Revolving Note Exhibit H    Form
of Security Agreement Exhibit I    Form of Intercreditor Agreement Exhibit J-1
   U.S. Tax Certificate (For Foreign Lenders that are not Partnerships for U.S.
Federal Income Tax Purposes) Exhibit J-2    U.S. Tax Certificate (For Foreign
Participants that are not Partnerships for U.S. Federal Income Tax Purposes)
Exhibit J-3    U.S. Tax Certificate (For Foreign Participants that are
Partnerships for U.S. Federal Income Tax Purposes) Exhibit J-4    U.S. Tax
Certificate (For Foreign Lenders that are Partnerships for U.S. Federal Income
Tax Purposes)

SCHEDULES:

 

Schedule 1.1    Commitments Schedule 1.1(a)    Existing Letters of Credit
Schedule 4.1    Credit Parties Schedule 4.5    Real Property Schedule 4.7   
Litigation Schedule 4.10    Environmental Matters Schedule 4.11    Subsidiaries
Schedule 5.6    Information for Additional Subsidiaries Schedule 5.21   
Post-Closing Matters Schedule 6.1    Existing Debt Schedule 6.2    Existing
Liens Schedule 6.3    Existing Investments Schedule 6.10    Affiliate
Transactions

Schedule 9.9

  

Notices

 

 

v



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT dated as of October 9, 2020 (the “Agreement”) is among
Hi-Crush Inc., a Delaware corporation (the “Borrower”), the Lenders (as defined
below) and other parties from time to time party hereto, and JPMorgan Chase
Bank, N.A., as Administrative Agent (as defined below) for the Lenders and as an
Issuing Lender (as defined below), and each other Issuing Lender (as defined
below).

RECITALS

A. Reference is made to that certain Restructuring Support Agreement, dated as
of July 12, 2020, among the Borrower, certain subsidiaries of the Borrower and
the Consenting Noteholders (as defined therein) (as amended, supplemented or
otherwise modified in a manner reasonably satisfactory to the Required Lenders,
the “RSA”).

B. Pursuant to the RSA, (a) on July 12, 2020, the Credit Parties filed voluntary
petitions to commence cases (the “Chapter 11 Cases”) under title 11 of the
United States Code (the “Bankruptcy Code”) in the United States Bankruptcy Court
for the Southern District of Texas (the “Bankruptcy Court”) and continued in the
possession of their assets and in the management of their businesses pursuant to
Sections 1107 and 1108 of the Bankruptcy Code and (b) on July 14, 2020, the
Borrower entered into (i) that certain Senior Secured Debtor-in-Possession
Credit Agreement, among the Borrower, the lenders party thereto, JPMorgan Chase
Bank, N.A., as administrative agent and an issuing lender, and each other
issuing lender party thereto (as amended, amended and restated, supplemented,
restated or otherwise modified prior to the date hereof, the “DIP ABL Credit
Agreement”) and (ii) that certain Senior Secured Debtor-in-Possession Term Loan
Credit Agreement among the Borrower, the Cantor Fitzgerald Securities, as
administrative agent, and the lenders party thereto (as amended, amended and
restated, supplemented or otherwise modified prior to the date hereof, the “DIP
Term Loan Credit Agreement”).

C. In furtherance of the RSA, the Credit Parties filed the Joint Plan of
Reorganization with the Bankruptcy Court on August 15, 2020 [Docket No. 289] and
the Disclosure Statement for the Joint Plan of Reorganization with the
Bankruptcy Court on August 15, 2020 [Docket No. 290].

D. On September 23, 2020, the Bankruptcy Court entered the Confirmation Order
confirming the Plan of Reorganization.

E. Pursuant to this Agreement, the DIP ABL Credit Agreement and all obligations
and commitments outstanding thereunder shall be refinanced in full by a
conversion of all such obligations and commitments (including, without
limitation, the Existing Letters of Credit) into obligations and commitments
outstanding under this Agreement and the Existing Letters of Credit shall be
deemed issued hereunder, subject to satisfaction (or waiver in accordance with
Section 9.3) of the conditions precedent set forth in Article III, including
without limitation, the consummation of the Plan of Reorganization.

F. To provide guarantees for the punctual payment and performance when due,
whether at stated maturity, by acceleration or otherwise of all Secured
Obligations, whether absolute or contingent and whether for principal, interest
(including, without limitation, interest that but for the existence of a
bankruptcy, reorganization or similar proceeding would accrue), fees, amounts
owing in respect of Letter of Credit Obligations, amounts required to be
provided as collateral, indemnities, expenses or otherwise, the Credit Parties
are providing to the Administrative Agent and the Lenders, pursuant to this
Agreement and the other Credit Documents, a guarantee from each of the
Guarantors.



--------------------------------------------------------------------------------

G. To provide security for the prompt and indefeasible payment in full in cash
and performance of all Secured Obligations, the Credit Parties are providing to
the Administrative Agent and the Lenders, pursuant to this Agreement and the
other Credit Documents, the Liens granted hereby and thereby, having the
priorities set forth in the Intercreditor Agreement.

H. In consideration of the mutual covenants and agreements herein contained and
of the loans, extensions of credit and commitments hereinafter referred to, the
parties hereto agree as follows:

ARTICLE 1

DEFINITIONS AND ACCOUNTING TERMS

Section 1.1. Certain Defined Terms. The following terms shall have the following
meanings (unless otherwise indicated, such meanings to be equally applicable to
both the singular and plural forms of the terms defined):

“7-Month Financials Delivery Date” means the date on which the financial
statements and the operational report required to be delivered to the
Administrative Agent by the Borrower under Section 5.2(c) with respect to the
sixth (7th) full calendar month ending after the Effective Date are actually
delivered to the Administrative Agent.

“ABL Priority Collateral” means the “ABL Priority Collateral” (as defined in the
Intercreditor Agreement).

“ABR”, when used in reference to any Loan or Revolving Borrowing, refers to
whether such Loan, or the Loans comprising such Revolving Borrowing, bear
interest at a rate determined by reference to the Alternate Base Rate.

“ABR Loan” means a Loan which bears interest based upon the Alternate Base Rate.

“Acceptable Security Interest” means a security interest which (a) exists in
favor of the Administrative Agent for its benefit and the ratable benefit of the
Secured Parties, (b) is superior to all other security interests (other than the
Permitted Liens to the extent such Permitted Liens are (i) permitted by this
Agreement and the other Credit Document to be superior to the Liens securing the
Secured Obligations and (ii) made superior to such security interest by (A) the
Intercreditor Agreement or (B) automatically by operation of law and without the
consent of the Administrative Agent or the Lenders), (c) secures the Secured
Obligations, (d) is enforceable against the Credit Party which created such
security interest and (e) is perfected except to the extent perfection is
expressly not required by the terms of the Credit Documents.

“Account” has the meaning set forth in the Security Agreement.

“Account Control Agreement” means an account control agreement (or similar
agreement), in form and substance reasonably acceptable to the Administrative
Agent, executed by the applicable Credit Party, the Administrative Agent and the
relevant depository institution, securities intermediary or as applicable, party
thereto. Such agreement shall provide a first priority perfected Lien in favor
of the Administrative Agent, for the benefit of the Secured Parties, in the
applicable Credit Party’s Deposit Account, Securities Account or Commodity
Account, as applicable.

“Account Debtor” means an account debtor as defined in the UCC.

 

2



--------------------------------------------------------------------------------

“Acquisition” means the purchase by any Credit Party of (a) any business,
division or enterprise or all or substantially all of any Person through the
purchase of assets (but, for the avoidance of doubt, excluding (x) purchases of
equipment only with no other tangible or intangible property associated with
such equipment purchase, unless such purchase of equipment involves all or
substantially all the assets of the seller or a business, division or enterprise
of the seller and (y) repurchases of all or any portion of royalty interest
evidenced by royalty agreements permitted by Section 6.1(p)) or (b) Equity
Interests of any Person sufficient to cause such Person to become a Subsidiary
of a Credit Party.

“Additional Lender” has the meaning set forth in Section 2.15(a).

“Adjusted LIBO Rate” means, with respect to any Revolving Borrowing of
Eurodollar Loans for any Interest Period, an interest rate per annum (rounded
upwards, if necessary, to the next 1/16 of 1%) equal to (a) the LIBO Rate for
such Interest Period multiplied by (b) the Statutory Reserve Rate.

“Administrative Agent” means JPMCB in its capacity as administrative agent and
collateral agent for the Lenders pursuant to Article 8 and any successor agent
pursuant to Section 8.7.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affected Financial Institution” means (a) any EEA Financial Institution or
(b) any UK Financial Institution.

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with, such Person or any Subsidiary of such Person. The
term “control” (including the terms “controlled by” or “under common control
with”) means the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership, by contract, or otherwise.

“Affiliated Lender” mean (a) any Person to the extent it owns or holds, directly
or indirectly, or its Affiliate owns or holds, directly or indirectly, any
Equity Interests of the Borrower or any of its Subsidiaries and (b) any Person
that acquires rights and obligations under this Agreement from any of the
Persons described in the foregoing clause (a), including any successor or
assigns of any such Person; provided that the term “Affiliated Lender” shall not
include any trust department or Affiliate of a commercial bank holding shares,
in trust or otherwise, for clients of the institution.

“Aggregate Commitments” means, at any time, the aggregate of the Commitments of
all the Lenders, as increased or reduced from time to time pursuant to the terms
and conditions hereof. As of the Effective Date, the Aggregate Commitments are
equal to $25,000,000.

“Aggregate Revolving Credit Exposure” means, at any time, the aggregate of the
Revolving Credit Exposure of all the Lenders, as increased or reduced from time
to time pursuant to the terms and conditions hereof.

“Agreement” has the meaning set forth in the preamble.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus 1⁄2 of 1% and (c) the Adjusted LIBO Rate for a one month Interest
Period on such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus 1%, provided that for the purpose of this
definition, the Adjusted LIBO Rate for any day shall be based on the LIBO Screen
Rate (or if the LIBO Screen Rate is not available for such one month Interest
Period, the Interpolated Rate) at approximately 11:00 a.m. London time on such
day. Any change in the Alternate Base Rate due to a change in the Prime Rate,
the NYFRB Rate or

 

3



--------------------------------------------------------------------------------

the Adjusted LIBO Rate shall be effective from and including the effective date
of such change in the Prime Rate, the NYFRB Rate or the Adjusted LIBO Rate,
respectively. If the Alternate Base Rate is being used as an alternate rate of
interest pursuant to Section 2.16 hereof, then the Alternate Base Rate shall be
the greater of clause (a) and (b) above and shall be determined without
reference to clause (c) above. For the avoidance of doubt, if the Alternate Base
Rate shall be less than 2.00%, such rate shall be deemed to be 2.00% for
purposes of this Agreement.

“Amegy” means Zions Bancorporation, N.A. DBA Amegy Bank.

“Ancillary Document” has the meaning set forth in Section 9.14.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption, including, without limitation,
the United States Foreign Corrupt Practices Act of 1977, as amended, and the
rules and regulations thereunder.

“Anti-Money Laundering Laws” has the meaning set forth in Section 4.19(c).

“Applicable Margin” means, for any day, with respect to any Loan, or with
respect to the commitment fees payable hereunder, as the case may be, the
applicable rate per annum set forth below under the caption “ABR” or “Eurodollar
Rate”, as the case may be, based upon the Borrower’s Fixed Charge Coverage Ratio
as of the most recent determination date, provided until the first date on which
quarterly consolidated financial statements are delivered pursuant to
Section 5.2 for the first full fiscal quarter following the Effective Date, the
“Applicable Margin” shall be the applicable rates per annum set forth below in
Tier 1:

 

     Fixed Charge
Coverage
Ratio    ABR     Eurodollar
Rate  

Tier 1

   < 1.5 to 1.0      2.50 %      3.50 % 

Tier 2

   < 2.0 to 1.0


and

³ 1.5 to 1.0

     2.25 %      3.25 % 

Tier 3

   ³ 2.00 to 1.0      2.00 %      3.00 % 

For purposes of the foregoing, (a) the Applicable Margin shall be determined as
of the end of each fiscal quarter of the Borrower based upon the Borrower’s
annual or quarterly consolidated financial statements delivered pursuant to
Section 5.2 and (b) each change in the Applicable Margin resulting from a change
in the Fixed Charge Coverage Ratio shall be effective during the period
commencing on and including the date of delivery to the Administrative Agent of
such consolidated financial statements indicating such change and ending on the
date immediately preceding the effective date of the next such change, provided
that the Fixed Charge Coverage Ratio shall be deemed to be in Tier 1 (i) at any
time prior to the 7-Month Financials Delivery Date, (ii) at any time that an
Event of Default has occurred and is continuing or (iii) if the Borrower fails
to deliver the annual or quarterly consolidated financial statements required to
be delivered by it pursuant to Section 5.2, during the period from the
expiration of the time for delivery thereof until such consolidated financial
statements are delivered.

 

4



--------------------------------------------------------------------------------

“Applicable Period” has the meaning set forth in Section 2.7(c).

“Approved Electronic Platform” has the meaning set forth in Section 8.14.

“Approved Fund” means any Person (other than a natural Person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course and that is administered or managed by a
Lender, an Affiliate of a Lender or an entity or an Affiliate of an entity that
administers or manages a Lender.

“Approved Plan” means the Joint Plan of Reorganization for Hi-Crush Inc. and its
Affiliate Debtors, as filed with the Bankruptcy Court on August 15, 2020, Docket
No. 289.

“Assignment and Acceptance” means an assignment and acceptance executed by a
Lender and an Eligible Assignee and accepted by the Administrative Agent, in
substantially the same form as Exhibit A.

“Auto-Extension Letter of Credit” has the meaning set forth in Section 2.2(b).

“Availability” means, at any time and without any duplication, an amount equal
to (a) the Facility Limit, minus (b) the Aggregate Revolving Credit Exposure,
minus (c) Reserves.

“Availability Trigger Period” shall occur at any time that Availability is less
than the greater of (a) $7,500,000 and (b) 20% of the Facility Limit. Once
commenced, an Availability Trigger Period shall be deemed to be continuing until
such time as (i) Availability equals or exceeds for thirty (30) consecutive days
the greater of (A) $7,500,000 and (B) 20% of the Facility Limit and (ii) no
Event of Default has occurred and is continuing during such thirty
(30) consecutive day period.

“Available Tenor” means, as of any date of determination and with respect to the
then-current Benchmark, as applicable, any tenor for such Benchmark or payment
period for interest calculated with reference to such Benchmark, as applicable,
that is or may be used for determining the length of an Interest Period pursuant
to this Agreement as of such date and not including, for the avoidance of doubt,
any tenor for such Benchmark that is then-removed from the definition of
“Interest Period” pursuant to Section 2.16(f).

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Banking Services” means each and any of the following bank services provided to
any Credit Party by any Lender (other than a Defaulting Lender) or any Affiliate
of a Lender (other than a Defaulting Lender): (a) commercial credit cards,
(b) stored value cards and (c) treasury management services (including, without
limitation, controlled disbursement, automated clearinghouse transactions,
return items, overdrafts and interstate depository network services).

“Banking Services Obligations” means any and all obligations of any Credit
Party, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) in connection with Banking
Services.

 

5



--------------------------------------------------------------------------------

“Banking Services Provider” means any Lender (other than a Defaulting Lender) or
Affiliate of a Lender (other than a Defaulting Lender) that provides Banking
Services to the Borrower or any Subsidiary.

“Bankruptcy Code” has the meaning set forth in the recitals hereto.

“Bankruptcy Court” has the meaning set forth in the recitals hereto.

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a voluntary or involuntary bankruptcy or insolvency proceeding, or
has had a receiver, conservator, trustee, administrator, custodian, assignee for
the benefit of creditors or similar Person charged with the reorganization or
liquidation of its business appointed for it, or, in the good faith
determination of the Administrative Agent, has taken any action in furtherance
of, or indicating its consent to, approval of, or acquiescence in, any such
proceeding or appointment or has had any order for relief in such proceeding
entered in respect thereof, provided that a Bankruptcy Event shall not result
solely by virtue of any ownership interest, or the acquisition of any ownership
interest, in such Person by a Governmental Authority or instrumentality thereof,
unless such ownership interest results in or provides such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permits such Person (or
such Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

“Benchmark” means, initially, LIBO Rate; provided that if a Benchmark Transition
Event, a Term SOFR Transition Event or an Early Opt-in Election, as applicable,
and its related Benchmark Replacement Date have occurred with respect to LIBO
Rate or the then-current Benchmark, then “Benchmark” means the applicable
Benchmark Replacement to the extent that such Benchmark Replacement has replaced
such prior benchmark rate pursuant to clause (b) or clause (c) of Section 2.16.

“Benchmark Replacement” means, for any Available Tenor, the first alternative
set forth in the order below that can be determined by the Administrative Agent
for the applicable Benchmark Replacement Date:

(a) the sum of: (i) Term SOFR and (ii) the related Benchmark Replacement
Adjustment;

(b) the sum of: (i) Daily Simple SOFR and (ii) the related Benchmark Replacement
Adjustment;

(c) the sum of: (i) the alternate benchmark rate that has been selected by the
Administrative Agent and the Borrower as the replacement for the then-current
Benchmark for the applicable Corresponding Tenor giving due consideration to
(A) any selection or recommendation of a replacement benchmark rate or the
mechanism for determining such a rate by the Relevant Governmental Body or
(B) any evolving or then-prevailing market convention for determining a
benchmark rate as a replacement for the then-current Benchmark for
dollar-denominated syndicated credit facilities at such time and (ii) the
related Benchmark Replacement Adjustment;

provided that, in the case of clause (c), such Unadjusted Benchmark Replacement
is displayed on a screen or other information service that publishes such rate
from time to time as selected by the Administrative Agent in its reasonable
discretion; provided further that, notwithstanding anything to the contrary in
this Agreement or in any other Credit Document, upon the occurrence of a Term
SOFR Transition Event, and the delivery of a Term SOFR Notice, on the applicable
Benchmark Replacement Date the “Benchmark Replacement” shall revert to and shall
be deemed to be the sum of (a) Term SOFR and (b) the related Benchmark
Replacement Adjustment, as set forth in clause (a) of this definition (subject
to the first proviso above).

 

6



--------------------------------------------------------------------------------

If the Benchmark Replacement as determined pursuant to clause (a), (b) or
(c) above would be less than the Floor, the Benchmark Replacement will be deemed
to be the Floor for the purposes of this Agreement and the other Credit
Documents.

“Benchmark Replacement Adjustment” means, with respect to any replacement of the
then-current Benchmark with an Unadjusted Benchmark Replacement for any
applicable Interest Period and Available Tenor for any setting of such
Unadjusted Benchmark Replacement:

(a) for purposes of clauses (a) and (b) of the definition of “Benchmark
Replacement,” the first alternative set forth in the order below that can be
determined by the Administrative Agent:

(i) the spread adjustment, or method for calculating or determining such spread
adjustment, (which may be a positive or negative value or zero) as of the
Reference Time such Benchmark Replacement is first set for such Interest Period
that has been selected or recommended by the Relevant Governmental Body for the
replacement of such Benchmark with the applicable Unadjusted Benchmark
Replacement for the applicable Corresponding Tenor;

(ii) the spread adjustment (which may be a positive or negative value or zero)
as of the Reference Time such Benchmark Replacement is first set for such
Interest Period that would apply to the fallback rate for a derivative
transaction referencing the ISDA Definitions to be effective upon an index
cessation event with respect to such Benchmark for the applicable Corresponding
Tenor; and

(b) for purposes of clause (c) of the definition of “Benchmark Replacement,” the
spread adjustment, or method for calculating or determining such spread
adjustment, (which may be a positive or negative value or zero) that has been
selected by the Administrative Agent and the Borrower for the applicable
Corresponding Tenor giving due consideration to (i) any selection or
recommendation of a spread adjustment, or method for calculating or determining
such spread adjustment, for the replacement of such Benchmark with the
applicable Unadjusted Benchmark Replacement by the Relevant Governmental Body on
the applicable Benchmark Replacement Date or (ii) any evolving or
then-prevailing market convention for determining a spread adjustment, or method
for calculating or determining such spread adjustment, for the replacement of
such Benchmark with the applicable Unadjusted Benchmark Replacement for
dollar-denominated syndicated credit facilities;

provided that, in the case of clause (a) above, such adjustment is displayed on
a screen or other information service that publishes such Benchmark Replacement
Adjustment from time to time as selected by the Administrative Agent in its
reasonable discretion.

“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Alternate Base Rate,” the definition of “Business
Day,” the definition of “Interest Period,” timing and frequency of determining
rates and making payments of interest, timing of borrowing requests or
prepayment, conversion or continuation notices, length of lookback periods, the
applicability of breakage provisions, and other technical, administrative or
operational matters) that the Administrative Agent decides in its reasonable
discretion may be appropriate to reflect the adoption and implementation of such
Benchmark Replacement and to permit the administration thereof by the
Administrative Agent in a manner substantially consistent with market practice
(or, if the Administrative Agent decides that adoption of any portion of such
market practice is not administratively feasible or if the Administrative Agent
determines that no market practice for the administration of such Benchmark
Replacement exists, in such other manner of administration as the Administrative
Agent decides is reasonably necessary in connection with the administration of
this Agreement and the other Credit Documents).

 

7



--------------------------------------------------------------------------------

“Benchmark Replacement Date” means the earliest to occur of the following events
with respect to the then-current Benchmark:

(a) in the case of clause (a) or (b) of the definition of “Benchmark Transition
Event,” the later of (i) the date of the public statement or publication of
information referenced therein and (ii) the date on which the administrator of
such Benchmark (or the published component used in the calculation thereof)
permanently or indefinitely ceases to provide all Available Tenors of such
Benchmark (or such component thereof);

(b) in the case of clause (c) of the definition of “Benchmark Transition Event,”
the date of the public statement or publication of information referenced
therein;

(c) in the case of a Term SOFR Transition Event, the date that is thirty
(30) days after the date a Term SOFR Notice is provided to the Lenders and the
Borrower pursuant to Section 2.16(c); or

(d) in the case of an Early Opt-in Election, the sixth (6th) Business Day after
the date notice of such Early Opt-in Election is provided to the Lenders, so
long as the Administrative Agent has not received, by 5:00 p.m. (New York City
time) on the fifth (5th) Business Day after the date notice of such Early Opt-in
Election is provided to the Lenders, written notice of objection to such Early
Opt-in Election from Lenders comprising the Required Lenders.

For the avoidance of doubt, (i) if the event giving rise to the Benchmark
Replacement Date occurs on the same day as, but earlier than, the Reference Time
in respect of any determination, the Benchmark Replacement Date will be deemed
to have occurred prior to the Reference Time for such determination and (ii) the
“Benchmark Replacement Date” will be deemed to have occurred in the case of
clause (a) or (b) with respect to any Benchmark upon the occurrence of the
applicable event or events set forth therein with respect to all then-current
Available Tenors of such Benchmark (or the published component used in the
calculation thereof).

“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the then-current Benchmark:

(a) a public statement or publication of information by or on behalf of the
administrator of such Benchmark (or the published component used in the
calculation thereof) announcing that such administrator has ceased or will cease
to provide all Available Tenors of such Benchmark (or such component thereof),
permanently or indefinitely, provided that, at the time of such statement or
publication, there is no successor administrator that will continue to provide
any Available Tenor of such Benchmark (or such component thereof);

(b) a public statement or publication of information by the regulatory
supervisor for the administrator of such Benchmark (or the published component
used in the calculation thereof), the Federal Reserve Board, the NYFRB, an
insolvency official with jurisdiction over the administrator for such Benchmark
(or such component), a resolution authority with jurisdiction over the
administrator for such Benchmark (or such component) or a court or an entity
with similar insolvency or resolution authority over the administrator for such
Benchmark (or such component), which states that the administrator of such
Benchmark (or such component) has ceased or will cease to provide all Available
Tenors of such Benchmark (or such component thereof) permanently or
indefinitely, provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide any Available Tenor
of such Benchmark (or such component thereof); or

 

8



--------------------------------------------------------------------------------

(c) a public statement or publication of information by the regulatory
supervisor for the administrator of such Benchmark (or the published component
used in the calculation thereof) announcing that all Available Tenors of such
Benchmark (or such component thereof) are no longer representative.

For the avoidance of doubt, a “Benchmark Transition Event” will be deemed to
have occurred with respect to any Benchmark if a public statement or publication
of information set forth above has occurred with respect to each then-current
Available Tenor of such Benchmark (or the published component used in the
calculation thereof).

“Benchmark Unavailability Period” means the period (if any) (a) beginning at the
time that a Benchmark Replacement Date pursuant to clauses (a) or (b) of that
definition has occurred if, at such time, no Benchmark Replacement has replaced
the then-current Benchmark for all purposes hereunder and under any Credit
Document in accordance with Section 2.16 and (b) ending at the time that a
Benchmark Replacement has replaced the then-current Benchmark for all purposes
hereunder and under any Credit Document in accordance with Section 2.16.

“Beneficial Ownership Certification” means a certificate regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in
Section 3(3) of ERISA) that is subject to Title I of ERISA, (b) a “plan” as
defined in Section 4975 of the Code to which Section 4975 of the Code applies,
and (c) any Person whose assets include (for purposes of the Plan Asset
Regulations or otherwise for purposes of Title I of ERISA or Section 4975 of the
Code) the assets of any such “employee benefit plan” or “plan”.

“BHC Act Affiliate” of a party means an “affiliate’ (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrowed Money” means, with respect to any Person, without duplication,
(a) Debt arising from the lending of money by another Person to such Person
(b) Debt evidenced by notes, drafts, bonds, debentures, credit documents or
similar instruments, (c) Debt which accrues interest or is a type upon which
interest charges are customarily paid (other than trade payables incurred and
paid in the ordinary course of business), (d) Debt issued or assumed as full or
partial payment for Property, (e) obligations of such Person as a lessee under
Capital Leases and obligations of such Person under synthetic leases, (f) all
obligations of such Person as an account party in respect of unreimbursed
amounts drawn on under letters of credit, surety bonds or similar instruments,
(g) all obligations, contingent or otherwise, of such Person with respect to
bankers’ acceptances and (h) guaranties by such Person of any Debt of the
foregoing types owing by another Person.

“Borrower” has the meaning set forth in the preamble.

“Borrower Materials” has the meaning set forth in Section 5.2.

 

 

9



--------------------------------------------------------------------------------

“Borrowing Base” means, at any time, an amount equal to the sum of the
following: (a) 90% of each Credit Party’s Investment Grade Eligible Accounts,
plus (b) 85% of each Credit Party’s Non-Investment Grade Eligible Accounts, plus
(c) 100% of each Credit Party’s Eligible Cash, minus (d) Reserves. The
Administrative Agent may, in its Permitted Discretion, (i) impose Reserves in
accordance with the definition thereof (provided that any Reserves with respect
to the Borrowing Base shall not be duplicative of any Reserves with respect to
Availability) and/or (ii) modify one or more of the other elements used in
computing the Borrowing Base with any such modifications to be effective three
(3) Business Days after delivery of notice thereof to the Borrower and the
Lenders. The Borrowing Base at any time shall be determined by reference to the
most recent Borrowing Base Certificate delivered to the Administrative Agent
pursuant to and in accordance with Section 5.2(t), giving effect, for the
avoidance of doubt, to Reserves imposed subsequent to such delivery.

“Borrowing Base Certificate” means a certificate, signed and certified as
accurate by a Responsible Officer of the Borrower, substantially in the form of
Exhibit B or another form which is acceptable to the Administrative Agent in its
sole discretion.

“Business Day” means a day (a) other than a Saturday, Sunday, or other day on
which banks are required or permitted to be closed under the laws of, or are in
fact closed in, Texas or New York, and (b) if the applicable Business Day
relates to any Eurodollar Loans, on which dealings are carried on by commercial
banks in the London interbank market.

“Canadian Subs” means, collectively, (a) Hi-Crush Canada Distribution Corp., a
company incorporated under the Business Corporations Act of the Province of
British Columbia and (b) FB Industries Inc., a Manitoba corporation.

“Capital Expenditures” for any Person and period of its determination means,
without duplication, the aggregate of all expenditures and costs (whether paid
in cash or accrued as liabilities during that period and including that portion
of payments under Capital Leases that are capitalized on the balance sheet of
such Person) of such Person during such period that, in conformity with GAAP,
are required to be included in or reflected by the property, plant, or equipment
or similar fixed asset accounts reflected in the balance sheet of such Person.

“Capital Leases” means, subject to Section 1.3(d)(iii), for any Person, any
lease of any Property by such Person as lessee which would, in accordance with
GAAP, be required to be classified and accounted for as a capital lease on the
balance sheet of such Person.

“Cash Collateral Account” means a cash collateral account pledged to the
Administrative Agent containing cash deposited pursuant to the terms hereof to
be maintained with the Administrative Agent in accordance with
Section 2.2(h)(i)-(iv).

“Cash Dominion Period” has the meaning set forth in Section 2.17.

“Casualty Event” means the damage, destruction or condemnation, including by
process of eminent domain or any transfer or disposition of property in lieu of
condemnation, as the case may be, of property of any Person or any of its
Subsidiaries.

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended, state and local analogs, and all rules and
regulations and requirements thereunder in each case as now or hereafter in
effect.

“Certificated Equipment” means any equipment the ownership of which is evidenced
by, or under applicable Legal Requirement, is required to be evidenced by, a
certificate of title.

“Change in Control” means the occurrence of any of the following events:

 

10



--------------------------------------------------------------------------------

(i) the Permitted Holders collectively shall cease to own and control, directly
or indirectly, greater than 50% of the issued and outstanding Equity Interests
of the Borrower;

(ii) the acquisition of direct or indirect Control of the Borrower by any Person
or group other than the Permitted Holders;

(iii) occupation at any time of a majority of the seats (other than vacant
seats) on the board of directors of the Borrower by Persons who were not
(A) directors of the Borrower on the date of this Agreement, nominated or
appointed by the board of directors of the Borrower or (B) appointed by
directors so nominated or appointed; or

(iv) a “change of control” (or similar term or concept) occurs under the
documentation related to the Exit Convertible Notes.

“Change in Law” means the occurrence after the date of this Agreement or, with
respect to any Lender, such later date on which such Lender becomes a party to
this Agreement, of (a) the adoption of or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation, implementation or application thereof by
any Governmental Authority or (c) compliance by any Lender or Issuing Lender
(or, for purposes of Section 2.10(b), by any Lending Office of such Lender or by
such Lender’s or Issuing Lender’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement; provided
that, notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith or in the implementation
thereof and (y) all requests, rules, guidelines or directives promulgated by the
Bank for International Settlements, the Basel Committee on Banking Supervision
(or any successor or similar authority) or the United States or foreign
regulatory authorities, in each case pursuant to Basel III, shall, in each case,
be deemed to be a “Change in Law,” regardless of the date enacted, adopted,
issued or implemented.

“Chapter 11 Cases” has the meaning set forth in the recitals hereto.

“Chevron” means Chevron U.S.A. Inc. and its Affiliates.

“Code” means the Internal Revenue Code of 1986, as amended, and the regulations
and published interpretations thereof.

“Collateral” means all property of the Credit Parties which is “Collateral” (as
defined in the Security Agreement) and any and all other property of any Credit
Party, now existing or hereafter acquired, that may at any time be, become or be
intended to be, subject to a security interest or Lien in favor of the
Administrative Agent, on behalf of itself and the Secured Parties, to secure the
Obligations.

“Commercial Letter of Credit Exposure” means, at any time, the sum of (a) the
aggregate undrawn amount of all outstanding commercial Letters of Credit plus
(b) the aggregate amount of all Letter of Credit Disbursements relating to
commercial Letters of Credit that have not yet been reimbursed by or on behalf
of the Borrower. The Commercial Letter of Credit Exposure of any Lender at any
time shall be such Lender’s Pro Rata Share of the aggregate Commercial Letter of
Credit Exposure at such time.

“Commitment” means, for each Lender, the obligation of each Lender to advance to
Borrower the amount set opposite such Lender’s name on Schedule 1.1 as its
Commitment, or if such Lender has entered into any Assignment and Acceptance,
set forth for such Lender as its Commitment in the Register, as such amount may
be reduced pursuant to Section 2.1(b) or increased pursuant to Section 2.15;
provided that, after the Maturity Date, the Commitment for each Lender shall be
zero.

 

11



--------------------------------------------------------------------------------

“Commitment Fees” means the fees required under Section 2.6(a).

“Commitment Increase” has the meaning set forth in Section 2.15(a).

“Commodities Account” has the meaning set forth in the UCC.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Credit
Party pursuant to any Credit Document or the transactions contemplated therein
which is distributed by the Administrative Agent, any Lender or any Issuing
Lender by means of electronic communications pursuant to Section 8.14, including
through an Approved Electronic Platform.

“Compliance Certificate” means a compliance certificate executed by a
Responsible Officer of the Borrower or such other Person as required by this
Agreement in substantially the same form as Exhibit C.

“Concentration Account” means a Controlled Account maintained by the Borrower
with the Administrative Agent; provided that any cash in the Concentration
Account shall be subject to Section 2.4 and Section 2.17, as applicable.

“Confirmation Order” means the order of the Bankruptcy Court, dated
September 23, 2020 [Docket No. 289], which order inter alia authorized and
approved the Approved Plan and the Credit Parties’ entry into and performance
under this Agreement and the Credit Documents.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Cash Balance” means, at any time, (a) the aggregate amount of cash
and cash equivalents, marketable securities, treasury bonds and bills,
certificates of deposit, investments in money market funds, and commercial
paper, in each case, held or owned by (either directly or indirectly), credited
to the account of or would otherwise be required to be reflected as an asset on
the balance sheet of the Borrower and its Subsidiaries less (b) Excluded Cash.

“Consolidated Cash Threshold” means, (a) at any time prior to the 7-Month
Financials Delivery Date, $10,000,000 and (b) at any time on or after the
7-Month Financials Delivery Date, $7,500,000.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Controlled Account” means a Deposit Account, Securities Account or Commodity
Account that is subject to an Account Control Agreement.

“Controlled Group” means all members of a controlled group of corporations and
all businesses (whether or not incorporated) under common control which,
together with the Borrower or any Subsidiary, are treated as a single employer
under Section 414 of the Code.

 

12



--------------------------------------------------------------------------------

“Convert”, “Conversion” and “Converted” each refers to a conversion of Loans of
one Type into Loans of another Type pursuant to Section 2.3(c).

“Corresponding Tenor” with respect to any Available Tenor means, as applicable,
either a tenor (including overnight) or an interest payment period having
approximately the same length (disregarding business day adjustment) as such
Available Tenor.

“Covenant/Dominion Trigger Period” shall occur at any time that (a) Availability
is less than the greater of (i) $7,500,000 and (ii) 15% of the Facility Limit or
(b) an Event of Default has occurred and is continuing. Once commenced, a
Covenant/Dominion Trigger Period shall be deemed to be continuing until such
time as (x) no Event of Default is continuing and (y) if such Covenant/Dominion
Trigger Period resulted from an event specified in the preceding clause (a),
Availability equals or exceeds for thirty (30) consecutive days the greater of
(1) $7,500,000 and (2) 15% of the Facility Limit.

“Covered Entity” means any of the following: (a) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (b) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (c) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).

“Covered Party” has the meaning set forth in Section 9.25(b).

“Credit Documents” means this Agreement, the Revolving Notes, the Letters of
Credit, the Letter of Credit Applications, the Guaranty, the Notices of
Borrowing, the Notices of Continuation or Conversion, the Security Documents,
the Fee Letters, and each other agreement, instrument, or document executed at
any time in connection with this Agreement.

“Credit Parties” means the Borrower and the Guarantors.

“Daily Simple SOFR” means, for any day, SOFR, with the conventions for this rate
(which will include a lookback) being established by the Administrative Agent in
accordance with the conventions for this rate selected or recommended by the
Relevant Governmental Body for determining “Daily Simple SOFR” for business
loans; provided, that if the Administrative Agent decides that any such
convention is not administratively feasible for the Administrative Agent, then
the Administrative Agent may establish another convention in its reasonable
discretion.

“Debt” means, for any Person, without duplication: (a) indebtedness of such
Person for Borrowed Money, including the face amount of any letters of credit
supporting the repayment of indebtedness for Borrowed Money issued for the
account of such Person; (b) to the extent not covered under clause (a) above,
obligations under letters of credit and agreements relating to the issuance of
letters of credit or acceptance financing, including Letters of Credit;
(c) obligations of such Person evidenced by bonds, debentures, notes or other
similar instruments, or upon which interest payments are customarily made;
(d) obligations of such Person under conditional sale or other title retention
agreements relating to any Properties purchased by such Person (other than
customary reservations or retentions of title under agreements with suppliers
entered into in the ordinary course of business); (e) obligations of such Person
to pay the deferred purchase price of property or services (including, without
limitation, any contingent obligations or other similar obligations associated
with such purchase, and including obligations that are non-recourse to the
credit of such Person but are secured by the assets of such Person); (f)
obligations of such Person as lessee under Capital Leases and obligations of
such Person in respect of synthetic leases; (g) obligations of such Person under
any Hedging Arrangement; (h) all obligations of such Person to mandatorily
purchase, redeem, retire, defease or otherwise make any payment in respect of
any Equity Interest in such Person or any other Person on a date certain or upon
the occurrence of certain events or

 

13



--------------------------------------------------------------------------------

conditions; (i) the Debt of any partnership or unincorporated joint venture in
which such Person is a general partner or a joint venturer, but only to the
extent to which there is recourse to such Person for the payment of such Debt;
(j) obligations of such Person under direct or indirect guaranties in respect
of, and obligations (contingent or otherwise) of such Person to purchase or
otherwise acquire, or otherwise to assure a creditor against loss in respect of,
indebtedness or obligations of others of the kinds referred to in clauses
(a) through (i) above; (k) indebtedness or obligations of others of the kinds
referred to in clauses (a) through (j) secured by any Lien on or in respect of
any Property of such Person; and (l) all liabilities of such Person in respect
of unfunded vested benefits under any Plan.

“Default” means (a) an Event of Default or (b) any event or condition which with
notice or lapse of time or both would, unless cured or waived, become an Event
of Default.

“Default Rate” means a per annum rate equal to (a) in the case of principal of
any Loan, 2.00% plus the rate otherwise applicable to such Loan as provided in
Sections 2.7(a), (b) or (c), and (b) in the case of any other Obligation, 2.00%
plus the non-default rate applicable to ABR Loans as provided hereunder.

“Default Right” has the meaning set forth in, and shall be interpreted in
accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as applicable.

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or
(iii) pay over to the Administrative Agent or any Lender any other amount
required to be paid by it hereunder, unless, in the case of clause (i) above,
such Lender notifies the Administrative Agent in writing that such failure is
the result of such Lender’s good faith determination that a condition precedent
to funding (specifically identified and including the particular default, if
any) has not been satisfied, (b) has notified the Borrower, the Administrative
Agent or any Lender in writing, or has made a public statement to the effect,
that it does not intend or expect to comply with any of its funding obligations
under this Agreement (unless such writing or public statement indicates that
such position is based on such Lender’s good faith determination that a
condition precedent (specifically identified and including the particular
default, if any) to funding a loan under this Agreement cannot be satisfied) or
generally under other agreements in which it commits to extend credit, (c) has
failed, within three Business Days after request by a Lender, acting in good
faith, to provide a certification in writing from an authorized officer of such
Lender that it will comply with its obligations (and is financially able to meet
such obligations as of the date of certification) to fund prospective Loans and
participations in then outstanding Letters of Credit under this Agreement,
provided that such Lender shall cease to be a Defaulting Lender pursuant to this
clause (c) upon such Lender’s receipt of such certification in form and
substance satisfactory to it and the Administrative Agent, or (d) has become the
subject of (A) a Bankruptcy Event or (B) a Bail-In Action.

“Deposit Account” has the meaning set forth in the UCC.

“DIP ABL Credit Agreement” has the meaning set forth in the recitals.

“DIP Term Loan Credit Agreement” has the meaning set forth in the recitals.

“Disqualified Stock” means any Equity Interest that, by its terms (or by the
terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
is redeemable at the option of the holder thereof, in whole or in part, or
requires the payment of any cash dividend or any other scheduled payment
constituting a return of capital, in each case at any time on or prior to the
first anniversary of the Maturity Date, or (b) is convertible into or
exchangeable (unless at the sole option of the issuer thereof) for (i) debt
securities or (ii) any Equity Interest referred to in clause (a) above, in each
case at any time prior to the first anniversary of the Maturity Date.

 

14



--------------------------------------------------------------------------------

“Dollars” and “$” means lawful money of the United States of America.

“Domestic Subsidiary” means, with respect to any Person, any of its Subsidiaries
that (a) is incorporated or organized under the laws of the United States, any
State thereof or the District of Columbia or (b) could provide a guarantee of
the Obligations without any material adverse federal income tax consequences to
the Borrower (including by constituting an investment of earnings in United
States property under Section 956 (or any successor provision) of the Code and,
therefore, triggering an increase in the gross income of the Borrower pursuant
to Section 951 (or a successor provision) of the Code). The Subsidiaries of the
Borrower existing on the Effective Date that are organized under the laws of
Canada or any province thereof shall not be Domestic Subsidiaries, shall not be
required to become Guarantors and shall not be required to grant security in
their assets under this Agreement and the other Credit Documents.

“Early Opt-in Election” means, if the current Benchmark is LIBO Rate, the
occurrence of:

(a) a notification by the Administrative Agent to (or the request by the
Borrower to the Administrative Agent to notify) each of the other parties hereto
that at least five currently outstanding dollar-denominated syndicated credit
facilities at such time contain (as a result of amendment or as originally
executed) a SOFR-based rate (including SOFR, a term SOFR or any other rate based
upon SOFR) as a benchmark rate (and such syndicated credit facilities are
identified in such notice and are publicly available for review), and

(b) the joint election by the Administrative Agent and the Borrower to trigger a
fallback from LIBO Rate and the provision by the Administrative Agent of written
notice of such election to the Lenders.

“EBITDA” means for the Borrower, on a consolidated basis for any period (it
being understood that no amounts of any Net Income of any entity constituting an
Investment pursuant to Section 6.3(l) shall be taken into account in calculating
EBITDA other than to the extent provided in clause (xii) below), the sum of
(a) Net Income for such period, plus (b) without duplication and to the extent
deducted in determining such Net Income (i) depletion, depreciation and
amortization for such period, plus (ii) Interest Expense for such period, plus
(iii) Income Tax Expense for such period, plus (iv) letter of credit fees, plus
(v) non-cash expenses resulting from any employee benefit or management
compensation plan or the grant of Equity Interests to employees of the Borrower
or any of its Subsidiaries pursuant to a written plan or agreement, plus
(vi) expenses incurred in connection with the Chapter 11 Cases in an aggregate
amount not to exceed $5,000,000, plus (vii) customary non-capitalized expenses
incurred in connection with any Investment permitted under Section 6.3(j), any
Acquisition permitted by Section 6.4, any incurrence of Debt permitted by
Section 6.1 or any Equity Issuance (in each case, whether or not consummated) in
an aggregate amount not to exceed $500,000 in any fiscal year, plus (viii) any
losses (or minus any gains) realized upon any disposition of property permitted
under Section 6.8 outside of the ordinary course of business, plus
(ix) non-recurring charges with respect to relocation or severance arrangements
between the Borrower or its Subsidiaries and their respective officers and
employees in an aggregate amount not to exceed $1,000,000 in any fiscal year,
plus (x) exploration expenses in an aggregate amount not to exceed $1,000,000 in
any fiscal year, plus (xi) non-cash charges resulting from extraordinary,
non-recurring events or circumstances for such period, plus (xii) cash dividends
or distributions received by the Credit Parties from the net income of any
Permitted Investments pursuant to Section 6.3(1), minus (c) to the extent
included in determining Net Income, non-cash income resulting from
extraordinary, non-recurring events or circumstances for such period and all
other non-cash items of income which were included in determining such Net
Income; provided that such EBITDA shall be subject to pro forma adjustments for
acquisitions permitted by Section 6.4 and asset sales permitted by Section 6.8
assuming that such transactions had occurred on the first day of the
determination period, which adjustments shall be made in a manner, and subject
to supporting documentation, acceptable to the Administrative Agent.

 

15



--------------------------------------------------------------------------------

“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
financial institution established in an EEA Member Country which is a subsidiary
of an institution described in clauses (a) or (b) of this definition and is
subject to consolidated supervision with its parent;

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” has the meaning set forth in Section 3.1.

“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.

“Eligible Accounts” means, at any time, the Accounts of any Credit Party which
the Administrative Agent determines in its Permitted Discretion are eligible as
the basis for the extension of Loans and the issuance of Letters of Credit.
Without limiting the Administrative Agent’s discretion provided herein, Eligible
Accounts shall not include any Account:

(a) which is not subject to a first priority perfected security interest in
favor of the Administrative Agent;

(b) which is subject to any Lien other than (i) a Lien in favor of the
Administrative Agent and (ii) a Permitted Lien which does not have priority over
the Lien in favor of the Administrative Agent;

(c) (i) which is unpaid more than 105 days after the date of the original
invoice therefor or more than 60 days after the original due date therefor or
(ii) which has been written off the books of the Borrower or otherwise
designated as uncollectible;

(d) which is owing by an Account Debtor for which more than 50% of the Accounts
owing from such Account Debtor and its Affiliates are ineligible pursuant to
clause (c) above;

(e) with respect to which any covenant, representation or warranty contained in
this Agreement or in the Security Agreement has been breached or is not true;

(f) which (i) does not arise from the sale of goods or performance of services
in the ordinary course of business, (ii) is not evidenced by an invoice or other
documentation satisfactory to the Administrative Agent which has been sent to
the Account Debtor, (iii) represents a progress billing, (iv) is contingent upon
the Borrower’s completion of any further performance, (v) represents a sale on a
bill-and-hold, guaranteed sale, sale-and-return, sale on approval, consignment,
cash-on-delivery or any other repurchase or return basis or (vi) relates to
payments of interest;

 

16



--------------------------------------------------------------------------------

(g) for which the goods giving rise to such Account have not been shipped to the
Account Debtor or for which the services giving rise to such Account have not
been performed by the Borrower or if such Account was invoiced more than once;

(h) with respect to which any check or other instrument of payment has been
returned uncollected for any reason;

(i) which is owed by an Account Debtor which has (i) applied for, suffered, or
consented to the appointment of any receiver, custodian, trustee, or liquidator
of its assets, (ii) had possession of all or a material part of its property
taken by any receiver, custodian, trustee or liquidator, (iii) filed, or had
filed against it, any request or petition for liquidation, reorganization,
arrangement, adjustment of debts, adjudication as bankrupt, winding-up, or
voluntary or involuntary case under any state or federal bankruptcy laws,
(iv) admitted in writing its inability, or is generally unable to, pay its debts
as they become due, (v) become insolvent, or (vi) ceased operation of its
business;

(j) which is owed by any Account Debtor which has sold all or substantially all
of its assets;

(k) which is owed by an Account Debtor which (i) does not maintain its chief
executive office in the U.S. or Canada or (ii) is not organized under applicable
law of the U.S., any state of the U.S., or the District of Columbia, Canada, or
any province of Canada unless, in any such case, such Account is backed by a
Letter of Credit acceptable to the Administrative Agent which is in the
possession of, and is directly drawable by, the Administrative Agent;

(l) which is owed in any currency other than U.S. dollars;

(m) which is owed by (i) any government (or any department, agency, public
corporation, or instrumentality thereof) of any country other than the U.S.
unless such Account is backed by a Letter of Credit acceptable to the
Administrative Agent which is in the possession of, and is directly drawable by,
the Administrative Agent, or (ii) any government of the U.S., or any department,
agency, public corporation, or instrumentality thereof, unless the Federal
Assignment of Claims Act of 1940, as amended (31 U.S.C. § 3727 et seq. and 41
U.S.C. § 15 et seq.), and any other steps necessary to perfect the Lien of the
Administrative Agent in such Account have been complied with to the
Administrative Agent’s satisfaction;

(n) which is owed by any Affiliate of any Credit Party or any employee, officer,
director, agent or stockholder of any Credit Party or any of its Affiliates;

(o) which is owed by an Account Debtor or any Affiliate of such Account Debtor
to which any Credit Party is indebted, but only to the extent of such
indebtedness, or is subject to any security, deposit, progress payment,
retainage or other similar advance made by or for the benefit of an Account
Debtor, in each case to the extent thereof;

(p) which is subject to any actual or potential contra account, counterclaim,
deduction, defense, setoff or dispute, but only to the extent of any such actual
or potential contra account, counterclaim, deduction, defense, setoff or
dispute;

(q) which is evidenced by any promissory note, chattel paper or instrument;

 

17



--------------------------------------------------------------------------------

(r) which is owed by an Account Debtor (i) located in any jurisdiction which
requires filing of a “Notice of Business Activities Report” or other similar
report in order to permit the Borrower to seek judicial enforcement in such
jurisdiction of payment of such Account, unless the Borrower has filed such
report or qualified to do business in such jurisdiction or (ii) which is a
Sanctioned Person;

(s) with respect to which the Borrower has made any agreement with the Account
Debtor for any reduction thereof, other than discounts and adjustments given in
the ordinary course of business, or any Account which was partially paid and the
Borrower created a new receivable for the unpaid portion of such Account;

(t) which does not comply in all material respects with the requirements of all
applicable laws and regulations, whether Federal, state or local, including
without limitation the Federal Consumer Credit Protection Act, the Federal Truth
in Lending Act and Regulation Z of the Board;

(u) which is for goods that have been sold under a purchase order or pursuant to
the terms of a contract or other agreement or understanding (written or oral)
that indicates or purports that any Person other than the Borrower has or has
had an ownership interest in such goods, or which indicates any party other than
the Borrower as payee or remittance party;

(v) which was created on cash on delivery terms;

(w) to the extent such amount constitutes a “make-whole”, “minimum volume” or
other similar payment in connection with a sales contract where an Account
Debtor has not taken delivery of the volumes required by the terms of such sales
contract;

(x) which are owing by (i) any Account Debtor (other than the Specified Account
Debtors) to the extent the aggregate amount of Accounts owing from such Account
Debtor and its Affiliates to the Credit Parties exceeds 20% of the aggregate
Eligible Accounts, but only to the extent of such excess and (ii) any Specified
Account Debtor to the extent the aggregate amount of Accounts owing from such
Specified Account Debtor and its Affiliates to the Credit Parties exceeds 30% of
the aggregate Eligible Accounts, but only to the extent of such excess; or

(y) which the Administrative Agent determines may not be paid by reason of the
Account Debtor’s inability to pay or which the Administrative Agent otherwise
determines is unacceptable for any reason whatsoever.

In the event that an Account which was previously an Eligible Account ceases to
be an Eligible Account hereunder, the Borrower shall notify the Administrative
Agent thereof on and at the time of submission to the Administrative Agent of
the next Borrowing Base Certificate. In determining the amount of an Eligible
Account, the face amount of an Account may, in the Administrative Agent’s
Permitted Discretion, be reduced by, without duplication, to the extent not
reflected in such face amount, (i) the amount of all accrued and actual
discounts, claims, credits or credits pending, promotional program allowances,
price adjustments, finance charges or other allowances (including any amount
that the Borrower may be obligated to rebate to an Account Debtor pursuant to
the terms of any agreement or understanding (written or oral)) and (ii) the
aggregate amount of all cash received in respect of such Account but not yet
applied by the Borrower to reduce the amount of such Account.

 

 

18



--------------------------------------------------------------------------------

“Eligible Assignee” means (a) a Lender (other than a Defaulting Lender), (b) any
Affiliate of a Lender, (c) any Approved Fund of a Lender or (d) any other Person
(other than a natural Person) reasonably acceptable to the Administrative Agent
and, unless an Event of Default has occurred and is continuing at the time any
assignment is effected in accordance with Section 9.7, the Borrower, such
approval not to be unreasonably withheld or delayed by the Borrower and such
approval to be deemed given by the Borrower if no objection is received by the
Administrative Agent from the Borrower within five (5) Business Days after
notice of such proposed assignment has been provided to the Borrower; provided,
however, that neither the Borrower nor any of its Affiliates nor any Affiliated
Lender shall qualify as an Eligible Assignee.

“Eligible Cash” means the amount of unrestricted cash of the Credit Parties that
is (a) held in a segregated account with the Administrative Agent subject to a
fully-blocked account control agreement (the “Eligible Cash Account”) and
(b) not subject to Liens other than (x) Liens in favor of the Administrative
Agent for the benefit of the Secured Parties, (y) Liens in favor of the Exit
Convertible Notes Representative for the benefit of the secured parties under
the Exit Convertible Notes that are junior to the Liens of the Administrative
Agent and (z) Permitted Liens attaching by operation of law in favor of JPMorgan
Chase Bank, N.A. in its capacity as depository bank.

“Environment” has the meanings set forth in 42 U.S.C. 9601(8).

“Environmental Claim” means any third party (including governmental agencies and
employees) action, lawsuit, claim, demand, regulatory action or proceeding,
order, decree, consent agreement or notice of potential or actual responsibility
or violation (including claims or proceedings under the Occupational Safety and
Health Acts or similar laws or requirements relating to health or safety of
employees) which seeks to impose liability under any Environmental Law.

“Environmental Law” means all federal, state, and local laws, rules,
regulations, ordinances, orders, decisions, agreements, and other requirements,
including common law theories, now or hereafter in effect and relating to, or in
connection with the Environment, human health, or safety, including without
limitation CERCLA, relating to (a) pollution, contamination, injury,
destruction, loss, protection, cleanup, reclamation or restoration of the air,
surface water, groundwater, land surface or subsurface strata, or other natural
resources; (b) solid, gaseous or liquid waste generation, treatment, processing,
recycling, reclamation, cleanup, storage, disposal or transportation;
(c) exposure to pollutants, contaminants, hazardous, medical infections, or
toxic substances, materials or wastes; (d) the safety or health of employees; or
(e) the manufacture, processing, handling, transportation, distribution in
commerce, use, storage or disposal of hazardous, medical infections, or toxic
substances, materials or wastes.

“Environmental Permit” means any permit, license, order, approval, registration
or other authorization under Environmental Law.

“EOG Resources” means EOG Resources Inc. and its Subsidiaries.

“Equity Interest” means with respect to any Person, any shares, interests,
participation, or other equivalents (however designated) of corporate stock,
membership interests or partnership interests (or any other ownership interests)
of such Person.

“Equity Issuance” means any issuance of equity securities or any other Equity
Interests (including any preferred equity securities) by the Borrower or any of
its Subsidiaries.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

 

19



--------------------------------------------------------------------------------

“Eurodollar” when used in reference to any Loan or Revolving Borrowing, refers
to whether such Loan, or the Loans comprising such Revolving Borrowing, are
bearing interest at a rate determined by reference to the Adjusted LIBO Rate.

“Eurodollar Loan” means a Loan that bears interest based upon the LIBO Rate.

“Event of Default” has the meaning set forth in Section 7.1.

“Excess Cash” means, at any time, the amount by which the aggregate amount of
cash and cash equivalents, marketable securities, treasury bonds and bills,
certificates of deposit, investments in money market funds, and commercial
paper, in each case, held or owned by (either directly or indirectly), credited
to the account of or would otherwise be required to be reflected as an asset on
the balance sheet of the Borrower and its Subsidiaries (other than Excluded
Cash) exceeds the Consolidated Cash Threshold.

“Excluded Cash” means (a) Eligible Cash and (b) any restricted cash or cash
equivalents (i) for which the Borrower and its Subsidiaries have issued checks
or have initiated wires or ACH transfers but have not yet been subtracted from
the balance in the relevant account of the Borrower and its Subsidiaries, or
(ii) for which the Borrower or any of its Subsidiaries, in their respective good
faith discretion, will issue checks or initiate wires or ACH transfers within
three (3) Business Days to pay payroll, payroll taxes, other taxes, employee
wage and benefit payments and trust and fiduciary obligations or other
obligations of the Borrower and its Subsidiaries to third parties.

“Excluded Deposit Accounts” means accounts that are (a) solely used for the
purposes of making payments in respect of payroll, taxes and employees’ wages
and benefits, (b) [reserved], (c) zero balance accounts (d) trust accounts, and
(e) other accounts with funds on deposit with an average weekly balance for two
(2) weeks of any four (4) week period less than $1,000,000 for any single
account or $2,000,000 in the aggregate for all such accounts.

“Excluded Property” has the meaning set forth in the Security Agreement.

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the guarantee of such Guarantor or the grant
of such security interest becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such guarantee or security
interest is or becomes illegal.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan, Letter of Credit or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan, Letter of Credit or Commitment (other than
pursuant to an assignment request by the Borrower under Section 2.13) or
(ii) such Lender changes its

 

20



--------------------------------------------------------------------------------

lending office, except in each case to the extent that, pursuant to
Section 2.12, amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender acquired the applicable
interest in a Loan, Letter of Credit or Commitment or to such Lender immediately
before it changed its lending office, (c) Taxes attributable to such Recipient’s
failure to comply with Section 2.12(f) and (d) any U.S. federal withholding
Taxes imposed under FATCA.

“Existing Letters of Credit” means the letters of credit set forth on the
attached Schedule 1.1(a).

“Exit Convertible Notes” means the Borrower’s 8%/10% Senior Secured Convertible
Notes issued on October 9, 2020 and due April 9, 2026.

“Exit Convertible Notes Documents” means the Exit Convertible Notes, the Exit
Convertible Notes Indenture and the Security Documents (as defined in the Exit
Convertible Notes Indenture).

“Exit Convertible Noteholders” has the meaning assigned to the term “Holders” in
the Exit Convertible Notes Indenture.

“Exit Convertible Notes Indenture” means that certain Indenture, dated as of
October 9, 2020, among the Borrower, as issuer, the guarantors party thereto,
and the Exit Convertible Notes Representative.

“Exit Convertible Notes Priority Collateral” means the “Exit Convertible Notes
Priority Collateral” (as defined in the Intercreditor Agreement).

“Exit Convertible Notes Representative” means Wilmington Savings Fund Society,
FSB, in its capacity as trustee and collateral agent under the Exit Convertible
Notes Documents.

“Exit Note Documentation Requirements” means that (a) the interest rate
applicable to the Exit Convertible Notes is no greater than (i) 8% per annum for
interest paid in cash and (ii) 10% per annum for interest paid in kind, (b) the
Exit Convertible Notes shall not require any amortization or sinking fund
payment, (c) cash interest under the Exit Convertible Notes may only be required
to be paid to the extent permitted under this Agreement and (d) the Exit Note
Documents do not contain events of default, affirmative covenants or negative
covenants that are more restrictive on the Credit Parties than the Credit
Documents, other than any customary terms that reflect the nature of the Exit
Convertible Notes as secured convertible notes.

“Facility Limit” means, at any time, the lesser of (a) the Aggregate Commitments
and (b) the Borrowing Base then in effect.

“FATCA” means Sections 1471 through 1474 of the Code as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code, and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depository institutions,
as determined in such manner as the NYFRB shall set forth on its public website
from time to time, and published on the next succeeding Business Day by the
NYFRB as the effective federal funds rate, provided that if the Federal Funds
Effective Rate as so determined would be less than zero, such rate shall be
deemed to zero for the purposes of this Agreement.

 

21



--------------------------------------------------------------------------------

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System or any of its successors.

“Fee Letters” means (i) that certain fee letter, dated as of October 9, 2020, by
and between the Borrower and JPMorgan Chase Bank, N.A. and (ii) that certain
administrative agent fee letter, dated as of October 9, 2020, by and between the
Borrower and JPMorgan Chase Bank, N.A.

“Fixed Charge Coverage Ratio” means, on any date, the ratio of (a) EBITDA for
the most recent period of twelve consecutive months of the Borrower ended on
such date for which financial statements have been or are required to be
delivered pursuant to Section 5.2(a), (b) or (c) or, prior to the first delivery
of any such financial statements, as set forth in the definition of consolidated
EBITDA for the months specified therein) minus Unfinanced Capital Expenditures
for such period to (b) the sum of Fixed Charges; provided that that for the
purposes of determining the Fixed Charge Coverage Ratio, Fixed Charges and
EBITDA for the seventh, eighth, ninth, tenth and eleventh full months ending
after the Effective Date shall equal (i) Fixed Charges and EBITDA for the seven
full months ending after the Effective Date multiplied by 12/7, (ii) Fixed
Charges and EBITDA for the eight full months ending after the Effective Date
multiplied by 12/8, (iii) Fixed Charges and EBITDA for the nine full months
ending after the Effective Date multiplied by 12/9, (iv) Fixed Charges and
EBITDA for the ten full months ending after the Effective Date multiplied by
12/10 and (v) Fixed Charges and EBITDA for the eleven full months ending after
the Effective Date multiplied by 12/11, respectively.

“Fixed Charges” means, for any period, without duplication, cash Interest
Expense, plus prepayments and scheduled principal payments on Borrowed Money due
in cash, whether or not paid, plus expenses for taxes paid in cash, plus
Restricted Payments paid in cash (other than Restricted Payments permitted
pursuant to Section 6.9(a)), plus cash payments of obligations under Capital
Lease payments, all calculated for the Borrower and its Subsidiaries on a
consolidated basis in accordance with GAAP.

“Flood Laws” has the meaning set forth in Section 8.10.

“Floor” means the benchmark rate floor, if any, provided in this Agreement
initially (as of the execution of this Agreement, the modification, amendment or
renewal of this Agreement or otherwise) with respect to LIBO Rate.

“Foreign Lender” means any Lender that is not a “United States person” as
defined in Section 7701(a)(30) of the Code.

“Foreign Subsidiary” means any Subsidiary of a Person that is not a Domestic
Subsidiary.

“Funded Debt” of any Person means, at any time, without duplication, Debt of
such Person (a) of the type described in clauses (a), (b), (c), (f) and (h) of
the definition of “Debt”; provided that Debt with respect to letters of credit
referred to in clause (b) of such definition shall be considered “Funded Debt”
regardless of whether such letters of credit are drawn or funded, (b) of the
type described in clause (i) of the definition of “Debt”; provided that such
Debt would otherwise qualify as “Funded Debt” under this definition, or (c) of
the type described in clauses (j) or (k) of the definition of “Debt” to the
extent that such guaranty covers, or such Lien secures, Debt of the type
described in clause (a) or clause (b) of this definition of “Funded Debt”. For
the avoidance of doubt, all Debt outstanding under this Agreement shall
constitute “Funded Debt”.

“GAAP” means United States of America generally accepted accounting principles
as in effect from time to time, applied on a basis consistent with the
requirements of Section 1.3.

 

22



--------------------------------------------------------------------------------

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“Guarantors” means any Person that (a) now or hereafter executes a Guaranty and
(b) each Subsidiary of the Borrower that becomes a guarantor of all or a portion
of the Obligations and which has entered into either a joinder agreement
substantially in the form attached to the Guaranty or a new Guaranty.

“Guaranty” means the Guaranty Agreement executed and delivered in substantially
the same form as Exhibit D.

“Hazardous Substance” means any substance or material identified as such
pursuant to CERCLA and those regulated under any other Environmental Law,
including without limitation pollutants, contaminants, petroleum, petroleum
products, radionuclides, and radioactive materials.

“Hazardous Waste” means any substance or material regulated or designated as
such pursuant to any Environmental Law, including without limitation,
pollutants, contaminants, flammable substances and materials, explosives,
radioactive materials, oil, petroleum and petroleum products, chemical liquids
and solids, polychlorinated biphenyls, asbestos, toxic substances, and similar
substances and materials.

“Hedging Arrangement” means a hedge, call, swap, collar, floor, cap, option,
forward sale or purchase or other contract or similar arrangement (including any
obligations to purchase or sell any commodity or security at a future date for a
specific price) which is entered into to reduce or eliminate or otherwise
protect against the risk of fluctuations in prices or rates, including interest
rates, foreign exchange rates, commodity prices and securities prices.

“Impacted Interest Period” has the meaning set forth in the definition of “LIBO
Rate”.

“Income Tax Expense” means for Borrower and its Subsidiaries, on a consolidated
basis for any period, all state and federal income taxes (including without
limitation Texas franchise taxes) paid or due to be paid during such period.

“Increase Date” has the meaning set forth in Section 2.15(b).

“Increasing Lender” has the meaning set forth in Section 2.15(a).

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Credit Party under any Credit Document and (b) to the extent not otherwise
described in clause (a), Other Taxes.

“Indemnitee” has the meaning set forth in Section 9.2(a).

“Independent Engineering Report” means a report, in form and substance
reasonably satisfactory to the Administrative Agent, prepared by an independent
engineer, with respect to the Sand Reserves owned by the Borrower or its
Subsidiaries which report shall specify the location, quantity, and type of the
estimated Sand Reserves.

“Information” has the meaning set forth in Section 9.8.

 

23



--------------------------------------------------------------------------------

“Initial Financial Statements” means the audited consolidated financial
statements of Hi-Crush Inc. and its Subsidiaries for the fiscal year ended
December 31, 2019 and the unaudited consolidated financial statements of the
Borrower and its Subsidiaries for the fiscal quarter ended June 30, 2020, in
each case including statements of income, retained earnings, changes in equity
and cash flow for such fiscal period as well as a balance sheet as of the end of
each such fiscal period, all prepared in accordance with GAAP.

“Intercreditor Agreement” means the Intercreditor Agreement substantially in the
form of Exhibit I among the Administrative Agent, Exit Convertible Notes
Representative, and Credit Parties party thereto, as amended, supplemented,
restated or otherwise modified from time to time in accordance with its terms.

“Interest Expense” means, for any period and with respect to any Person, total
interest expense (including, without limitation, the amortization of debt
discount and premium and the interest component under Capital Leases and the
arrangement and upfront fees paid pursuant to the Fee Letters) as determined in
accordance with GAAP.

“Interest Payment Date” means (a) with respect to any ABR Loan, the first
Business Day of each January, April, July and October and the Maturity Date and
(b) with respect to any Eurodollar Loan, the last day of each Interest Period
applicable to the borrowing of which such Loan is a part and, in the case of a
Revolving Borrowing of Eurodollar Loans with an Interest Period of more than
three (3) months’ duration, each day prior to the last day of such Interest
Period that occurs at intervals of three (3) months’ duration after the first
day of such Interest Period, on the date any Eurodollar Loan is repaid and the
Maturity Date (in each case unless any such date shall not be a Business Day in
which case such payment shall be made on the next succeeding Business Day).

“Interest Period” means for each Eurodollar Loan comprising part of the same
Revolving Borrowing, the period commencing on the date of such Eurodollar Loan
is made or deemed made and ending on the last day of the period selected by the
Borrower pursuant to the provisions below and Section 2.3, and thereafter, each
subsequent period commencing on the day following the last day of the
immediately preceding Interest Period and ending on the last day of the period
selected by the Borrower pursuant to the provisions below and Section 2.3. The
duration of each such Interest Period shall be one (1), two (2), three (3) or
six (6) months, in each case as the Borrower may select, provided that:

 

  (a)

Interest Periods commencing on the same date for Loans comprising part of the
same Revolving Borrowing shall be of the same duration;

 

  (b)

whenever the last day of any Interest Period would otherwise occur on a day
other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided that if such
extension would cause the last day of such Interest Period to occur in the next
following calendar month, the last day of such Interest Period shall occur on
the next preceding Business Day;

 

  (c)

any Interest Period which begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month in which it would have ended if there were a numerically
corresponding day in such calendar month; and

 

  (d)

the Borrower may not select any Interest Period for any Loan which ends after
the Scheduled Maturity Date.

“IRS” means the United States Internal Revenue Service.

 

24



--------------------------------------------------------------------------------

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate for the
longest period (for which the LIBO Screen Rate is available) that is shorter
than the Impacted Interest Period; and (b) the LIBO Screen Rate for the shortest
period (for which that LIBO Screen Rate is available) that exceeds the Impacted
Interest Period, in each case, at such time.

“Inventory” has the meaning set forth in Article 9 of the UCC.

“Investment” has the meaning set forth in Section 6.3.

“Investment Grade Eligible Account” means any Eligible Account of any Credit
Party which is owing by an Account Debtor whose securities are rated BBB- or
better by S&P or Baa3 or better by Moody’s.

“Issuing Lender Sublimit” means, as of the Effective Date, (a) $10,000,000, in
the case of JPMCB and (b) $25,000,000, in the case of Amegy; provided that any
Issuing Lender shall be permitted at any time to increase its Issuing Lender
Sublimit upon providing five (5) days’ prior written notice thereof to the
Administrative Agent and the Borrower. For the avoidance of doubt, while the
Issuing Lender Sublimits total in excess of the Facility Limit and the Letter of
Credit Maximum Amount, the Letter of Credit Exposure shall not exceed the Letter
of Credit Maximum Amount or the Facility Limit and the Aggregate Revolving
Credit Exposure shall not exceed the Facility Limit.

“Issuing Lenders” means, collectively, JPMCB and Amegy.

“JPMCB” means JPMorgan Chase Bank, N.A., a national banking association, in its
individual capacity, and its successors.

“Landlord Agreement” means a lien waiver or subordination agreement from the
owner of real property regarding the subordination of its landlord’s lien
covering leased real property.

“Lead Arranger” means JPMCB in its capacity as sole lead arranger and sole
bookrunner hereunder.

“Legal Requirement” means any law, statute, ordinance, decree, requirement,
order, judgment, rule, regulation (or official interpretation of any of the
foregoing) of, and the terms of any license or permit issued by, any
Governmental Authority, including, but not limited to, Regulation T, Regulation
U and Regulation X.

“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.

“Lender Party” means the Administrative Agent, any Issuing Lender or any other
Lender.

“Lender-Related Person” has the meaning set forth in Section 9.2(b).

“Lenders” means the Persons listed on the signature pages hereto as Lenders, any
other Person that shall have become a Lender hereto pursuant to Section 2.13 and
any other Person that shall have become a Lender hereto pursuant to an
Assignment and Acceptance, but in any event, excluding any such Person that
ceases to be a party hereto pursuant to an Assignment and Acceptance.

 

25



--------------------------------------------------------------------------------

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

“Letter of Credit” means any standby or commercial letter of credit issued or
deemed issued by an Issuing Lender for the account of a Credit Party pursuant to
the terms of this Agreement, in such form as may be agreed by the Borrower and
the relevant Issuing Lender.

“Letter of Credit Application” means an Issuing Lender’s standard form letter of
credit application for standby or commercial letters of credit which has been
executed by the Borrower and accepted by such Issuing Lender in connection with
the issuance of a Letter of Credit.

“Letter of Credit Disbursement” means a payment made by an Issuing Lender
pursuant to a Letter of Credit.

“Letter of Credit Documents” means all Letters of Credit, Letter of Credit
Applications and amendments thereof, and agreements, documents, and instruments
entered into in connection therewith or relating thereto.

“Letter of Credit Exposure” means, at any time, the sum of the Commercial Letter
of Credit Exposure and the Standby Letter of Credit Exposure at such time. The
Letter of Credit Exposure of any Lender at any time shall be its Pro Rata Share
of the aggregate Letter of Credit Exposure at such time. .

“Letter of Credit Maximum Amount” means $25,000,000; provided that, on and after
the Maturity Date, the Letter of Credit Maximum Amount shall be zero.

“Letter of Credit Obligations” means any obligations of the Borrower under this
Agreement in connection with the Letters of Credit.

“Liabilities” means any losses, claims (including intraparty claims), demands,
damages or liabilities of any kind.

“LIBO Rate” means, with respect to any Revolving Borrowing of Eurodollar Loans
for any Interest Period, the LIBO Screen Rate at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period; provided that if the LIBO Screen Rate shall not be available at such
time for such Interest Period (an “Impacted Interest Period”) then the LIBO Rate
shall be the Interpolated Rate.

“LIBO Screen Rate” means, for any day and time, with respect to any Revolving
Borrowing of Eurodollar Loans for any Interest Period, the London interbank
offered rate as administered by ICE Benchmark Administration (or any other
Person that takes over the administration of such rate for U.S. dollars for a
period equal in length to such Interest Period) as displayed on such day and
time on pages LIBOR01 or LIBOR02 of the Reuters screen that displays such rate
(or, in the event such rate does not appear on a Reuters page or screen, on any
successor or substitute page on such screen that displays such rate), or on the
appropriate page of such other information service that publishes such rate from
time to time as selected by the Administrative Agent in its reasonable
discretion, provided that if the LIBO Screen Rate shall be less than 1.00%, such
rate shall be deemed to be 1.00% for the purposes of this Agreement.

“Lien” means any mortgage, lien, pledge, charge, deed of trust, security
interest, or encumbrance to secure or provide for the payment of any obligation
of any Person, whether arising by contract, operation of law, or otherwise
(including the interest of a vendor or lessor under any conditional sale
agreement, Capital Lease, or other title retention agreement).

 

26



--------------------------------------------------------------------------------

“Liquid Investments” means (a) readily marketable direct full faith and credit
obligations of the United States of America or obligations unconditionally
guaranteed by the full faith and credit of the United States of America;
(b) commercial paper issued by (i) any Lender or any Affiliate of any Lender or
(ii) any commercial banking institutions or corporations rated at least P-1 by
Moody’s or A-1 by S&P; (c) certificates of deposit, time deposits, and bankers’
acceptances issued by (i) any of the Lenders or (ii) any other commercial
banking institution which is a member of the Federal Reserve System and has a
combined capital and surplus and undivided profits of not less than $250,000,000
and rated Aa by Moody’s or AA by S&P; (d) repurchase agreements which are
entered into with any of the Lenders or any major money center banks included in
the commercial banking institutions described in clause (c) and which are
secured by readily marketable direct full faith and credit obligations of the
government of the United States of America or any agency thereof;
(e) investments in any money market fund which holds investments substantially
of the type described in the foregoing clauses (a) through (d); (f) readily and
immediately available cash held in any money market account maintained with any
Lender; provided that, such money market accounts and the funds therein shall be
unencumbered and free and clear of all Liens and other third party rights other
than a Lien in favor of the Administrative Agent pursuant to the Security
Documents; and (g) other investments made through the Administrative Agent or
its Affiliates and approved by the Administrative Agent. All the Liquid
Investments described in clauses (a) through (d) above shall have maturities of
not more than 365 days from the date of issue.

“Liquidity” means, as of any date of determination, the sum of (a) Availability
and (b) (without duplication) the aggregate amount of cash and cash equivalents
of the Borrower or any of other Credit Parties at such time, excluding (i) any
cash or cash equivalents not held in a Controlled Account, (ii) any cash and
cash equivalents which are pledged to secure any Credit Party’s obligations
under any letter of credit, surety bond or other similar obligation and
(iii) Eligible Cash.

“Loans” means each of the loans made by the Lenders to the Borrower pursuant to
this Agreement.

“Material Adverse Change” means any event, development or circumstance that has
had or could reasonably be expected to have a material adverse effect (a) on the
business, assets, operations, Property or financial condition of the Borrower
and its Subsidiaries, taken as a whole; (b) on the validity or enforceability of
this Agreement or any of the other Credit Documents; (c) on any Credit Party’s
ability to perform its obligations under this Agreement, any Revolving Note, the
Guaranty or any other Credit Document; (d) in any right or remedy of any Secured
Party under any Credit Document; or (e) the Collateral, or the Administrative
Agent’s liens (on behalf of itself and the Secured Parties) on the Collateral or
the priority of such Liens.

“Material Contract” means each of (a) the Exit Convertible Notes Documents
(b) any contract of the Borrower and its consolidated Subsidiaries (i) to which
at least 10% of the Borrower’s consolidated revenue for the four-fiscal quarter
period most recently ended is attributable or (ii) which creates obligations for
the Borrower or any of its subsidiaries in excess of $7,500,000, in each case,
as each such contract is amended, restated, supplemented or otherwise modified
from time to time.

“Maturity Date” means the earliest of (a) the Scheduled Maturity Date and
(b) the date all of the Loans become due and payable under the Credit Documents,
whether by acceleration or otherwise.

“Maximum Rate” means the maximum nonusurious interest rate under applicable law.

 

27



--------------------------------------------------------------------------------

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto which
is a nationally recognized statistical rating organization.

“Mortgage” means each mortgage or deed of trust in form reasonably acceptable to
the Administrative Agent executed by any Credit Party to secure all or a portion
of the Obligations.

“Mortgage Policies” has the meaning set forth in Section 5.22(b).

“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA to which the Borrower or any member of the
Controlled Group is making or accruing an obligation to make contributions.

“Net Cash Proceeds” means with respect to any Prepayment Event, all cash and
Liquid Investments received in respect of such Prepayment Event after
(a) payment of, or provision for, all brokerage commissions and other reasonable
out of pocket fees and expenses actually incurred (including attorneys’,
accountants’, investment bankers’, consultants’ or other customary fees and
expenses); (b) payment of any outstanding obligations relating to such Property
paid in connection with any such Prepayment Event; and (c) taxes paid or
reasonably estimated to be payable within one year after such Prepayment Event
as a result thereof and as a result of any gain recognized in connection
therewith.

“Net Income” means, for any period and with respect to any Person, the net
income for such period for such Person after taxes as determined in accordance
with GAAP, including any cash net gain but excluding, however, (a) extraordinary
items, including (i) any net non-cash gain or loss during such period arising
from the sale, exchange, retirement or other disposition of capital assets (such
term to include all fixed assets and all securities) other than in the ordinary
course of business, and (ii) any write up or write down of assets and (b) the
cumulative effect of any change in GAAP.

“Non-Defaulting Lender” means any Lender that is not then a Defaulting Lender.

“Non-Extension Notice Date” has the meaning set forth in Section 2.2(b).

“Non-Investment Grade Eligible Account” means any Eligible Account of any Credit
Party which is owing by an Account Debtor whose securities are rated worse than
BBB- by S&P and worse than Baa3 by Moody’s.

“Notice of Borrowing” means a notice of borrowing signed by the Borrower in
substantially the same form as Exhibit E.

“Notice of Continuation or Conversion” means a notice of continuation or
conversion signed by the Borrower in substantially the same form as Exhibit F.

“NYFRB” means the Federal Reserve Bank of New York.

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received by the
Administrative Agent from a federal funds broker of recognized standing selected
by it; provided, further, that if any of the aforesaid rates as so determined be
less than zero, such rate shall be deemed to be zero for purposes of this
Agreement.

 

28



--------------------------------------------------------------------------------

“Obligations” means all principal, interest (including post-petition interest),
fees, reimbursements, indemnifications, and other amounts now or hereafter owed
by any of the Credit Parties to the Lenders, the Issuing Lenders, or the
Administrative Agent under this Agreement and the Credit Documents, including,
the Letter of Credit Obligations, and any increases, extensions, and
rearrangements of those obligations under any amendments, supplements, and other
modifications of the documents and agreements creating those obligations.

“OFAC” means The Office of Foreign Assets Control of the U.S. Department of the
Treasury.

“Operating Lease” means any lease that constitutes an operating lease under
GAAP.

“Organization Documents” means (a) for any corporation, the certificate or
articles of incorporation and the bylaws, (b) for any partnership, the
partnership agreement and, if applicable, certificate of limited partnership or
(c) for any limited liability company, the operating agreement and articles or
certificates of formation of incorporation.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Credit Document, or sold or assigned an interest in any Loan or Credit
Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Credit Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.13).

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time,
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate.

“Participant Register” has the meaning set forth in Section 9.7(d).

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)).

“Payment Conditions” means (a) no Default or Event of Default shall have
occurred and be continuing or would result from the taking of the relevant
action to which the satisfaction of the Payment Conditions is being determined,
(b) on a pro forma basis, immediately prior to and immediately after giving
effect to any transaction that is subject to the Payment Conditions, either
(i) (A) the Fixed Charge Coverage Ratio, on a pro forma basis, is at least
1.10:1.00 and (B) Availability is at least, at such time and for the immediately
preceding thirty (30) days, the greater of (1) $12,500,000 and (2) 15% of the
Facility Limit or (ii) Availability is at least, at such time and for the
immediately preceding thirty (30) days, the greater of (x) $20,000,000 and (y)
20% of the Facility Limit and (c) on a pro forma basis, immediately prior to and
immediately after giving effect to any transaction that is subject to the
Payment Conditions, the difference of (i) the Borrowing Base minus (ii) Eligible
Cash is greater than the aggregate Revolving Credit Exposure.

 

29



--------------------------------------------------------------------------------

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

“Permitted Debt” has the meaning set forth in Section 6.1.

“Permitted Discretion” means a determination made in good faith and in the
exercise of reasonable (from the perspective of a secured asset based lender)
business judgment.

“Permitted Holders” means the Exit Convertible Note Holders as of the Effective
Date.

“Permitted Investments” has the meaning set forth in Section 6.3.

“Permitted Liens” has the meaning set forth in Section 6.2.

“Permitted Refinancing” means Debt issued or incurred (including by means of the
extension or renewal of existing Debt) to refinance, refund, extend, renew or
replace existing Debt (the “Refinanced Debt”); provided that (a) the principal
amount of such Permitted Refinancing is not greater than the outstanding
principal amount of such Refinanced Debt plus the amount of any premiums or
penalties and accrued and unpaid interest paid thereon, reasonable fees and
expenses and existing commitments unutilized thereunder, (b) such Permitted
Refinancing has a final maturity that is no sooner than such Refinanced Debt,
(c) the weighted average life to maturity of such Permitted Refinancing is no
shorter than the weighted average life to maturity of such Refinanced Debt,
(d) the documentation evidencing such Permitted Refinancing contains
representations, warranties, covenants and events of default, taken as a whole,
no less favorable to the Borrower in any material respect than this Agreement,
(e) (i) if the Refinanced Debt is unsecured, the Permitted Refinancing is
unsecured or (ii) if the Refinanced Debt is secured, the Permitted Refinancing
is not secured by any collateral that does not secure the Refinanced Debt or on
a greater priority than the Refinanced Debt, (f) if such Refinanced Debt or any
guarantees in respect thereof are subordinated to the Obligations, such
Permitted Refinancing remains so subordinated on terms no less favorable to the
Administrative Agent and the Lenders and (g) the direct and contingent obligors
with respect to such Permitted Refinancing are the same as the direct and
contingent obligors with respect to such Refinanced Debt.

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, limited liability company, limited liability
partnership, unincorporated association, joint venture, or other entity, or a
government or any political subdivision or agency thereof, or any trustee,
receiver, custodian, or similar official.

“Plan” means an employee benefit plan, as defined in Section 3(3) of ERISA
(other than a Multiemployer Plan), maintained or contributed to by the Borrower
or any member of the Controlled Group and covered by Title IV of ERISA or
subject to the minimum funding standards under Sections 412 or 430 of the Code
or Sections 302 or 303 of ERISA.

“Plan Asset Regulations” means 29 CFR § 2510.3-101 et seq., as modified by
Section 3(42) of ERISA, as amended from time to time.

“Platform” has the meaning set forth in Section 5.2.

“Premises” has the meaning set forth in Section 5.22.

 

 

30



--------------------------------------------------------------------------------

“Prepayment Event” means (a) the sale, transfer or other disposition of assets
by the Borrower or its Subsidiaries in a single transaction or series of related
transactions that yields Net Cash Proceeds other than asset sales permitted by
Section 6.8(a), Section 6.8(b), Section 6.8(c), Section 6.8(d), Section 6.8(e),
Section 6.8(f), Section 6.8(g) or Section 6.8(h) (b) the receipt of any Net Cash
Proceeds by any Person from the issuance of any Debt by the Borrower or any
Subsidiary not permitted hereunder and (c) the receipt by the Borrower or any
Subsidiary of Net Cash Proceeds in excess of $250,000 in respect of one or more
Casualty Events.

“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote
such rate, the highest per annum interest rate published by the Federal Reserve
Board in Federal Reserve Statistical Release H.15 (519) (Selected Interest
Rates) as the “bank prime loan” rate or, if such rate is no longer quoted
therein, any similar rate quoted therein (as determined by the Administrative
Agent) or any similar release by the Federal Reserve Board (as determined by the
Administrative Agent). Each change in the Prime Rate shall be effective from and
including the date such change is publicly announced or quoted as being
effective.

“Pro Rata Share” means, at any time with respect to any Lender, (a) the ratio
(expressed as a percentage) of such Lender’s Commitment at such time to the
Aggregate Commitments at such time, or (b) if all of the Commitments have been
terminated, the ratio (expressed as a percentage) of such Lender’s aggregate
outstanding Loans at such time to the total aggregate outstanding Loans at such
time.

“Projections” has the meaning set forth in Section 5.2(f).

“Property” of any Person means any property or assets (whether real, personal,
or mixed, tangible or intangible) of such Person.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

“QFC Credit Support” has the meaning set forth in Section 9.25.

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Credit
Party that has total assets exceeding $10,000,000 at the time the relevant
guaranty or grant of the relevant security interest becomes or would become
effective with respect to such Swap Obligation or such other person as
constitutes an “eligible contract participant” under the Commodity Exchange Act
or any regulations promulgated thereunder and can cause another Person to
qualify as an “eligible contract participant” at such time by entering into a
keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Lender, as applicable.

“Reference Time” with respect to any setting of the then-current Benchmark means
(a) if such Benchmark is LIBO Rate, 11:00 a.m. (London time) on the day that is
two London banking days preceding the date of such setting, and (b) if such
Benchmark is not LIBO Rate, the time determined by the Administrative Agent in
its reasonable discretion.

“Register” has the meaning set forth in Section 9.7(b).

“Registration Statement” means that Registration Statement on Form S-1 (File
No. 333-182574) filed by the Borrower with the SEC, amended as of August 21,
2012.

 

31



--------------------------------------------------------------------------------

“Regulation D” means Regulation D of the Federal Reserve Board, as in effect
from time to time and all official rulings and interpretations thereunder or
thereof.

“Regulation T” means Regulation T of the Federal Reserve Board, as in effect
from time to time and all official rulings and interpretations thereunder or
thereof.

“Regulation U” means Regulation U of the Federal Reserve Board, as in effect
from time to time and all official rulings and interpretations thereunder or
thereof.

“Regulation X” means Regulation X of the Federal Reserve Board, as in effect
from time to time and all official rulings and interpretations thereunder or
thereof.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, partners, members, trustees,
employees, agents, administrators, managers, representatives and advisors of
such Person and such Person’s Affiliates.

“Release” has the meaning set forth in CERCLA or under any other Environmental
Law.

“Relevant Governmental Body” means the Federal Reserve Board or the NYFRB, or a
committee officially endorsed or convened by the Federal Reserve Board or the
NYFRB, or any successor thereto.

“Report” means reports prepared by the Administrative Agent or another Person
showing the results of appraisals, field examinations or audits pertaining to
the assets of the Credit Parties from information furnished by or on behalf of
the Borrower, which Reports may be distributed to the Lenders by the
Administrative Agent.

“Reportable Event” means any of the events set forth in Section 4043(c) of ERISA
(other than any such event not subject to the provision for 30-day notice to the
PBGC under the regulations issued under such section).

“Required Lenders” means, at any time, Lenders (other than Defaulting Lenders
and Affiliated Lenders) having Revolving Credit Exposures and Unused Commitments
representing at least 50% of the sum of the Aggregate Revolving Credit Exposure
and Unused Commitments at such time; provided that, as long as there are three
(3) or fewer such Lenders (other than Default Lenders and Affiliated Lenders),
Required Lenders shall mean all Lenders.

“Reserves” means any and all reserves which the Administrative Agent deems
necessary, in its Permitted Discretion, to maintain (including, without
limitation, reserves applicable to Availability, reserves applicable to the
Borrowing Base, reserves for accrued and unpaid interest on the Secured
Obligations, reserves applicable to Banking Services, volatility reserves,
reserves for dilution of Accounts, reserves for obligations of any of the Credit
Parties owing to Swap Counterparties under any Hedging Arrangements, reserves
for contingent liabilities of any Credit Party, reserves for uninsured losses of
any Credit Party, reserves for uninsured, underinsured, un-indemnified or
under-indemnified liabilities or potential liabilities with respect to any
litigation and reserves for taxes, fees, assessments, and other governmental
charges) with respect to the Collateral or any Credit Party.

“Response” has the meaning set forth in CERCLA or under any other Environmental
Law.

“Responsible Officer” means (a) with respect to any Person that is a
corporation, such Person’s Chief Executive Officer, President, or Chief
Financial Officer, (b) with respect to any Person that is a limited liability
company, if such Person has officers, then such Person’s Chief Executive
Officer,

 

32



--------------------------------------------------------------------------------

President, or Chief Financial Officer, and if such Person is managed by members,
then a Responsible Officer of such Person’s managing member, and if such Person
is managed by managers, then a manager (if such manager is an individual) or a
Responsible Officer of such manager (if such manager is an entity), and (c) with
respect to any Person that is a general partnership, limited partnership or a
limited liability partnership, the Responsible Officer of such Person’s general
partner or partners.

“Restricted Payment” means, with respect to any Person, (a) any direct or
indirect dividend or other distribution (whether in cash, securities or other
Property) or any direct or indirect payment of any kind or character (whether in
cash, securities or other Property) made in connection with the Equity Interest
of such Person, including those dividends, distributions and payments made in
consideration for or otherwise in connection with any retirement, purchase,
redemption or other acquisition of any Equity Interest of such Person, or any
options, warrants or rights to purchase or acquire any such Equity Interest of
such Person or (b) principal or interest payments (in cash, Property or
otherwise) on, or redemptions of any Debt incurred under Section 6.1(c), (j) or
(r) of such Person.

“Revolving Borrowing” means a borrowing consisting of simultaneous Loans of the
same Type made by the Lenders pursuant to Section 2.1(a) or Converted by each
Lender to Loans of a different Type pursuant to Section 2.3(c).

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Loans and its Letter of
Credit Exposure at such time.

“Revolving Note” means a promissory note of the Borrower payable to a Lender, in
substantially the same form as Exhibit G, evidencing indebtedness of the
Borrower to such Lender resulting from Loans owing to such Lender.

“S&P” means Standard & Poor’s Rating Agency Group, a division of McGraw-Hill
Companies, Inc., or any successor thereof which is a national credit rating
organization.

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Crimea, Cuba, Iran, North Korea and Syria).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union,
any European Union member state, Her Majesty’s Treasury of the United Kingdom,
or other relevant sanctions authority, (b) any Person operating, organized or
resident in a Sanctioned Country, (c) any Person owned or controlled by any such
Person or Persons described in clauses (a) and (b) of this definition or (d) any
Person otherwise the subject of any Sanctions.

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government (including
those administered by OFAC or the U.S. Department of State), the European Union,
any European Union member state, Her Majesty’s Treasury of the United Kingdom,
or other relevant sanctions authority.

“Sand Reserves” means (a) at any particular time, the estimated quantities of
sand which geological and engineering data demonstrate with reasonable certainty
to be recoverable in future years under then existing economic and operating
conditions (i.e., prices and costs as of the date of the estimate is made) and
(b) any fee mineral interests, term mineral interests, leases, subleases,
farm-outs, royalties, overriding royalties, net profit interests, carried
interests, production payments and similar mineral interests, and all unsevered
and unextracted sand in, under, or attributable to the properties described in
the foregoing clause (a).

 

33



--------------------------------------------------------------------------------

“Scheduled Maturity Date” means August 1, 2023.

“SEC” means, the Securities and Exchange Commission.

“Secured Obligations” means (a) the Obligations, (b) the Banking Services
Obligations, and (c) all obligations of any of the Credit Parties owing to Swap
Counterparties under any Hedging Arrangements; provided that the “Secured
Obligations” shall not include any Excluded Swap Obligations.

“Secured Parties” means the Administrative Agent, the Issuing Lenders, the
Lenders, the Swap Counterparties and Banking Services Providers.

“Securities Account” has the meaning set forth in the UCC.

“Security Agreement” means the Pledge and Security Agreement among the Credit
Parties and the Administrative Agent in substantially the same form as Exhibit
H.

“Security Documents” means, collectively, the Mortgages, Security Agreement, the
Intercreditor Agreement, and any and all other instruments, documents or
agreements, including Account Control Agreements, now or hereafter executed by
any Credit Party or any other Person to secure the Secured Obligations.

“SOFR” means, with respect to any Business Day, a rate per annum equal to the
secured overnight financing rate for such Business Day published by the SOFR
Administrator on the SOFR Administrator’s Website at approximately 8:00 a.m.
(New York City time) on the immediately succeeding Business Day.

“SOFR Administrator” means the NYFRB (or a successor administrator of the
secured overnight financing rate).

“SOFR Administrator’s Website” means the NYFRB’s Website, currently at
http://www.newyorkfed.org, or any successor source for the secured overnight
financing rate identified as such by the SOFR Administrator from time to time.

“Solvent” means, as to any Person, on the date of any determination (a) the fair
value of the Property of such Person is greater than the total amount of debts
and other liabilities (including without limitation, contingent liabilities) of
such Person, (b) the present fair salable value of the assets of such Person is
not less than the amount that will be required to pay the probable liability of
such Person on its debts and other liabilities (including, without limitation,
contingent liabilities) as they become absolute and matured, (c) such Person is
able to realize upon its assets and pay its debts and other liabilities
(including, without limitation, contingent liabilities) as they mature in the
normal course of business, (d) such Person does not intend to, and does not
believe that it will, incur debts or liabilities (including, without limitation,
contingent liabilities) beyond such Person’s ability to pay as such debts and
liabilities mature, (e) such Person is not engaged in, and is not about to
engage in, business or a transaction for which such Person’s Property would
constitute unreasonably small capital, and (f) such Person has not transferred,
concealed or removed any Property with intent to hinder, delay or defraud any
creditor of such Person.

“Specified Account Debtor” means each of EOG Resources and Chevron; provided,
that EOG Resources and Chevron shall constitute “Specified Account Debtors” only
so long as their respective securities are rated BBB- or better by S&P and Baa3
or better by Moody’s.

 

34



--------------------------------------------------------------------------------

“Standby Letter of Credit Exposure” means, at any time, the sum of (a) the
aggregate undrawn amount of all outstanding standby Letters of Credit plus
(b) the aggregate amount of all Letter of Credit Disbursements relating to
standby Letters of Credit that have not yet been reimbursed by or on behalf of
the Borrower. The Standby Letter of Credit Exposure of any Lender at any time
shall be such Lender’s Pro Rata Share of the aggregate Standby Letter of Credit
Exposure at such time.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Federal Reserve Board to which the Administrative Agent is
subject with respect to the Adjusted LIBO Rate, for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D). Such
reserve percentage shall include those imposed pursuant to Regulation D.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

“Subject Lender” has the meaning set forth in Section 2.13.

“Subsidiary” means, with respect to any Person (the “holder”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the holder in the
holder’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other
entity, a majority of whose outstanding Voting Securities shall at any time be
owned by the holder or one more Subsidiaries of the holder. Unless expressly
provided otherwise, all references herein and in any other Credit Document to
any “Subsidiary” or “Subsidiaries” means a Subsidiary or Subsidiaries of the
Borrower.

“Supported QFC” has the meaning set forth in Section 9.25.

“Swap Counterparty” means a Lender or an Affiliate of a Lender that has entered
into a Hedging Arrangement with a Credit Party as permitted by the terms of this
Agreement.

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1 a(47) of the Commodity Exchange Act.

“Tax Group” has the meaning set forth in Section 4.13.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Termination Event” means (a) a Reportable Event with respect to a Plan, (b) the
withdrawal of the Borrower or any member of the Controlled Group from a Plan
during a plan year in which it was a “substantial employer” as defined in
Section 4001(a)(2) of ERISA or a cessation of operations that is treated as a
termination under Section 4062(e) of ERISA, (c) the filing of a notice of intent
to terminate a Plan or the treatment of a Plan amendment as a termination under
Section 4041(c) of ERISA, (d) the institution of proceedings to terminate a Plan
by the PBGC, (e) the occurrence of a nonexempt prohibited transaction (within
the meaning of Section 4975 of the Code or Section 406 of ERISA) which could
result in liability to the Borrower, (f) the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon the Borrower or any member of the Controlled Group,
or (g) any other event or condition which constitutes grounds under Section 4042
of ERISA for the termination of, or the appointment of a trustee to administer,
any Plan.

 

35



--------------------------------------------------------------------------------

“Term SOFR” means, for the applicable Corresponding Tenor as of the applicable
Reference Time, the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.

“Term SOFR Notice” means a notification by the Administrative Agent to the
Lenders and the Borrower of the occurrence of a Term SOFR Transition Event.

“Term SOFR Transition Event” means the determination by the Administrative Agent
that (a) Term SOFR has been recommended for use by the Relevant Governmental
Body, (b) the administration of Term SOFR is administratively feasible for the
Administrative Agent and (c) a Benchmark Transition Event has previously
occurred resulting in a Benchmark Replacement in accordance with Section 2.16
that is not Term SOFR.

“Total Debt” means, at any date, the aggregate principal amount of all Funded
Debt of the Borrower and its Subsidiaries at such date, determined on a
consolidated basis.

“Total Leverage Ratio” means, at any date, the ratio of (a) Total Debt on such
date to (b) consolidated EBITDA for the period of four (4) consecutive fiscal
quarters ended on such date (or, if such date is not the last day of a fiscal
quarter, ended on the last day of the fiscal quarter most recently ended prior
to such date for which financials have been delivered pursuant to
Section 5.2(a), Section 5.2(b) or Section 5.2(c)); provided that for the
purposes of determining the ratio described above, EBITDA for the fiscal
quarters ending September 30, 2020, December 31, 2020 and March 31, 2021 shall
equal (i) EBITDA for the one fiscal quarter period ending September 30, 2020
multiplied by 4, (ii) EBITDA for the two fiscal quarter period ending
December 31, 2020 multiplied by 2 and (iii) EBITDA for the three fiscal quarter
period ending March 31, 2021 multiplied by 4/3, respectively.

“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement, the borrowing of Loans, the use of the proceeds thereof and the
issuance of Letters of Credit hereunder.

“Treasury Regulations” means the Treasury regulations promulgated under the
Code, as amended from time to time.

“Type” has the meaning set forth in Section 1.4.

“UCC” means the Uniform Commercial Code, as in effect in the State of New York,
as the same may be amended from time to time.

“UK Financial Institutions” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.

“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

“Unadjusted Benchmark Replacement” means the applicable Benchmark Replacement
excluding the related Benchmark Replacement Adjustment.

 

36



--------------------------------------------------------------------------------

“Unfinanced Capital Expenditures” means, for any period, Capital Expenditures
made during such period which are not financed (a) with the proceeds of any Debt
(other than the Loans), (b) with the proceeds of (i) the sale, trade, exchange
or other disposition of any asset or (ii) any Casualty Event, (c) with the
proceeds from the issuance of Equity Interests by the Borrower, (d) as a part of
an Investment permitted by Section 6.3 or an Acquisition permitted by
Section 6.4, including any portion of the purchase price thereof that is
classified as a fixed or capital asset on the consolidated balance sheet of the
Borrower prepared in accordance with GAAP or (e) with any combination of the
foregoing

“Unfunded Loans” has the meaning set forth in Section 2.11(a).

“Unused Commitment” means, at any time and with respect to any Lender, the
difference between the amount of such Lender’s Commitment and the amount of such
Lender’s Revolving Credit Exposure at such time.

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

“U.S. Special Resolution Regime” has the meaning set forth in Section 9.25.

“U.S. Tax Compliance Certificate” has the meaning set forth in
Section 2.12(f)(ii)(B)(3).

“Voting Securities” means (a) with respect to any corporation, capital stock of
the corporation having general voting power under ordinary circumstances to
elect directors of such corporation (irrespective of whether at the time stock
of any other class or classes shall have or might have special voting power or
rights by reason of the happening of any contingency), (b) with respect to any
partnership, any partnership interest or other ownership interest having general
voting power to elect the general partner or other management of the partnership
or other Person, and (c) with respect to any limited liability company,
membership certificates or interests having general voting power under ordinary
circumstances to elect managers of such limited liability company.

“Withholding Agent” means any Credit Party and the Administrative Agent.

“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.

Section 1.2. Computation of Time Periods. In this Agreement in the computation
of periods of time from a specified date to a later specified date, the word
“from” means “from and including” and the words “to” and “until” each means “to
but excluding”.

Section 1.3. Accounting Terms; Changes in GAAP.

(a) All accounting terms not specifically defined in this Agreement shall be
construed in accordance with GAAP applied on a consistent basis with those
applied in the preparation of the Initial Financial Statements.

 

37



--------------------------------------------------------------------------------

(b) Unless otherwise indicated, all financial statements of the Borrower, all
calculations for compliance with covenants in this Agreement, all determinations
of the Applicable Margin, and all calculations of any amounts to be calculated
under the definitions in Section 1.1 shall be based upon the consolidated
accounts of the Borrower and its Subsidiaries in accordance with GAAP and
consistent with the principles of consolidation applied in preparing the Initial
Financial Statements.

(c) If at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth in any Credit Document, and either the
Borrower or the Required Lenders shall so request, the Administrative Agent, the
Lenders and the Borrower shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of the Required Lenders); provided that, until so
amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the Borrower shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.

(d) Notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made (i) without
giving effect to any election under Accounting Standards Codification 825-10-25
(or any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any Debt or other liabilities of the
Borrower or any Subsidiary at “fair value”, as defined therein, (ii) without
giving effect to any treatment of Debt in respect of convertible debt
instruments under Accounting Standards Codification 470-20 (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) to value any such Debt in a reduced or bifurcated
manner as described therein, and such Debt shall at all times be valued at the
full stated principal amount thereof and (iii) in a manner such that any
obligations relating to a lease that was accounted for by a Person as an
operating lease as of December 31, 2018 in accordance with GAAP and any similar
lease entered into after December 31, 2018 by such Person shall be accounted for
as obligations relating to an operating lease and not as a Capital Lease;
provided that, notwithstanding the foregoing, all financial statements of the
Credit Parties with respect to operating leases shall be calculated as required
by and in accordance with GAAP.

Section 1.4. Types of Loans. Loans are distinguished by “Type”. The “Type” of a
Loan refers to the determination of whether such Loan is an ABR Loan or a
Eurodollar Loan.

Section 1.5. Miscellaneous. Article, Section, Schedule, and Exhibit references
are to this Agreement, unless otherwise specified. All references to
instruments, documents, contracts, and agreements (including this Agreement) are
references to such instruments, documents, contracts, and agreements as the same
may be amended, supplemented, and otherwise modified from time to time, unless
otherwise specified and shall include all schedules and exhibits thereto unless
otherwise specified. Any reference herein to any law shall be construed as
referring to such law as amended, modified, codified or reenacted, in whole or
in part, and in effect from time to time. Any reference herein to any Person
shall be construed to include such Person’s successors and assigns (subject to
the restrictions contained herein). The words “hereof”, “herein”, and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement. The term “including” means “including, without limitation,”.
Paragraph headings have been inserted in this Agreement as a matter of
convenience for reference only and it is agreed that such paragraph headings are
not a part of this Agreement and shall not be used in the interpretation of any
provision of this Agreement. Terms defined in the UCC which are not otherwise
defined in this Agreement or in any other Credit Document, as applicable, are
used herein and/or therein as defined in the UCC.

 

38



--------------------------------------------------------------------------------

Section 1.6. Divisions. For all purposes under the Credit Documents, in
connection with any division or plan of division under Delaware law (or any
comparable event under a different jurisdiction’s laws): (a) if any asset,
right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person, and (b) if
any new Person comes into existence, such new Person shall be deemed to have
been organized and acquired on the first date of its existence by the holders of
its Equity Interests at such time.

ARTICLE 2

CREDIT FACILITIES

Section 2.1. Commitments.

(a) Commitment. Each Lender severally agrees, subject to the terms and
conditions set forth in this Agreement, to make Loans in Dollars to the Borrower
from time to time on any Business Day during the period from the Effective Date
until the Maturity Date, in an aggregate amount not to exceed such Lender’s
Commitment; provided that (i) after giving effect to such Loans, the sum of the
aggregate outstanding amount of all Loans plus the Letter of Credit Exposure
shall not exceed the Facility Limit and (ii) the sum of the outstanding amount
of Loans and Letter of Credit Exposure of each Lender shall not exceed such
Lender’s Pro Rata Share of the Facility Limit. Within the limits of the Facility
Limit and subject to the terms and conditions set forth herein, the Borrower may
from time to time borrow, prepay and reborrow Loans.

(b) Reduction of the Commitments. The Borrower shall have the right, upon at
least three (3) Business Days’ irrevocable notice (which notice shall specify
such election and the effective date thereof) to the Administrative Agent, to
terminate in whole or reduce in part the unused portion of the Commitments;
provided that each partial reduction shall be in a minimum amount of $5,000,000
and in integral multiples of $1,000,000 in excess thereof. Any reduction or
termination of the Commitments pursuant to this Section 2.1(b) shall be applied
ratably to each Lender’s Commitment and shall be permanent, with no obligation
of the Lenders to reinstate such Commitments, and the applicable Commitment Fees
shall thereafter be computed on the basis of the Commitments, as so reduced.
Notwithstanding the foregoing, the Borrower may (subject to payment to the
Lenders of any applicable amounts under Section 2.9 hereof) rescind or postpone
any notice to terminate in whole the Commitments if such termination would have
resulted from a refinancing of this Agreement, which refinancing shall not be
consummated or shall otherwise be delayed.

(c) Revolving Notes. The indebtedness of the Borrower to each Lender resulting
from Loans owing to such Lender shall be evidenced by a Revolving Note if so
requested by such Lender.

Section 2.2. Letters of Credit.

(a) Commitment for Letters of Credit. Subject to the terms and conditions set
forth in this Agreement, the Issuing Lenders agree in reliance upon the
agreements of the other Lenders set forth in this Section 2.2, (i) that the
Existing Letters of Credit shall be deemed issued under this Agreement on and
after the Effective Date and shall constitute Letters of Credit for all purposes
hereunder and under the Credit Documents and (ii) from time to time on any
Business Day during the period from the Effective Date until the fifth Business
Day prior to the Scheduled Maturity Date, to issue, increase or extend the
expiration date of, Letters of Credit for the account of any Credit Party,
provided that no Letter of Credit will be issued, increased, or extended:

 

39



--------------------------------------------------------------------------------

(i) if such issuance, increase, or extension would cause the Letter of Credit
Exposure to exceed the lesser of (A) the Letter of Credit Maximum Amount and
(B) an amount equal to (1) the Facility Limit minus (2) the Aggregate Revolving
Credit Exposure;

(ii) unless such Letter of Credit has an expiration date not later than the
earlier of (A) one (1) year after its issuance or extension and (B) five (5)
Business Days prior to the Scheduled Maturity Date; provided that, (1) if the
Commitments are terminated in whole pursuant to Section 2.1(b), the Borrower
shall either (y) deposit into the Cash Collateral Account cash in an amount
equal to 105% of the Letter of Credit Exposure for the Letters of Credit which
have an expiry date beyond the date the Commitments are terminated or
(z) provide a replacement letter of credit (or other security) reasonably
acceptable to the Administrative Agent and the applicable Issuing Lender in an
amount equal to 105% of the Letter of Credit Exposure, and (2) any such Letter
of Credit with a one-year tenor may expressly provide for the automatic
extension thereof so long as the requirements in Section 2.2(b) are met;

(iii) unless such Letter of Credit is (A) a standby letter of credit not
supporting the repayment of indebtedness for Borrowed Money of any Person, or
(B) with the consent of the applicable Issuing Lender and so long as the
Borrower has agreed to such additional fees which may apply, a commercial letter
of credit;

(iv) unless such Letter of Credit is in form and substance acceptable to the
applicable Issuing Lender in its reasonable discretion;

(v) unless the Borrower has delivered to the applicable Issuing Lender a
completed and executed Letter of Credit Application; provided that, if the terms
of any Letter of Credit Application conflicts with the terms of this Agreement,
the terms of this Agreement shall control;

(vi) unless such Letter of Credit is governed by (A) with respect to Commercial
Letters of Credit, the Uniform Customs and Practice for Documentary Credits
(2007 Revision), International Chamber of Commerce Publication No. 600, or
(B) with respect to Standby Letters of Credit, the International Standby
Practices (ISP98), International Chamber of Commerce Publication No. 590, in
either case, including any subsequent revisions thereof approved by a Congress
of the International Chamber of Commerce and adhered to by the applicable
Issuing Lender;

(vii) if any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the applicable
Issuing Lender from issuing such Letter of Credit, or any applicable requirement
of law relating to such Issuing Lender or any request or directive (whether or
not having the force of law) from any Governmental Authority with jurisdiction
over such Issuing Lender shall prohibit, or request that such Issuing Lender
refrain from, the issuance, increase or extension of letters of credit generally
or such Letter of Credit in particular or shall impose upon such Issuing Lender
with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which such Issuing Lender is not otherwise compensated
hereunder) not in effect on the Effective Date, or shall impose upon such
Issuing Lender any unreimbursed loss, cost or expense which was not applicable
on the Effective Date and which such Issuing Lender in good faith deems material
to it;

(viii) if the issuance of such Letter of Credit would violate one or more
policies of the applicable Issuing Lender applicable to letters of credit
generally; provided that, notwithstanding anything herein to the contrary,
(x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines, requirements or directives thereunder or issued in
connection

 

40



--------------------------------------------------------------------------------

therewith or in the implementation thereof, and (y) all requests, rules,
guidelines, requirements or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed not to be in
effect on the Effective Date for purposes of clause (xi) below, regardless of
the date enacted, adopted, issued or implemented;

(ix) if Letter of Credit is to be denominated in a currency other than Dollars;

(x) if any Lender is at such time a Defaulting Lender hereunder, unless the
applicable Issuing Lender has entered into satisfactory arrangements with the
Borrower or such Lender to eliminate such Issuing Lender’s risk with respect to
such Lender;

(xi) the proceeds of which would be made available to any Person (A) to fund any
activity or business of or with any Sanctioned Person, or in any country or
territory that, at the time of such funding, is the subject of any Sanctions or
(B) in any manner that would result in a violation of any Sanctions by any party
to this Agreement; or

(xii) if such Letter of Credit supports the obligations of any Person in respect
of (A) a lease of real property, or (B) an employment contract, in each case, if
the applicable Issuing Lender reasonably determines that the Borrower’s
obligation to reimburse any draws under such Letter of Credit may be limited.

Each Existing Letter of Credit, as of the Effective Date, shall be a Letter of
Credit deemed to have been issued pursuant to the Commitments and shall
constitute a portion of the Letter of Credit Exposure.

(b) Requesting Letters of Credit. Each Letter of Credit (other than the Existing
Letters of Credit which are deemed issued hereunder) shall be issued pursuant to
a Letter of Credit Application given by the Borrower to the Administrative Agent
and the applicable Issuing Lender by electronic mail or other writing prior to
9:00 am, Chicago time, at least three (3) Business Days prior to the proposed
date of issuance for the Letter of Credit. Each Letter of Credit Application
shall be fully completed and shall specify the information required therein,
including identifying the Letter of Credit to be amended, renewed or extended,
and specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day), the date on which such Letter of Credit is to expire
(which shall comply with the requirements of this Section), the amount of such
Letter of Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit. If requested by such Issuing Lender, the Borrower also shall submit a
Letter of Credit Application on such Issuing Lender’s standard form in
connection with any request for a Letter of Credit. Each Letter of Credit
Application shall be irrevocable and binding on the Borrower. Subject to the
terms and conditions hereof, such Issuing Lender shall before 2:00 p.m.
(Chicago, Illinois time) on the date of such Letter of Credit Application issue
such Letter of Credit to the beneficiary of such Letter of Credit.
Notwithstanding the foregoing or anything to the contrary contained herein, no
Issuing Lender shall be obligated to issue or modify any Letter of Credit if,
immediately after giving effect thereto, the outstanding Letter of Credit
Exposure in respect of all Letters of Credit issued by such Person and its
Affiliates would exceed such Issuing Lender’s Issuing Lender Sublimit; provided
that any Issuing Lender may agree in its sole discretion and in writing to
issue, amend, renew or extend a Letter of Credit in excess of its Issuing Lender
Sublimit; provided, further that, for the avoidance of doubt, (i) any such
agreement shall not be deemed to increase such Issuing Lender’s Issuing Lender
Sublimit and shall be made on a case-by-case basis without any consideration to
previous agreements pursuant to the first proviso of this sentence with respect
to the applicable Letter of Credit (in the case of an amendment, renewal or
extension) or otherwise, (ii) no Lender’s Revolving Credit Exposure shall exceed
its Commitment, (iii) the Aggregate Revolving Credit Exposure shall not exceed
the Aggregate

 

41



--------------------------------------------------------------------------------

Commitments and (iv) the Letter of Credit Exposure shall not exceed the Letter
of Credit Maximum Amount. Any Letter of Credit so issued by an Issuing Lender in
excess of its individual Issuing Lender Sublimit then in effect shall
nonetheless constitute a Letter of Credit for all purposes of this Agreement,
and shall not affect the Issuing Lender Sublimit of any other Issuing Lender,
subject to the limitations on the aggregate Letter of Credit Exposure set forth
in Section 2.2(a)(i). If the Borrower so requests in any applicable Letter of
Credit Application, the Issuing Lender may, in its sole and absolute discretion,
agree to issue a Letter of Credit that has automatic extension provisions (each,
an “Auto-Extension Letter of Credit”), it being understood that such discretion
has been so exercised with respect to the Existing Letters of Credit; provided
that any such Auto-Extension Letter of Credit must permit such Issuing Lender to
prevent any such extension at least once in each 12-month period (commencing
with the date of issuance of such Letter of Credit) by giving prior notice to
the beneficiary thereof not later than a day (the “Non-Extension Notice Date”)
in each such 12-month period to be agreed upon at the time such Letter of Credit
is issued. Unless otherwise directed by the Issuing Lender, the Borrower shall
not be required to make a specific request to the Issuing Lender for any such
extension. Once an Auto-Extension Letter of Credit has been issued, the Lenders
shall be deemed to have authorized (but may not require) the Issuing Lender to
permit the extension of such Letter of Credit at any time to an expiry date not
later than the fifth Business Day prior to the Scheduled Maturity Date;
provided, however, that the Issuing Lender shall not permit any such extension
if (i) the Issuing Lender has determined that it would not be permitted, or
would have no obligation, at such time to issue such Letter of Credit in its
revised form (as extended) under the terms hereof (by reason of the provisions
of clause Section 2.2(a), Section 3.2 or otherwise), or (ii) it has received
notice (which may be by telephone or in writing) on or before the day that is
five Business Days before the Non-Extension Notice Date (A) from the
Administrative Agent that the Required Lenders have elected not to permit such
extension or (B) from the Administrative Agent, any Lender or the Borrower that
one or more of the applicable conditions specified in Section 3.2 are not then
satisfied.

(c) Reimbursements for Letters of Credit; Funding of Participations.

(i) If an Issuing Lender shall make any Letter of Credit Disbursement in respect
of a Letter of Credit, the Borrower shall reimburse such Letter of Credit
Disbursement by paying to the Administrative Agent an amount equal to such
Letter of Credit Disbursement (x) not later than 11:00 a.m., Chicago time, on
the date that such Letter of Credit Disbursement is made, if the Borrower shall
have received notice of such Letter of Credit Disbursement prior to 9:00 a.m.,
Chicago time, on such date, or, (y) if such notice has not been received by the
Borrower prior to such time on such date, then not later than 11:00 a.m.,
Chicago time, on (A) the Business Day that the Borrower receives such notice, if
such notice is received prior to 9:00 a.m., Chicago time, on the day of receipt,
or (B) the Business Day immediately following the day that the Borrower receives
such notice, if such notice is not received prior to such time, on the day of
receipt. Upon the applicable Issuing Lender’s demand for payment under the terms
of a Letter of Credit Application, the Borrower may, with a written notice,
request that the Borrower’s obligations to such Issuing Lender thereunder be
satisfied with the proceeds of an ABR Loan in the same amount (notwithstanding
any minimum size or increment limitations on individual Loans). If the Borrower
does not make such request and does not otherwise make the payments demanded by
such Issuing Lender as required under this Agreement or the Letter of Credit
Application, then the Borrower shall be deemed for all purposes of this
Agreement to have requested such a Loan in the same amount and the transfer of
the proceeds thereof to satisfy the Borrower’s obligations to such Issuing
Lender, and the Borrower hereby unconditionally and irrevocably authorizes,
empowers, and directs the Lenders to make such Loan, to transfer the proceeds
thereof to such Issuing Lender in satisfaction of such obligations, and to
record and otherwise treat such payments as a Loan to the Borrower. The
Administrative Agent and each Lender may record and otherwise treat the making
of such Revolving Borrowings as the making of a Revolving Borrowing to the
Borrower under this Agreement as if requested by the Borrower. Nothing herein is
intended to release any of the

 

42



--------------------------------------------------------------------------------

Borrower’s obligations under any Letter of Credit Application, but only to
provide an additional method of payment therefor. The making of any Revolving
Borrowing under this Section 2.2(c) shall not constitute a cure or waiver of any
Default, other than the payment Default which is satisfied by the application of
the amounts deemed advanced hereunder, caused by the Borrower’s failure to
comply with the provisions of this Agreement or the Letter of Credit
Application.

(ii) Each Lender (including the Lenders acting as Issuing Lenders) shall, upon
notice from the Administrative Agent that the Borrower has requested or is
deemed to have requested a Loan pursuant to Section 2.2(c)(i) and regardless of
whether (A) the conditions in Section 3.2 have been met, (B) such notice
complies with Section 2.3(b), or (C) a Default exists, make funds available to
the Administrative Agent for the account of the applicable Issuing Lender in an
amount equal to such Lender’s Pro Rata Share of the amount of such Loan not
later than 11:00 a.m., Chicago, Illinois time, on the Business Day specified in
such notice by the Administrative Agent, whereupon each Lender that so makes
funds available shall be deemed to have made a Loan to the Borrower in such
amount. The Administrative Agent shall remit the funds so received to such
Issuing Lender.

(iii) If any such Lender shall not have so made its Loan available to the
Administrative Agent pursuant to this Section 2.2. such Lender agrees to pay
interest thereon for each day from such date until the date such amount is paid
at the lesser of (A) the Federal Funds Effective Rate for such day for the first
three days and thereafter the interest rate applicable to the Loan and (B) the
Maximum Rate. Whenever, at any time after the Administrative Agent has received
from any Lender such Lender’s Loan, the Administrative Agent receives any
payment on account thereof, the Administrative Agent will pay to such Lender its
participating interest in such amount (appropriately adjusted, in the case of
interest payments, to reflect the period of time during which such Lender’s Loan
was outstanding and funded), which payment shall be subject to repayment by such
Lender if such payment received by the Administrative Agent is required to be
returned. Each Lender’s obligation to make the Loan pursuant to this Section 2.2
shall be absolute and unconditional and shall not be affected by any
circumstance, including (1) any set-off, counterclaim, recoupment, defense or
other right which such Lender or any other Person may have against any Issuing
Lender, the Administrative Agent or any other Person for any reason whatsoever;
(2) the occurrence or continuance of a Default or the termination of the
Commitments; (3) any breach of this Agreement or any representation or warranty
herein by any Credit Party or any other Lender; or (4) any other circumstance,
happening or event whatsoever, whether or not similar to any of the foregoing.

(d) Participations. Upon the date of the issuance or increase of a Letter of
Credit, the applicable Issuing Lender shall be deemed to have sold to each other
Lender and each other Lender shall have been deemed to have purchased from such
Issuing Lender a participation in the related Letter of Credit Obligations equal
to such Lender’s Pro Rata Share at such date and such sale and purchase shall
otherwise be in accordance with the terms of this Agreement. The applicable
Issuing Lender shall promptly notify each such participant Lender by electronic
mail or telephone of each Letter of Credit issued or increased and the actual
dollar amount of such Lender’s participation in such Letter of Credit.

(e) Obligations Unconditional. The obligations of the Borrower under this
Agreement in respect of each Letter of Credit shall be unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, notwithstanding the following circumstances:

(i) any lack of validity or enforceability of any Letter of Credit Documents or
this Agreement, or any term or provision therein or herein;

 

43



--------------------------------------------------------------------------------

(ii) any amendment or waiver of or any consent to departure from any Letter of
Credit Documents;

(iii) the existence of any claim, set-off, defense or other right which any
Credit Party may have at any time against any beneficiary or transferee of such
Letter of Credit (or any Persons for whom any such beneficiary or any such
transferee may be acting), any Issuing Lender, any Lender or any other person or
entity, whether in connection with this Agreement, the transactions contemplated
in this Agreement or in any Letter of Credit Documents or any unrelated
transaction;

(iv) any statement or any other document presented under such Letter of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect to the extent any
Issuing Lender would not be liable therefor pursuant to Section 2.2(g);

(v) payment by any Issuing Lender under such Letter of Credit against
presentation of a draft or certificate which does not comply with the terms of
such Letter of Credit; or

(vi) any other event or circumstance whatsoever, whether or not similar to any
of the foregoing, that might, but for the provisions of this Section 2.2(e),
constitute a legal or equitable discharge of, or provide a right of setoff
against, the Borrower’s obligations hereunder;

provided, however, that nothing contained in this paragraph (e) shall be deemed
to constitute a waiver of any remedies of the Borrower in connection with the
Letters of Credit.

(f) Payments in respect of Letters of Credit. In the event that any Letter of
Credit shall be outstanding or shall be drawn and not reimbursed on or prior to
the fifth Business Day prior to the Scheduled Maturity Date, the Borrower shall
pay to the Administrative Agent an amount equal to 105% of the Letter of Credit
Exposure allocable to such Letter of Credit, such amount to be due and payable
on the fifth Business Day prior to the Scheduled Maturity Date, and to be held
in the Cash Collateral Account and applied in accordance with paragraph
(h) below.

(g) Liability of Issuing Lenders. The Borrower assumes all risks of the acts or
omissions of any beneficiary or transferee of any Letter of Credit with respect
to its use of such Letter of Credit. None of the Administrative Agent, the
Lenders, nor any Issuing Lender nor any of their Related Parties shall have any
liability or responsibility by reason of or in connection with:

(i) the issuance or transfer of any Letter of Credit or any payment or failure
to make any payment thereunder (irrespective of any of the circumstances
referred to in the preceding sentence) any error, omission, interruption, loss
or delay in transmission or delivery of any draft, notice or other communication
under or relating to any Letter of Credit (including any document required to
make a drawing thereunder);

(ii) any error in interpretation of technical terms or any consequence arising
from causes beyond the control of any Issuing Lender;

(iii) the use which may be made of any Letter of Credit or any acts or omissions
of any beneficiary or transferee in connection therewith;

(iv) the validity, sufficiency or genuineness of documents, or of any
endorsement thereon, even if such documents should prove to be in any or all
respects invalid, insufficient, fraudulent or forged (including, for the
avoidance of doubt, in connection with the Administrative Agent’s reliance on
any Electronic Signature transmitted by telecopy, emailed pdf. or any other
electronic means that reproduces an image of an actual executed signature page);

 

44



--------------------------------------------------------------------------------

(v) payment by any Issuing Lender against presentation of documents which do not
comply with the terms of a Letter of Credit, including failure of any documents
to bear any reference or adequate reference to the relevant Letter of Credit; or

(vi) any other circumstances whatsoever in making or failing to make payment
under any Letter of Credit (including any Issuing Lender’s own negligence),

except that the Borrower shall have a claim against an Issuing Lender, and such
Issuing Lender shall be liable to, and shall promptly pay to, the Borrower, to
the extent of any direct, as opposed to consequential, damages suffered by the
Borrower which the Borrower proves were caused by (A) such Issuing Lender’s
willful misconduct or gross negligence in determining whether documents
presented under a Letter of Credit comply with the terms of such Letter of
Credit or (B) such Issuing Lender’s willful failure to make lawful payment under
any Letter of Credit after the presentation to it of a draft and certificate
strictly complying with the terms and conditions of such Letter of Credit. The
parties hereto expressly agree that, in the absence of gross negligence or
willful misconduct on the part of an Issuing Lender (as finally determined by a
court of competent jurisdiction), such Issuing Lender shall be deemed to have
exercised care in each such determination. In furtherance and not in limitation
of the foregoing, such Issuing Lender may either accept and make payment upon
documents that appear on their face to be in substantial compliance with the
terms of a Letter of Credit, without responsibility for further investigation,
regardless of any notice or information to the contrary, or refuse to accept and
make payment upon such documents if such documents are not in strict compliance
with the terms of such Letter of Credit.

(h) Cash Collateral Account; Eligible Cash Account.

(i) If the Borrower is required to deposit funds in the Cash Collateral Account
pursuant to Sections 2.2(a)(ii), 2.2(f), 2.2(h)(iv), 2.2(i), 2.4(c), 2.14, or
7.2(b) or any other provision under this Agreement, then the Borrower and the
Administrative Agent shall, to the extent not already established, establish the
Cash Collateral Account and the Borrower shall execute any documents and
agreements, including the Administrative Agent’s standard form assignment of
deposit accounts, that the Administrative Agent requests in connection therewith
to establish the Cash Collateral Account and grant the Administrative Agent an
Acceptable Security Interest in such account and the funds therein. The Borrower
hereby pledges to the Administrative Agent and grants the Administrative Agent a
security interest in the Cash Collateral Account, whenever established, all
funds held in the Cash Collateral Account from time to time, and all proceeds
thereof as security for the payment of the Secured Obligations.

(ii) Funds held in the Cash Collateral Account shall be held as cash collateral
for obligations with respect to Letters of Credit and promptly applied by the
Administrative Agent at the request of the Issuing Lenders to any reimbursement
or other obligations under Letters of Credit that exist or occur. To the extent
that any surplus funds are held in the Cash Collateral Account above the Letter
of Credit Exposure during the existence of an Event of Default the
Administrative Agent may (A) hold such surplus funds in the Cash Collateral
Account as cash collateral for the Secured Obligations or (B) apply such surplus
funds to any Secured Obligations in any manner directed by the Required Lenders.
If no Default exists, the Administrative Agent shall release any surplus funds
held in the Cash Collateral Account above the Letter of Credit Exposure to the
Borrower at the Borrower’s written request.

 

45



--------------------------------------------------------------------------------

(iii) Funds held in the Cash Collateral Account may be invested in Liquid
Investments maintained with, and under the sole dominion and control of, the
Administrative Agent or in another investment if mutually agreed upon by the
Borrower and the Administrative Agent, but the Administrative Agent shall have
no obligation to make any investment of the funds therein. The Administrative
Agent shall exercise reasonable care in the custody and preservation of any
funds held in the Cash Collateral Account and shall be deemed to have exercised
such care if such funds are accorded treatment substantially equivalent to that
which the Administrative Agent accords its own property, it being understood
that the Administrative Agent shall not have any responsibility for taking any
necessary steps to preserve rights against any parties with respect to any such
funds.

(iv) If any Event of Default shall occur and be continuing, on the Business Day
that the Borrower receives notice from the Administrative Agent or the Required
Lenders (or, if the maturity of the Loans has been accelerated, the Required
Lenders) demanding the deposit of cash collateral pursuant to this paragraph,
the Borrower shall (A) to the extent not already established, establish a
Deposit Account with the Administrative Agent, in the name of the Administrative
Agent and for the benefit of the Lenders (the “Cash Collateral Account”), (B)
execute any documents and agreements, including the Administrative Agent’s
standard form assignment of deposit accounts, that the Administrative Agent
requests in connection therewith to establish the Cash Collateral Account and
grant the Administrative Agent an Acceptable Security Interest in such account
and the funds therein including and (C) deposit into the Cash Collateral Account
an amount in cash equal to 105% of the amount of the Letter of Credit Exposure
as of such date plus accrued and unpaid interest thereon; provided that the
obligation to deposit such cash collateral shall become effective immediately
and such deposit shall become immediately due and payable, without demand or
other notice of any kind, upon the occurrence of any Event of Default with
respect to the Borrower described in Section 7.1(g). Such deposit shall be held
by the Administrative Agent as collateral for the payment and performance of the
Secured Obligations. The Administrative Agent shall have exclusive dominion and
control, including the exclusive right of withdrawal, over the Cash Collateral
Account and the Borrower hereby grants the Administrative Agent a security
interest in the Cash Collateral Account and all money or other assets on deposit
therein or credited thereto. Other than any interest earned on the investment of
such deposits, which investments shall be made at the option and sole discretion
of the Administrative Agent and at the Borrower’s risk and expense, such
deposits shall not bear interest. Interest or profits, if any, on such
investments shall accumulate in the Cash Collateral Account. Moneys in the Cash
Collateral Account shall be applied by the Administrative Agent to reimburse one
or both Issuing Lenders for Letter of Credit Disbursements for which it has not
been reimbursed and, to the extent not so applied, shall be held for the
satisfaction of the reimbursement obligations of the Borrower for the Letter of
Credit Exposure at such time or, if the maturity of the Loans has been
accelerated (but subject to the consent of the Required Lenders), be applied to
satisfy other Secured Obligations. If the Borrower is required to provide an
amount of cash collateral hereunder as a result of the occurrence of an Event of
Default, such amount (to the extent not applied as aforesaid) shall be returned
to the Borrower within three (3) Business Days after all such Events of Default
have been cured or waived as confirmed in writing by the Administrative Agent.
The Administrative Agent shall exercise reasonable care in the custody and
preservation of any funds held in the Cash Collateral Account and shall be
deemed to have exercised such care if such funds are accorded treatment
substantially equivalent to that which the Administrative Agent accords its own
property, it being understood that the Administrative Agent shall not have any
responsibility for taking any necessary steps to preserve rights against any
parties with respect to any such fund.

 

 

46



--------------------------------------------------------------------------------

(v) Notwithstanding the foregoing or anything to the contrary contained herein,
so long as (A) no Default has occurred and is continuing and (B) Availability
exceeds $1,000,000 for the immediately preceding twenty-eight (28) consecutive
days, then subject to Borrower’s delivery of a pro forma Borrowing Base
Certificate, Borrower may request that Eligible Cash in an amount equal to the
lowest amount by which Availability exceeded $1,000,000 in the immediately
preceding twenty-eight (28) consecutive days be transferred to another
Controlled Account of the Credit Parties that is not fully-blocked, it being
understood that upon such transfer, Eligible Cash shall be reduced by the amount
of such transferred cash. Upon such request, the Administrative Agent shall
promptly transfer such cash as directed by the Borrower.

(i) Defaulting Lender. If, at any time, a Defaulting Lender exists hereunder,
then, at the request of the Issuing Lenders, the Borrower shall, subject to
Section 2.14(d), deposit funds with Administrative Agent into the Cash
Collateral Account an amount equal to such Defaulting Lender’s Pro Rata Share of
the Letter of Credit Exposure.

(j) Letters of Credit Issued for Guarantors or any Subsidiary. Notwithstanding
that a Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Guarantor or any Subsidiary, the
Borrower shall be obligated to reimburse any Issuing Lender hereunder for any
and all drawings under such Letter of Credit issued hereunder by any Issuing
Lender. The Borrower hereby acknowledges that the issuance of Letters of Credit
for the account of any Guarantor, the Borrower or any Subsidiary inures to the
benefit of the Borrower, and that the Borrower’s business (indirectly or
directly) derives substantial benefits from the businesses of such other
Persons.

(k) Disbursement Procedures. The applicable Issuing Lender shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. Such Issuing Lender shall promptly
notify the Administrative Agent and the Borrower by telephone (confirmed by
facsimile) of such demand for payment and whether such Issuing Lender has made
or will make an Letter of Credit Disbursement thereunder; provided that any
failure to give or delay in giving such notice shall not relieve the Borrower of
its obligation to reimburse such Issuing Lender and the Lenders with respect to
any such Letter of Credit Disbursement.

(l) Interim Interest. If any Issuing Lender shall make any Letter of Credit
Disbursement, then, unless the Borrower shall reimburse such Letter of Credit
Disbursement in full on the date such Letter of Credit Disbursement is made, the
unpaid amount thereof shall bear interest, for each day from and including the
date such Letter of Credit Disbursement is made to but excluding the date that
the Borrower reimburses such Letter of Credit Disbursement, at the rate per
annum then applicable to ABR Loans and such interest shall be due and payable on
the date when such reimbursement is payable; provided that, if the Borrower
fails to reimburse such Letter of Credit Disbursement when due pursuant to
Section 2.2(c), then Section 2.7(d) shall apply. Interest accrued pursuant to
this paragraph shall be for the account of such Issuing Lender, except that
interest accrued on and after the date of payment by any Lender pursuant to
Section 2.2(c) to reimburse such Issuing Lender shall be for the account of such
Lender to the extent of such payment.

Section 2.3. Loans.

(a) Generally.

(i) Each Loan shall be made as part of a Revolving Borrowing consisting of Loans
made by the Lenders ratably in accordance with their respective Commitments. The
failure of any Lender to make any Loan required to be made by it shall not
relieve any other Lender of its obligations hereunder; provided that the
Commitments of the Lenders are several and no Lender shall be responsible for
any other Lender’s failure to make Loans as required.

 

47



--------------------------------------------------------------------------------

(ii) Subject to Section 2.16, each Revolving Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the Borrower may request in
accordance herewith. Each Lender at its option may make any Eurodollar Loan by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Loan; provided that any exercise of such option shall not affect the obligation
of the Borrower to repay such Loan in accordance with the terms of this
Agreement.

(iii) Each Revolving Borrowing shall (i) if comprised of ABR Loans be in an
aggregate amount not less than $500,000 and in integral multiples of $50,000 in
excess thereof; provided that an ABR Revolving Borrowing may be in an aggregate
amount that is equal to the entire unused balance of the Facility Limit or that
is required to finance the reimbursement of an Letter of Credit Disbursement as
contemplated by Section 2.2(c)(i), (ii) at the commencement of each Interest
Period for any Eurodollar Revolving Borrowing, if comprised of Eurodollar Loans
be in an aggregate amount not less than $1,000,000 and in integral multiples of
$500,000 in excess thereof, and (iii) consist of Loans of the same Type made on
the same day by the Lenders ratably according to their respective Commitments.
Revolving Borrowings of more than one Type may be outstanding at the same time;
provided that there shall not at any time be more than a total of seven
(7) Eurodollar Revolving Borrowings outstanding.

(iv) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Revolving
Borrowing if the Interest Period requested with respect thereto would end after
the Maturity Date.

(b) Notice. Each Revolving Borrowing, shall be made pursuant to the applicable
Notice of Borrowing submitted by the Borrower to the Administrative Agent not
later than (i) 10:00 a.m. (Chicago, Illinois time) on the third Business Day
before the date of the proposed Revolving Borrowing, in the case of a Eurodollar
Loan or (ii) 10:00 a.m. (Chicago, Illinois time) on the Business Day on the date
of the proposed Revolving Borrowing, in the case of a ABR Loan, by the Borrower
to the Administrative Agent, which shall give to each Lender prompt notice of
such proposed Revolving Borrowing, by electronic mail. Each Notice of Borrowing
shall be submitted by electronic mail, specifying (A) the requested date of such
Revolving Borrowing, which shall be a Business Day, (B) the requested Type of
Loans comprising such Revolving Borrowing, (C) the aggregate amount of such
Revolving Borrowing and (D) if such Revolving Borrowing is to be comprised of
Eurodollar Loans, the requested Interest Period to be applicable to each such
Loan, which shall be a period contemplated by the definition of the term
“Interest Period”. Each Lender shall, before 12:00 p.m. (Chicago, Illinois time)
on the date of such Revolving Borrowing (or, in the case of Revolving Borrowings
on the Effective Date, 2:00 p.m. (Chicago, Illinois time)), make available for
the account of its applicable Lending Office to the Administrative Agent at its
address referred to in Section 9.9 or such other location as the Administrative
Agent may specify by notice to the Lenders, solely by wire transfer of
immediately available funds, such Lender’s Pro Rata Share of such Revolving
Borrowing. After the Administrative Agent’s receipt of such funds and upon
fulfillment of the applicable conditions set forth in Article 3, except in
respect of the provisions of this Agreement covering the reimbursement of
Letters of Credit, the Administrative Agent will make such Loans available to
the Borrower by promptly crediting the funds so received in the aforesaid
account of the Administrative Agent to an account of the Borrower maintained
with the Administrative Agent in Houston, Texas and designated by the Borrower
in the applicable Notice of Borrowing; provided that ABR Loans made to finance
the reimbursement of an Letter of Credit Disbursement as provided in
Section 2.2(c) shall be remitted by the Administrative Agent to the applicable
Issuing Lender.

(c) Conversions and Continuations. In order to elect to Convert or continue a
Loan under this paragraph, the Borrower shall deliver an irrevocable Notice of
Continuation or Conversion to the Administrative Agent at the Administrative
Agent’s office no later than 11:00 a.m. (Chicago, Illinois time) (i) on the
Business Day before the date of the proposed conversion date in the case of a
Conversion to a

 

48



--------------------------------------------------------------------------------

ABR Loan and (ii) at least three (3) Business Days in advance of the proposed
Conversion or continuation date in the case of a Conversion to, or a
continuation of, a Eurodollar Loan. Each such Notice of Continuation or
Conversion shall be in writing or by electronic mail, specifying (A) the
requested Conversion or continuation date (which shall be a Business Day), (B)
the amount and Type of the Loan to be Converted or continued, (C) whether a
Conversion or continuation is requested and, if a Conversion, into what Type of
Loan, and (D) in the case of a Conversion to, or a continuation of, a Eurodollar
Loan, the requested Interest Period. Promptly after receipt of a Notice of
Continuation or Conversion under this paragraph, the Administrative Agent shall
provide each Lender with a copy thereof and, in the case of a Conversion to or a
continuation of a Eurodollar Loan, notify each Lender of the applicable interest
rate under Section 2.7(b). The portion of Loans comprising part of the same
Revolving Borrowing that are Converted to Loans of another Type shall constitute
a new Revolving Borrowing. If the Borrower fails to deliver a timely Notice of
Continuation or Conversion with respect to a Eurodollar Revolving Borrowing
prior to the end of the Interest Period applicable thereto, then, unless such
Revolving Borrowing is repaid as provided herein, at the end of such Interest
Period such Revolving Borrowing shall be converted to an ABR Revolving
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the request of
the Required Lenders, so notifies the Borrower, then, so long as an Event of
Default is continuing (i) no outstanding Revolving Borrowing may be converted to
or continued as a Eurodollar Revolving Borrowing and (ii) unless repaid, each
Eurodollar Revolving Borrowing shall be converted to an ABR Revolving Borrowing
at the end of the Interest Period applicable thereto.

(d) Certain Limitations. Notwithstanding anything in paragraphs (a) and (b)
above,

(i) at no time shall there be more than seven (7) Interest Periods applicable to
outstanding Eurodollar Loans;

(ii) the Borrower may not select Eurodollar Loans for any Revolving Borrowing at
any time when an Event of Default has occurred and is continuing;

(iii) if any Lender shall notify the Administrative Agent that any Change in Law
makes it unlawful, or that any central bank or other Governmental Authority
asserts that it is unlawful, for such Lender or its applicable Lending Office to
perform its obligations under this Agreement to make Eurodollar Loans or to fund
or maintain Eurodollar Loans, (A) the obligation of such Lender to make such
Eurodollar Loan as part of the requested Revolving Borrowing or for any
subsequent Revolving Borrowing shall be suspended until such Lender shall notify
the Borrower that the circumstances causing such suspension no longer exist and
such Lender’s portion of such requested Revolving Borrowing or any subsequent
Revolving Borrowing of Eurodollar Loans shall be made in the form of a ABR Loan,
and (B) such Lender agrees to use commercially reasonable efforts (consistent
with its internal policies and legal and regulatory restrictions) to designate a
different Lending Office if the making of such designation would avoid the
effect of this paragraph and would not, in the reasonable judgment of such
Lender, be otherwise disadvantageous to such Lender;

(iv) if the Required Lenders shall notify the Administrative Agent that the LIBO
Rate for Eurodollar Loans comprising such Revolving Borrowing will not
adequately reflect the cost to such Lenders of making or funding their
respective Eurodollar Loans, as the case may be, for such Revolving Borrowing,
the right of the Borrower to select Eurodollar Loans for such Revolving
Borrowing or for any subsequent Revolving Borrowing shall be suspended until the
Administrative Agent shall notify the Borrower and the Lenders that the
circumstances causing such suspension no longer exist, and each Loan comprising
such Revolving Borrowing shall be an ABR Loan; and

 

49



--------------------------------------------------------------------------------

(v) if the Borrower shall fail to select the duration or continuation of any
Interest Period for any Eurodollar Loans in accordance with the provisions
contained in the definition of Interest Period in Section 1.1 and paragraph
(b) above, the Administrative Agent will forthwith so notify the Borrower and
the Lenders and such Loans will be made available to the Borrower on the date of
such Revolving Borrowing as Eurodollar Loans with an Interest Period duration of
one month or, in the case of continuation of an existing Loan, Convert into ABR
Loans.

(e) Notices Irrevocable. Each Notice of Borrowing and Notice of Continuation or
Conversion delivered by the Borrower hereunder, including its deemed request for
borrowing made under Section 2.2(c), shall be irrevocable and binding on the
Borrower.

(f) Administrative Agent Reliance. Unless the Administrative Agent shall have
received notice from a Lender prior to the proposed date of any Revolving
Borrowing that such Lender will not make available to the Administrative Agent
such Lender’s share of such Revolving Borrowing, the Administrative Agent may
assume that such Lender has made such share available on such date in accordance
with this Section and may, in reliance upon such assumption, make available to
the Borrower a corresponding amount. In such event, if a Lender has not in fact
made its share of the applicable Revolving Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (i) in the case of such Lender, the greater of the
NYFRB Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation or (ii) in the case of the
Borrower, the interest rate applicable to ABR Loans. If such Lender pays such
amount to the Administrative Agent, then such amount shall constitute such
Lender’s Loan included in such Revolving Borrowing.

Section 2.4. Prepayments.

(a) Right to Prepay; Ratable Prepayment. The Borrower shall have no right to
prepay any principal amount of any Loan except as provided in this Section 2.4
and all notices given pursuant to this Section 2.4 shall, except as provided in
this Section 2.4, be irrevocable and binding upon the Borrower. Each payment of
any Loan pursuant to this Section 2.4 shall be made in a manner such that all
Loans comprising part of the same Revolving Borrowing are paid in whole or
ratably in part other than Loans owing to a Defaulting Lender as provided in
Section 2.14.

(b) Optional. The Borrower may elect to prepay any of the Loans without penalty
or premium except as set forth in Section 2.9 and after giving by 10:00 a.m.
(Chicago, Illinois time) (i) in the case of Eurodollar Loans, at least three
Business Days’ or (ii) in case of ABR Loans, one Business Day’s prior written
notice to the Administrative Agent stating the proposed date and aggregate
principal amount of such prepayment. Each such notice shall be irrevocable and
shall specify the prepayment date and the principal amount of each Revolving
Borrowing or portion thereof to be prepaid; provided that any such notice may be
conditioned on a transaction from which the cash proceeds are to be applied to
such prepayment. Notwithstanding the foregoing, the Borrower may (subject to
payment to the Lenders of any applicable amounts under Section 2.9 hereof)
rescind or postpone any notice to prepay any Loans if such repayment would have
resulted from a refinancing of this Agreement, which refinancing shall not be
consummated or shall otherwise be delayed. Promptly following receipt of any
such notice relating to a Revolving Borrowing, the Administrative Agent shall
advise the Lenders of the contents thereof. Each prepayment of a Revolving
Borrowing shall be applied ratably to the Loans included in the prepaid
Revolving Borrowing. Prepayments shall be accompanied by accrued interest to the
extent required by Section 2.7 and any break funding payments required by
Section 2.9. If any such notice is given, the Borrower shall prepay Loans
comprising part of the same Revolving Borrowing in whole or ratably in part in
an aggregate principal

 

50



--------------------------------------------------------------------------------

amount equal to the amount specified in such notice, together with accrued
interest to the date of such prepayment on the principal amount prepaid and
amounts, if any, required to be paid pursuant to Section 2.9 as a result of such
prepayment being made on such date; provided that (A) each optional prepayment
of Eurodollar Loans shall be in a minimum amount not less than $500,000 and in
multiple integrals of $100,000 in excess thereof and (B) each optional
prepayment of ABR Loans shall be in a minimum amount not less than $500,000 and
in multiple integrals of $50,000 in excess thereof. Notwithstanding the
foregoing, the Borrower may (subject to payment to the Lenders of any applicable
amounts under Section 2.9 hereof) rescind or postpone any notice of prepayment
under this Section 2.4(b) if such prepayment would have resulted from a
refinancing of this Agreement, which refinancing shall not be consummated or
shall otherwise be delayed.

(c) Mandatory.

(i) On any date that (A) the sum of the outstanding principal amount of all
Loans plus the Letter of Credit Exposure exceeds (B) the Facility Limit, as
notified to the Borrower by the Administrative Agent (with such calculation set
forth in reasonable detail which shall be conclusive absent manifest error), the
Borrower shall, within one (1) Business Day, to the extent of such excess, first
prepay to the Lenders on a pro rata basis the outstanding principal amount of
the Loans, and second make deposits into the Cash Collateral Account to provide
cash collateral in the amount of such excess for the Letter of Credit Exposure.

(ii) If any Credit Party receives any Net Cash Proceeds in respect of any
Prepayment Event, then the Borrower shall, no later than three (3) Business Days
following the receipt thereof, apply (A) in respect of any sale, transfer or
other disposition of ABL Priority Collateral or receipt of Net Cash Proceeds in
connection with a Casualty Event involving ABL Priority Collateral, an amount
equal to 100% of such Net Cash Proceeds first to prepay to the Lenders on a pro
rata basis the outstanding principal amount of the Loans, and second to make
deposits into the Cash Collateral Account to provide cash collateral up to the
amount of such Letter of Credit Exposure and, in each case, if any such ABL
Priority Collateral was included in the calculation of the Borrowing Base, the
Borrower shall deliver a Borrowing Base Certificate including pro forma
adjustments for such sale and/or Casualty Event concurrently with the making of
any prepayment required by this Section 2.4(c)(ii) and (B) in respect of any
other Prepayment Event, an amount equal to 100% of such Net Cash Proceeds that
were not used to prepay the Exit Convertible Notes.

(iii) If the Borrower and its Subsidiaries have Excess Cash as of the end of the
last Business Day of any calendar week, the Borrower shall prepay Revolving
Borrowings on the immediately following Business Day, which prepayment shall be
in an amount equal to the lesser of (i) the amount of such Excess Cash as of the
end of such immediately preceding Business Day and (ii) the aggregate principal
amount of Loans then outstanding. Each prepayment of Revolving Borrowings
pursuant to this Section 2.4(c)(iii) shall be applied to Revolving Borrowings,
first, ratably to any ABR Loans then outstanding, and, second, to any Eurodollar
Loans then outstanding, and if more than one Eurodollar Loan is then
outstanding, to each such Eurodollar Loan in order of priority beginning with
the Eurodollar Loan with the least number of days remaining in the Interest
Period applicable thereto and ending with the Eurodollar Loan with the most
number of days remaining in the Interest Period applicable thereto. Prepayments
pursuant to this Section 2.4(c)(iii) shall be accompanied by break funding
payments to the extent required by Section 2.9.

(d) Interest; Costs. Each prepayment pursuant to this Section 2.4 shall be
accompanied by accrued interest on the amount prepaid to the date of such
prepayment and amounts, if any, required to be paid pursuant to Section 2.9 as a
result of such prepayment being made on such date.

 

51



--------------------------------------------------------------------------------

Section 2.5. Repayment of Loans; Evidence of Debt.

(a) The Borrower hereby unconditionally promises to (i) pay to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Loan on the Maturity Date and (ii) and the cash collateralize all
outstanding Letters of Credit in an amount equal to 105% of the Letter of Credit
Exposure for such Letters of Credit and subject to documentation reasonably
satisfactory to the Issuing Lenders on the Maturity Date. Upon the Maturity Date
of any of the Secured Obligations under this Agreement or any of the other
Credit Documents, the Lenders shall be entitled to immediate payment and cash
collateralization of such Secured Obligations.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Type thereof and the Interest
Period applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender hereunder
and (iii) the amount of any sum received by the Administrative Agent hereunder
for the account of the Lenders and each Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section 2.5 shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Loans in accordance with the terms of this Agreement.

Section 2.6. Fees.

(a) Commitment Fees. The Borrower agrees to pay to the Administrative Agent for
the account of each Lender a facility fee, which shall accrue at the rate of
0.50% per annum on the daily amount of the aggregate Unused Commitment of each
Lender (determined for each calendar month as of the end of each such calendar
month) during the period from and including the Effective Date to but excluding
the date on which such Commitment terminates; provided that, if such Lender
continues to have any Revolving Credit Exposure after its Commitment terminates,
then such facility fee shall continue to accrue on the daily amount of such
Lender’s Revolving Credit Exposure from and including the date on which its
Commitment terminates to but excluding the date on which such Lender ceases to
have any Revolving Credit Exposure. Facility fees accrued through and including
the last day of each calendar quarter shall be payable in arrears commencing,
with respect to such fees accrued through and including December 31, 2020, on
the fifth day following such date and continuing thereafter, on the first
Business Day of each January, April, July and October of each year and on the
date on which the Commitments terminate; provided that any facility fees
accruing after the date on which the Commitments terminate shall be payable on
demand. All facility fees shall be computed on the basis of a year of 360 days
and shall be payable for the actual number of days elapsed (including the first
day but excluding the last day).

(b) Fees for Letters of Credit. The Borrower agrees to pay (i) to the
Administrative Agent for the account of each Lender a participation fee with
respect to its participations in Letters of Credit, which shall accrue at the
Applicable Margin used to determine the interest rate applicable to Eurodollar
Loans on the average daily amount of such Lender’s Letter of Credit Exposure
(excluding any portion thereof attributable to unreimbursed Letter of Credit
Disbursements) during the period from and including the Effective Date to but
excluding the later of the date on which such Lender’s Commitment terminates and

 

52



--------------------------------------------------------------------------------

the date on which such Lender ceases to have any Letter of Credit Exposure, and
(ii) to the applicable Issuing Lender (A) a fronting fee to be agreed by the
Borrower and the applicable Issuing Lender on the face amount of each Letter of
Credit issued by such Issuing Lender, together with (B) the applicable Issuing
Lender’s standard documentary, processing, administrative, issuance, amendment
and negotiation fees in connection with Letters of Credit, during the period
from and including the Effective Date to but excluding the later of the date of
termination of the Commitments and the date on which there ceases to be any
Letter of Credit Exposure, as well as such Issuing Lender’s standard fees with
respect to the renewal or extension of any Letter of Credit or processing of
drawings thereunder. Participation fees and fronting fees accrued through and
including the last day of each calendar quarter shall be payable in arrears
commencing, with respect to such fees accrued through and including December 31,
2020, and continuing thereafter, on the first (1st) Business Day of each
January, April, July and October of each calendar year; provided that all such
fees shall be payable on the date on which the Commitments terminate and any
such fees accruing after the date on which the Commitments terminate shall be
payable on demand. Any other fees payable to the any Issuing Lender pursuant to
this paragraph shall be payable within 10 days after demand. All participation
fees and fronting fees shall be computed on the basis of a year of 360 days and
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day).

(c) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to any Issuing Lender, as the
case may be) for distribution, in the case of facility fees and participation
fees, to the Lenders. Fees paid shall not be refundable under any circumstances.

(d) Fee Letters. The Borrower agrees to pay the fees as set forth in the Fee
Letters.

Section 2.7. Interest.

(a) ABR Loans. Each ABR Loan shall bear interest at the Alternate Base Rate in
effect from time to time plus the Applicable Margin for ABR Loans for such
period. The Borrower shall pay to Administrative Agent for the ratable account
of each Lender all accrued but unpaid interest on such Lender’s Loans which are
ABR Loans on the applicable Interest Payment Date.

(b) Eurodollar Loans. Each Eurodollar Loan shall bear interest during its
Interest Period equal to at all times the LIBO Rate for such Interest Period
plus the Applicable Margin for Eurodollar Loans for such period. The Borrower
shall pay to the Administrative Agent for the ratable account of each Lender all
accrued but unpaid interest on each of such Lender’s Eurodollar Loans on the
applicable Interest Payment Date.

(c) Retroactive Adjustments of Applicable Margin. In the event that any
financial statement or Compliance Certificate delivered pursuant to Section 5.2
is shown to be inaccurate, and such inaccuracy, if corrected, would have led to
the application of a higher Applicable Margin for any period (an “Applicable
Period”) than the Applicable Margin applied for such Applicable Period, then
(i) the Borrower shall promptly deliver to the Administrative Agent a corrected
Compliance Certificate for such Applicable Period, (ii) the Applicable Margin
shall be determined as if the higher Applicable Margin that would have applied
were applicable for such Applicable Period, and (iii) the Borrower shall
promptly, without further action by the Administrative Agent, any Lender or any
Issuing Lender, pay to the Administrative Agent for the account of the
applicable Lenders, the accrued additional interest owing as a result of such
increased Applicable Margin for such Applicable Period. This Section 2.7(c)
shall not limit the rights of the Administrative Agent and Lenders with respect
to the Default Rate as set forth in Section 2.7(d).

 

53



--------------------------------------------------------------------------------

(d) Default Rate. Notwithstanding the foregoing, upon the occurrence and during
the continuance of an Event of Default, all Obligations shall bear interest,
after as well as before judgment, at the Default Rate. Interest accrued pursuant
to this Section 2.7(d) and all interest accrued but unpaid on or after the
Maturity Date shall be due and payable on demand, and if no express demand is
made, then due and payable on the otherwise required Interest Payment Dates
hereunder.

Section 2.8. Illegality. If any Lender shall notify the Borrower that any Change
in Law makes it unlawful, or that any central bank or other Governmental
Authority asserts that it is unlawful, for such Lender or its applicable Lending
Office to perform its obligations under this Agreement to make, maintain, or
fund any Eurodollar Loans of such Lender then outstanding hereunder, (a) all
Eurodollar Loans of such Lender that are then the subject of any Notice of
Borrowing and that cannot be lawfully funded shall be funded as ABR Loans of
such Lender, (b) all Eurodollar Loans of such Lender shall be Converted
automatically to ABR Loans of such Lender on the respective last days of the
then current Interest Periods with respect to such Eurodollar Loans or within
such earlier period as required by such change in circumstances, and (c) the
right of the Borrower to select Eurodollar Loans from such Lender for any
subsequent Revolving Borrowing shall be suspended until such Lender shall notify
the Borrower that the circumstances causing such suspension no longer exist.
Each Lender agrees to use commercially reasonable efforts (consistent with its
internal policies and legal and regulatory restrictions) to designate a
different Lending Office if the making of such designation would avoid the
effect of this paragraph and would not, in the reasonable judgment of such
Lender, be otherwise disadvantageous to such Lender.

Section 2.9. Breakage Costs. In the event of (a) the payment of any principal of
any Eurodollar Loan other than on the last day of an Interest Period applicable
thereto (including as a result of an Event of Default), (b) the conversion of
any Eurodollar Loan other than on the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any Eurodollar
Loan on the date specified in any notice delivered pursuant hereto (regardless
of whether such notice may be revoked under Section 2.4(b) and is revoked in
accordance therewith) or (d) the assignment of any Eurodollar Loan other than on
the last day of the Interest Period applicable thereto as a result of a request
by the Borrower pursuant to Section 2.13, then, in any such event, the Borrower
shall compensate each Lender for the actual loss, cost and expense attributable
to such event (other than loss of profit). A certificate of any Lender setting
forth any amount or amounts that such Lender is entitled to receive pursuant to
this Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender the amount shown as due on
any such certificate within 10 days after receipt thereof.

Section 2.10. Increased Costs.

(a) Eurodollar Loans. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, liquidity or
similar requirement (including any compulsory loan requirement, insurance charge
or other assessment) against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate) or Issuing Lender;

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Connection Income Taxes and (C) Taxes described in Clauses (b) through (d)
of the definition of Excluded Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;

(iii) impose on any Lender or Issuing Lender or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
Loans made by such Lender or any Letter of Credit or participation therein; or

 

54



--------------------------------------------------------------------------------

(b) Computations. All computations of interest for ABR Loans based upon the
Alternate Base Rate shall be made by the Administrative Agent on the basis of a
year of 365/366 days and all computations of all other interest and fees shall
be made by the Administrative Agent on the basis of a year of 360 days, in each
case for the actual number of days (including the first day, but excluding the
last day) occurring in the period for which such interest or fees are payable.
Each determination by the Administrative Agent of an amount of interest or fees
shall be conclusive and binding for all purposes, absent manifest error.

(i) impose on financial institutions generally, including such Lender (or its
applicable Lending Office), or on the London interbank market any other
condition affecting this Agreement or its Revolving Notes or any of such
extensions of credit or liabilities or commitments;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, continuing, converting or maintaining
any Loan (or of maintaining its obligation to make any such Loan) or to increase
the cost to such Lender, such Issuing Lender or such other Recipient of
participating in, issuing or maintaining any Letter of Credit or to reduce the
amount of any sum received or receivable by such Lender, such Issuing Lender or
such other Recipient hereunder (whether of principal, interest or otherwise),
then the Borrower will pay to such Lender, such Issuing Lender or such other
Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender, such Issuing Lender or such other Recipient, as the case
may be, for such additional costs incurred or reduction suffered.

(c) Capital Adequacy. If any Lender or Issuing Lender determines that any Change
in Law regarding capital or liquidity requirements has or would have the effect
of reducing the rate of return on such Lender’s or Issuing Lender’s capital or
on the capital of such Lender’s or Issuing Lender’s holding company, if any, as
a consequence of this Agreement or the Loans made by, or participations in
Letters of Credit held by, such Lender, or the Letters of Credit issued by such
Issuing Lender, to a level below that which such Lender or Issuing Lender or
such Lender’s or Issuing Lender’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s or Issuing Lender’s
policies and the policies of such Lender’s or Issuing Lender’s holding company
with respect to capital adequacy and liquidity), then from time to time the
Borrower will pay to such Lender or Issuing Lender, as the case may be, such
additional amount or amounts as will compensate such Lender or Issuing Lender or
such Lender’s or Issuing Lender’s holding company for any such reduction
suffered.

(d) Mitigation. Each Lender shall promptly notify the Borrower and the
Administrative Agent of any event of which it has knowledge, occurring after the
date hereof, which will entitle such Lender to compensation pursuant to this
Section 2.10 and will designate a different Lending Office if such designation
will avoid the need for, or reduce the amount of, such compensation and will
not, in the reasonable judgment of such Lender, be otherwise disadvantageous to
it and the Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation. Any Lender
claiming compensation under this Section 2.10 shall furnish to the Borrower and
the Administrative Agent a statement setting forth the additional amount or
amounts to be paid to it hereunder which shall be determined by such Lender in
good faith and which shall be conclusive in the absence of manifest error. In
determining such amount, such Lender may use any reasonable averaging and
attribution methods.

(e) Delay in Requests. Failure or delay on the part of any Lender or Issuing
Lender to demand compensation pursuant to this Section 2.10 shall not constitute
a waiver of such Lender’s or such Issuing Lender’s right to demand such
compensation, provided that the Borrower shall not be required to compensate a
Lender or Issuing Lender pursuant to this Section 2.10 for any increased costs
incurred or reductions suffered more than 180 days prior to the date that such
Lender or Issuing Lender, as the case may be, notifies the Borrower and the
Administrative Agent of the Change in Law giving rise to such increased costs or
reductions and of such Lender’s or Issuing Lender’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the 180-day period referred
to above shall be extended to include the period of retroactive effect thereof).

 

55



--------------------------------------------------------------------------------

(f) A certificate of a Lender or Issuing Lender setting forth the amount or
amounts necessary to compensate such Lender or Issuing Lender or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section 2.10 shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender or Issuing Lender, as the
case may be, the amount shown as due on any such certificate within 10 days
after receipt thereof.

Section 2.11. Payments and Computations.

(a) Payments. All payments of principal, interest, and other amounts to be made
by the Borrower under this Agreement and other Credit Documents shall be made to
the Administrative Agent in Dollars and in immediately available funds, without
setoff, deduction, or counterclaim; provided that, the Borrower may setoff
amounts owing to any Lender that is at such time a Defaulting Lender against
Loans that such Defaulting Lender failed to fund to the Borrower under this
Agreement (the “Unfunded Loans”) so long as (i) the Borrower shall have
delivered prior written notice of such setoff to the Administrative Agent and
such Defaulting Lender, (ii) the Loans made by the Non-Defaulting Lenders as
part of the original Revolving Borrowing to which the Unfunded Loans applied
shall still be outstanding, (iii) if such Defaulting Lender failed to fund Loans
under more than one Revolving Borrowing, such setoff shall be applied in a
manner satisfactory to the Administrative Agent, and (iv) upon the application
of such setoff, the Unfunded Loans shall be deemed to have been made by such
Defaulting Lender on the effective date of such setoff.

(b) Payment Procedures. The Borrower shall make each payment under this
Agreement and under the Revolving Notes not later than 1:00 p.m. (Chicago,
Illinois time) on the day when due in Dollars to the Administrative Agent at the
location referred to in the Revolving Notes (or such other location as the
Administrative Agent shall designate in writing to the Borrower) in same day
funds. The Administrative Agent will promptly thereafter, and in any event prior
to the close of business on the day any timely payment is made, cause to be
distributed like funds relating to the payment of principal, interest or fees
ratably (other than amounts payable solely to the Administrative Agent or a
specific Lender pursuant to Sections 2.8. 2.9, 2.10, 2.12, 2.13, and 9.2 and
such other provisions herein which expressly provide for payments to a specific
Lender, but after taking into account payments effected pursuant to Section 9.1)
in accordance with each Lender’s Pro Rata Share to the Lenders for the account
of their respective applicable Lending Offices, and like funds relating to the
payment of any other amount payable to any Lender to such Lender for the account
of its applicable Lending Office, in each case to be applied in accordance with
the terms of this Agreement. Upon receipt of other amounts due solely to the
Administrative Agent, a specific Issuing Lender or a specific Lender, the
Administrative Agent shall distribute such amounts to the appropriate party to
be applied in accordance with the terms of this Agreement.

(c) Non Business Day Payments. Whenever any payment shall be stated to be due on
a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or fees, as the case may be;
provided that if such extension would cause payment of interest on or principal
of Eurodollar Loans to be made in the next following calendar month, such
payment shall be made on the next preceding Business Day.

 

56



--------------------------------------------------------------------------------

(d) Sharing of Payments, Etc. If any Lender shall obtain any payment (whether
voluntary, involuntary, through the exercise of any right of set off, or
otherwise) on account of the Loans made by it in excess of its ratable share of
payments on account of the Loans or Letter of Credit Obligations obtained by the
Lenders (other than as a result of a termination of a Defaulting Lender’s
Commitment under Section 2.14, the setoff right of the Borrower under clause
(a) above, or the non-pro rata application of payments provided in the last
sentence of this clause (e)), such Lender shall notify the other Lenders and
forthwith purchase from the other Lenders such participations in the Loans made
by it or the Letter of Credit Obligations held by it as shall be necessary to
cause such purchasing Lender to share the excess payment ratably with the other
Lenders; provided that if all or any portion of such excess payment is
thereafter recovered from such purchasing Lender, such purchase from the other
Lenders shall be rescinded and each such Lender shall repay to the purchasing
Lender the purchase price to the extent of such Lender’s ratable share, but
without interest. The Borrower agrees that any Lender so purchasing a
participation from another Lender pursuant to this Section 2.11(e) may, to the
fullest extent permitted by law, exercise all its rights of payment (including
the right of set off) with respect to such participation as fully as if such
Lender were the direct creditor of the Borrower in the amount of such
participation. If a Lender fails to fund a Loan with respect to a Revolving
Borrowing as and when required hereunder and the Borrower subsequently makes a
repayment of any Loans, then, after taking into account any setoffs made
pursuant to Section 2.11(a) above, such payment shall be applied among the
Non-Defaulting Lenders ratably in accordance with their respective Commitment
percentages until each Lender (including any Lender that is at such time a
Defaulting Lender) has its percentage of all of the outstanding Loans and the
balance of such repayment shall be applied among the Lenders in accordance with
their Pro Rata Share. The provisions of this Section 2.11(e) shall not be
construed to apply to any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement or to any payment obtained
by a Lender as consideration for the assignment of or sale of a participation in
any of its Loans or participations in Letter of Credit Exposure to any assignee
or participant, other than to the Borrower or any Subsidiary or Affiliate
thereof (as to which the provisions of this Section 2.11(e) shall apply).

(e) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the Issuing Lenders hereunder that the Borrower
will not make such payment, the Administrative Agent may assume that the
Borrower has made such payment on such date in accordance herewith and may, in
reliance upon such assumption, distribute to the Lenders or the Issuing Lenders,
as the case may be, the amount due. In such event, if the Borrower has not in
fact made such payment, then each of the Lenders or the Issuing Lenders, as the
case may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or Issuing Lender with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the NYFRB Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.

Section 2.12. Taxes.

(a) No Deduction for Certain Taxes. Any and all payments by or on account of any
obligation of any Credit Party under any of the Credit Documents shall be made
free and clear of and without deduction or withholding for any Taxes, except as
required by applicable Legal Requirements. If any applicable Legal Requirement
(as determined in the good faith discretion of an applicable Withholding Agent)
requires the deduction or withholding of any Tax from any such payment by an
applicable Withholding Agent, then such Withholding Agent shall be entitled to
make such deduction or withholding and shall timely pay the full amount deducted
or withheld to the relevant Governmental Authority in accordance with applicable
Legal Requirements and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Credit Party shall be increased as necessary so that after
such deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 2.12) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

 

57



--------------------------------------------------------------------------------

(b) Other Taxes. The Credit Parties shall timely pay to the relevant
Governmental Authority in accordance with applicable Legal Requirements, or at
the option of the Administrative Agent timely reimburse it for the payment of,
any Other Taxes.

(c) Indemnification by the Borrower. The Borrower will indemnify each Recipient,
within 10 days after written demand therefor, for the full amount of Indemnified
Taxes (including, without limitation, any Indemnified Taxes imposed or asserted
on or attributable to amounts payable under this Section 2.12(c)) payable or
paid by such Recipient or required to be withheld or deducted from a payment to
such Recipient and any interest and reasonable expenses arising therefrom or
with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender (with a copy to the Administrative Agent) or by the
Administrative Agent on its own behalf or on behalf of a Lender shall be
conclusive absent manifest error.

(d) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Credit Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of Credit Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.7(d) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any
Credit Document, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Credit Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this Section 2.12(d).

(e) Evidence of Tax Payments. As soon as practicable after any payment of Taxes
by any Credit Party to a Governmental Authority, pursuant to this Section 2.12,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of any receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment, or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

(f) Withholding Reduction or Exemption. (i) Each Lender that is entitled to an
exemption from, or a reduction of, withholding Tax with respect to payments
under this Agreement or under any other Credit Document shall, to the extent
that it is legally entitled to do so, deliver to the Borrower (with a copy to
the Administrative Agent), on or before the date it becomes a party to this
Agreement and from time to time thereafter at the time or times prescribed by
applicable Legal Requirements or reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
prescribed by applicable Legal Requirements or reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without, or at a reduced rate of, withholding. In addition, any Lender shall, if
reasonably requested by the Borrower and to the extent that it is legally
entitled to do so, deliver to Borrower (with a copy to the Administrative
Agent), on or before the date it becomes a party to this Agreement and from time
to time thereafter at the time or times such other documentation prescribed by
applicable Legal Requirements or reasonably requested by the Borrower or the
Administrative Agent as will enable the Borrower or the Administrative Agent to
determine whether or not such Lender is subject to backup withholding or
information reporting requirements. Notwithstanding anything to the contrary in
the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in
Section 2.12(f)(ii)(A), (B) and, (D) below) shall not be required if in the
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

 

 

58



--------------------------------------------------------------------------------

(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), an executed
copy of IRS Form W-9 certifying that such Lender is exempt from U.S. federal
backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Credit Document, an executed copy of IRS Form W-8BEN-E or IRS
Form W-8BEN establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Credit Document, IRS
Form W-8BEN-E or IRS Form W-8BEN establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;

(2) in the case of a Foreign Lender claiming that its extension of credit will
generate U.S. effectively connected income, an executed copy of IRS Form W-8ECI;

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit J-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) an executed copy of IRS Form W-8BEN-E or IRS Form W-8BEN;
or;

(4) to the extent a Foreign Lender is not the beneficial owner, an executed copy
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E, IRS Form
W-8BEN, a U.S. Tax Compliance Certificate substantially in the form of Exhibit
J-2 or Exhibit J-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit J-4 on
behalf of each such direct and indirect partner;

 

59



--------------------------------------------------------------------------------

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Credit Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

(g) Mitigation. Each Lender shall use reasonable efforts (consistent with its
internal policies and legal and regulatory restrictions) to select a
jurisdiction for its applicable Lending Office or change the jurisdiction of its
applicable Lending Office, as the case may be, so as to avoid the imposition of
any Indemnified Taxes or to eliminate or reduce the payment of any additional
sums under this Section 2.12; provided, that no such selection or change of
jurisdiction for its applicable Lending Office shall be made if, in the
reasonable judgment of such Lender, such selection or change would be
disadvantageous to such Lender and the Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
selection or change.

(h) Tax Credits and Refunds. If any party determines, in its sole discretion
exercised in good faith, that it has received a refund of any Taxes as to which
it has been indemnified pursuant to this Section 2.12 (including by the payment
of additional amounts pursuant to this Section 2.12), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

 

60



--------------------------------------------------------------------------------

(i) Survival. Each party’s obligations under this Section 2.12 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Credit
Document.

(j) Definitions. For purposes of this Section 2.12, the term “Lender” includes
the Issuing Lenders and the term “applicable Legal Requirements” includes FATCA.

Section 2.13. Replacement of Lenders. If (a) the Borrower is required pursuant
to Section 2.10 or 2.12 to make any additional payment to any Lender, (b) any
Lender’s obligation to make or continue, or to Convert ABR Loans into,
Eurodollar Loans shall be suspended pursuant to Section 2.3(d)(iii) or
Section 2.8, (c) any Lender is a Defaulting Lender or (d) any Lender does not
consent to any proposed amendment, supplement, modification, consent or waiver
of any provision of this Agreement or any other Credit Document that requires
the consent of all Lenders, each Lender or each of the Lenders affected thereby
(so long as the consent of the Required Lenders has been obtained) (any such
Lender described in any of the preceding clauses (a) through (d), being a
“Subject Lender”), then (i) in the case of a Defaulting Lender, the
Administrative Agent may, upon notice to the Subject Lender and the Borrower,
require such Defaulting Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 9.7), all of its interests, rights and obligations under
this Agreement and the related Credit Documents as a Lender to an Eligible
Assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment) and (ii) in the case of any Subject
Lender, the Borrower may, upon notice to the Subject Lender and the
Administrative Agent and at the Borrower’s sole cost and expense, require such
Subject Lender to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in, and consents required by,
Section 9.7), all of its interests, rights and obligations under this Agreement
and the related Credit Documents to an Eligible Assignee that shall assume such
obligations (which Eligible Assignee may be another Lender, if a Lender accepts
such assignment), provided that, in any event:

(A) as to assignments required by the Borrower, the Borrower shall have paid to
the Administrative Agent the assignment fee specified in Section 9.7;

(B) such Subject Lender shall have received payment of an amount equal to the
outstanding principal of its applicable Loans and participations in outstanding
Letter of Credit Obligations, accrued interest thereon, accrued fees and all
other amounts payable to it hereunder and under the other Credit Documents
(including any amounts under Section 2.9) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts);

(C) in the case of any such assignment resulting from a claim for compensation
under Section 2.12, such assignment will result in a reduction in such
compensation or payments thereafter; and

(D) such assignment does not conflict with applicable Legal Requirements.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower or the Administrative Agent to require such
assignment and delegation cease to apply. Solely for purposes of effecting any
assignment involving a Defaulting Lender under this Section 2.13 and to the
extent permitted under applicable Legal

 

61



--------------------------------------------------------------------------------

Requirements, each Lender hereby designates and appoints the Administrative
Agent as true and lawful agent and attorney-in-fact, with full power and
authority, for and on behalf of and in the name of such Lender to execute,
acknowledge and deliver the Assignment and Acceptance required hereunder if such
Lender is a Defaulting Lender and such Lender shall be bound thereby as fully
and effectively as if such Lender had personally executed, acknowledged and
delivered the same. In lieu of the Borrower or the Administrative Agent
replacing a Defaulting Lender as provided in this Section 2.13, the Borrower may
terminate such Defaulting Lender’s Commitment as provided in Section 2.14.

Section 2.14. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

(a) fees shall cease to accrue on the unfunded portion of the Commitment of such
Defaulting Lender pursuant to Section 2.6;

(b) any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Section 7.5 or otherwise) shall
be applied at such time or times as may be determined by the Administrative
Agent as follows: first, to the payment of any amounts owing by such Defaulting
Lender to the Administrative Agent hereunder; second, to the payment on a pro
rata basis of any amounts owing by such Defaulting Lender to any Issuing Lender
hereunder; third, to cash collateralize Letter of Credit Exposure with respect
to such Defaulting Lender in accordance with this Section; fourth, as the
Borrower may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) cash collateralize future Letter
of Credit Exposure with respect to such Defaulting Lender with respect to future
Letters of Credit issued under this Agreement, in accordance with this Section;
sixth, to the payment of any amounts owing to the Lenders or the Issuing Lenders
as a result of any judgment of a court of competent jurisdiction obtained by any
Lender or the Issuing Lenders against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement or under any
other Credit Document; seventh, so long as no Default or Event of Default
exists, to the payment of any amounts owing to the Borrower as a result of any
judgment of a court of competent jurisdiction obtained by the Borrower against
such Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement or under any other Credit Document; and eighth,
to such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Loans or Letters of Credit in respect of which such Defaulting
Lender has not fully funded its appropriate share, and (y) such Loans were made
or the related Letters of Credit were issued at a time when the conditions set
forth in Section 3.2 were satisfied or waived, such payment shall be applied
solely to pay the Loans of, and Letter of Credit Obligations owed to, all
non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or Letter of Credit Obligations owed to, such Defaulting Lender
until such time as all Loans and funded and unfunded participations in the
Borrower’s obligations corresponding to such Defaulting Lender’s Letter of
Credit Exposure are held by the Lenders pro rata in accordance with the
Commitments without giving effect to clause (d) below. Any payments, prepayments
or other amounts paid or payable to a Defaulting Lender that are applied (or
held) to pay amounts owed by a Defaulting Lender or to post cash collateral
pursuant to this Section shall be deemed paid to and redirected by such
Defaulting Lender, and each Lender irrevocably consents hereto.

 

62



--------------------------------------------------------------------------------

(c) such Defaulting Lender shall not have the right to vote on any issue on
which voting is required (other than to the extent expressly provided in
Sections 9.3(a) and 9.3(b)) and the Commitment and Revolving Credit Exposure of
such Defaulting Lender shall not be included in determining whether the Required
Lenders have taken or may take any action hereunder (including any consent to
any amendment, waiver or other modification pursuant to Section 9.3) or under
any other Credit Document; provided, that, except as otherwise provided in
Section 9.3, this clause (b) shall not apply to the vote of a Defaulting Lender
in the case of an amendment, waiver or other modification requiring the consent
of such Lender or each Lender directly affected thereby.

(d) if any Letter of Credit Exposure exists at the time such Lender becomes a
Defaulting Lender then:

(i) all or any part of the Letter of Credit Exposure of such Defaulting Lender
shall be reallocated among the non-Defaulting Lenders in accordance with their
respective Pro Rata Share but only to the extent that such reallocation does
not, as to any non-Defaulting Lender, cause such non-Defaulting Lender’s
Revolving Credit Exposure to exceed its Commitment;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one Business Day following
notice by the Administrative Agent cash collateralize for the benefit of the
Issuing Lenders only the Borrower’s obligations corresponding to such Defaulting
Lender’s Letter of Credit Exposure (after giving effect to any partial
reallocation pursuant to clause (i) above) in accordance with the procedures set
forth in Section 2.2(h) for so long as such Letter of Credit Exposure is
outstanding;

(iii) if the Borrower cash collateralizes any portion of such Defaulting
Lender’s Letter of Credit Exposure pursuant to clause (ii) above, the Borrower
shall not be required to pay any fees to such Defaulting Lender pursuant to
Section 2.6(b) with respect to such Defaulting Lender’s Letter of Credit
Exposure during the period such Defaulting Lender’s Letter of Credit Exposure is
cash collateralized;

(iv) if the Letter of Credit Exposure of the non-Defaulting Lenders is
reallocated pursuant to clause (i) above, then the fees payable to the Lenders
pursuant to Section 2.6(a) and Section 2.6(b) shall be adjusted in accordance
with such non-Defaulting Lenders’ respective Pro Rata Shares; and

(v) if all or any portion of such Defaulting Lender’s Letter of Credit Exposure
is neither reallocated nor cash collateralized pursuant to clause (i) or (ii)
above, then, without prejudice to any rights or remedies of any Issuing Lender
or any other Lender hereunder, all letter of credit fees payable under
Section 2.6(b) with respect to such Defaulting Lender’s Letter of Credit
Exposure shall be payable to the Issuing Lenders until and to the extent that
such Letter of Credit Exposure is reallocated and/or cash collateralized; and

(e) so long as such Lender is a Defaulting Lender, no Issuing Lender shall be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
Letter of Credit Exposure will be 100% covered by the Commitments of the
non-Defaulting Lenders and/or cash collateral will be provided by the Borrower
in accordance with Section 2.14(c), and Letter of Credit Exposure related to any
newly issued or increased Letter of Credit shall be allocated among
non-Defaulting Lenders in a manner consistent with Section 2.14(d)(i) (and such
Defaulting Lender shall not participate therein).

If (i) a Bankruptcy Event or a Bail-In Action with respect to a Lender Parent
shall occur following the date hereof and for so long as such event shall
continue or (ii) any Issuing Lender has a good faith belief that any Lender has
defaulted in fulfilling its obligations under one or more other agreements in
which such Lender commits to extend credit, no Issuing Lender shall be required
to issue, amend or increase any Letter of Credit, unless the Issuing Lenders
shall have entered into arrangements with the Borrower or such Lender,
satisfactory to such Issuing Lender to defease any risk to it in respect of such
Lender hereunder.

 

63



--------------------------------------------------------------------------------

In the event that each of the Administrative Agent, the Borrower and each
Issuing Lender agrees that a Defaulting Lender has adequately remedied all
matters that caused such Lender to be a Defaulting Lender, then the Letter of
Credit Exposure of the Lenders shall be readjusted to reflect the inclusion of
such Lender’s Commitment and on such date such Lender shall purchase at par such
of the Loans of the other Lenders as the Administrative Agent shall determine
may be necessary in order for such Lender to hold such Loans in accordance with
its Pro Rata Share.

Section 2.15. Increase in Commitments.

(a) At any time prior to the Business Day immediately preceding the Scheduled
Maturity Date, the Borrower may effectuate one or more increases in the
Aggregate Commitments (each such increase being a “Commitment Increase”), by
designating either one or more of the existing Lenders (each of which, in its
sole discretion, may determine whether and to what degree to participate in such
Commitment Increase) or one or more other Eligible Assignees that at the time
agree, in the case of any existing Lender, to increase its Commitment as such
Lender shall so select (an “Increasing Lender”) and, in the case of any Eligible
Assignee that is not an existing Lender (an “Additional Lender”), to become a
party to this Agreement as a Lender; provided, however, that (i) each such
Commitment Increase shall be equal to at least $5,000,000, (ii) all Commitments
and Loans provided pursuant to a Commitment Increase shall be available on the
same terms as those applicable to the existing Commitments and Loans except as
to upfront fees which may be as agreed to between the Borrower and such
Increasing Lender or Additional Lender, as the case may be, (iii) the aggregate
of all such Commitment Increases shall not exceed an amount equal to the sum of
$75,000,000, and (iv) such Commitment Increase shall not effect an increase in
the Aggregate Commitments if the Maturity Date has occurred. The Borrower shall
provide prompt notice of such proposed Commitment Increase pursuant to this
Section 2.15 to the Administrative Agent and the Lenders. This Section 2.15
shall not be construed to create any obligation on the Administrative Agent or
any of the Lenders to advance or to commit to advance any credit to the Borrower
or to arrange for any other Person to advance or to commit to advance any credit
to the Borrower.

(b) The Commitment Increase shall become effective on the date (the “Increase
Date”) on or prior to which each of following conditions shall have been
satisfied: (i) the receipt by the Administrative Agent of (A) an agreement in
form and substance reasonably satisfactory to the Administrative Agent signed by
the Borrower, each Increasing Lender and/or each Additional Lender, setting
forth the Commitments, if any, of each such Increasing Lender and/or Additional
Lender and, if applicable, setting forth the agreement of each Additional Lender
to become a party to this Agreement and to be bound by all the terms and
provisions hereof binding upon each Lender and (B) such evidence of appropriate
authorization on the part of the Borrower and the Guarantors with respect to
such Commitment Increase and such legal opinions as the Administrative Agent may
reasonably request, (ii) the funding by each Increasing Lender and Additional
Lender of the Loans to be made by each such Lender to effect the prepayment
requirement set forth in Section 2.4(c)(iii), (iii) receipt by the
Administrative Agent of a certificate of an authorized officer of the Borrower
certifying (A) both before and after giving effect to such Commitment Increase,
no Default has occurred and is continuing and (B) all representations and
warranties made by the Borrower in this Agreement are true and correct in all
material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof), unless such representation or
warranty relates to an earlier date which remains true and correct in all
material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) as of such earlier date and
(iv) receipt by the Increasing Lender or Additional Lender, as applicable, of
all such fees as agreed to between such Increasing Lender and /or Additional
Lender and the Borrower.

 

64



--------------------------------------------------------------------------------

(c) On such Increase Date, each Lender’s share of the Letter of Credit Exposure
on such date shall automatically be deemed to equal such Lender’s Pro Rata Share
of such Letter of Credit Obligations (such Pro Rata Share for such Lender to be
determined as of the Increase Date in accordance with its Commitment on such
date as a percentage of the Aggregate Commitments on such date) without further
action by any party.

Section 2.16. Alternate Rate of Interest.

(a) If prior to the commencement of any Interest Period for a Eurodollar
Revolving Borrowing:

(i) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable (including,
without limitation, because the LIBO Screen Rate is not available or published
on a current basis), for such Interest Period; provided that no Benchmark
Transition Event shall have occurred at such time; or

(ii) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (or Lender) of
making or maintaining their Loans (or its Loan) included in such Revolving
Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone, telecopy or electronic mail as promptly as practicable
thereafter and, until the Administrative Agent notifies the Borrower and the
Lenders that the circumstances giving rise to such notice no longer exist,
(A) any Notice of Continuation or Conversion that requests the conversion of any
Revolving Borrowing to, or continuation of any Revolving Borrowing as, a
Eurodollar Revolving Borrowing shall be ineffective and (B) if any Notice of
Borrowing requests a Eurodollar Revolving Borrowing, such Revolving Borrowing
shall be made as an ABR Revolving Borrowing.

(b) Notwithstanding anything to the contrary herein or in any other Credit
Document, if a Benchmark Transition Event or an Early Opt-in Election, as
applicable, and its related Benchmark Replacement Date have occurred prior to
the Reference Time in respect of any setting of the then-current Benchmark, then
(i) if a Benchmark Replacement is determined in accordance with clause (a) or
(b) of the definition of “Benchmark Replacement” for such Benchmark Replacement
Date, such Benchmark Replacement will replace such Benchmark for all purposes
hereunder and under any Credit Document in respect of such Benchmark setting and
subsequent Benchmark settings without any amendment to, or further action or
consent of any other party to, this Agreement or any other Credit Document and
(ii) if a Benchmark Replacement is determined in accordance with clause (c) of
the definition of “Benchmark Replacement” for such Benchmark Replacement Date,
such Benchmark Replacement will replace such Benchmark for all purposes
hereunder and under any Credit Document in respect of any Benchmark setting at
or after 5:00 p.m. (New York City time) on the fifth (5th) Business Day after
the date notice of such Benchmark Replacement is provided to the Lenders without
any amendment to, or further action or consent of any other party to, this
Agreement or any other Credit Document so long as the Administrative Agent has
not received, by such time, written notice of objection to such Benchmark
Replacement from Lenders comprising the Required Lenders.

 

65



--------------------------------------------------------------------------------

(c) Notwithstanding anything to the contrary herein or in any other Credit
Document and subject to the proviso below in this paragraph, if a Term SOFR
Transition Event and its related Benchmark Replacement Date have occurred prior
to the Reference Time in respect of any setting of the then-current Benchmark,
then the applicable Benchmark Replacement will replace the then-current
Benchmark for all purposes hereunder or under any Credit Document in respect of
such Benchmark setting and subsequent Benchmark settings, without any amendment
to, or further action or consent of any other party to, this Agreement or any
other Credit Document; provided that, this clause (c) shall not be effective
unless the Administrative Agent has delivered to the Lenders and the Borrower a
Term SOFR Notice.

(d) In connection with the implementation of a Benchmark Replacement, the
Administrative Agent will have the right to make Benchmark Replacement
Conforming Changes from time to time and, notwithstanding anything to the
contrary herein or in any other Credit Document, any amendments implementing
such Benchmark Replacement Conforming Changes will become effective without any
further action or consent of any other party to this Agreement or any other
Credit Document.

(e) The Administrative Agent will promptly notify the Borrower and the Lenders
of (i) any occurrence of a Benchmark Transition Event, a Term SOFR Transition
Event or an Early Opt-in Election, as applicable, and its related Benchmark
Replacement Date, (ii) the implementation of any Benchmark Replacement,
(iii) the effectiveness of any Benchmark Replacement Conforming Changes,
(iv) the removal or reinstatement of any tenor of a Benchmark pursuant to clause
(d) below and (v) the commencement or conclusion of any Benchmark Unavailability
Period. Any determination, decision or election that may be made by the
Administrative Agent or, if applicable, any Lender (or group of Lenders)
pursuant to this Section 2.16, including any determination with respect to a
tenor, rate or adjustment or of the occurrence or non-occurrence of an event,
circumstance or date and any decision to take or refrain from taking any action
or any selection, will be conclusive and binding absent manifest error and may
be made in its or their sole discretion and without consent from any other party
to this Agreement or any other Credit Document, except, in each case, as
expressly required pursuant to this Section 2.16.

(f) Notwithstanding anything to the contrary herein or in any other Credit
Document, at any time (including in connection with the implementation of a
Benchmark Replacement), (i) if the then-current Benchmark is a term rate
(including Term SOFR or LIBO Rate) and either (A) any tenor for such Benchmark
is not displayed on a screen or other information service that publishes such
rate from time to time as selected by the Administrative Agent in its reasonable
discretion or (B) the regulatory supervisor for the administrator of such
Benchmark has provided a public statement or publication of information
announcing that any tenor for such Benchmark is or will be no longer
representative, then the Administrative Agent may modify the definition of
“Interest Period” for any Benchmark settings at or after such time to remove
such unavailable or non-representative tenor and (ii) if a tenor that was
removed pursuant to clause (i) above either (A) is subsequently displayed on a
screen or information service for a Benchmark (including a Benchmark
Replacement) or (B) is not, or is no longer, subject to an announcement that it
is or will no longer be representative for a Benchmark (including a Benchmark
Replacement), then the Administrative Agent may modify the definition of
“Interest Period” for all Benchmark settings at or after such time to reinstate
such previously removed tenor.

(g) Upon the Borrower’s receipt of notice of the commencement of a Benchmark
Unavailability Period, the Borrower may revoke any request for a Eurodollar
Borrowing of, conversion to or continuation of Eurodollar Loans to be made,
converted or continued during any Benchmark Unavailability Period and, failing
that, the Borrower will be deemed to have converted any such request into a
request for a Borrowing of or conversion to ABR Loans. During any Benchmark
Unavailability Period or at any time that a tenor for the then-current Benchmark
is not an Available Tenor, the component of ABR based upon the then-current
Benchmark or such tenor for such Benchmark, as applicable, will not be used in
any determination of ABR.

 

66



--------------------------------------------------------------------------------

Section 2.17. Cash Dominion. At all times subject to the following sentence, all
Deposit Accounts, Securities Accounts and Commodities Accounts (other than any
Excluded Deposit Account for so long as such account is an Excluded Deposit
Account) of the Credit Parties shall be Controlled Accounts. The Credit Parties
will, in connection with any Deposit Account, Securities Account or Commodity
Account (other than any Excluded Deposit Account for so long as such account is
an Excluded Deposit Account) established after the Effective Date, enter into
and deliver to the Administrative Agent an Account Control Agreement and/or
lockbox agreement, in each case in form and substance acceptable to the
Administrative Agent, concurrently with the establishment of such Deposit
Account, Securities Account or Commodity Account (other than any Excluded
Deposit Account for so long as such account is an Excluded Deposit Account).
Each Credit Party shall be subject to cash dominion at all times (i) during the
period beginning on the Effective Date and ending on the 7-Month Financials
Delivery Date and (ii) thereafter, at any time a Covenant/Dominion Trigger
Period has occurred and is continuing (each such period in the foregoing clauses
(i) and (ii), a “Cash Dominion Period”). During any Cash Dominion Period, cash
on hand and collections which are received into any Controlled Account, and, to
the extent necessary, any securities held in any Securities Account, shall be
liquidated and the cash proceeds thereof shall be swept on a daily basis into
the Concentration Account and used to prepay Loans outstanding under this
Agreement in accordance with Section 2.4. All proceeds of any Loans shall be
deposited into a Deposit Account that is a Controlled Account and maintained
with the Administrative Agent.

ARTICLE 3

CONDITIONS OF LENDING

Section 3.1. Conditions Precedent to Effectiveness. The obligations of the
Lenders to make Loans and of the Issuing Lenders to issue Letters of Credit
hereunder shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with Section 9.3)
(such date, the “Effective Date”):

(a) Documentation. The Administrative Agent shall have received the following
and, if applicable, they shall be duly executed by all the parties thereto, in
form and substance reasonably satisfactory to the Administrative Agent and the
Lenders (which, subject to Section 9.14, may include any Electronic Signatures
transmitted by telecopy, emailed pdf. or any other electronic means that
reproduces an image of an actual executed signature page):

(i) this Agreement and all attached Exhibits and Schedules and the Revolving
Notes payable to each applicable Lender;

(ii) the Guaranty;

(iii) the Security Agreement, together with appropriate UCC-1 financing
statements necessary or desirable for filing with the appropriate authorities
and any other documents, agreements, or instruments necessary to create, perfect
or maintain an Acceptable Security Interest in the Collateral described in the
Security Agreement;

(iv) certificates of insurance naming the Administrative Agent as lender’s loss
payee with respect to property insurance, and additional insured with respect to
liability insurance, and covering the Borrower’s or its Subsidiaries’ Properties
with such insurance carriers, for such amounts and covering such risks that are
acceptable to the Administrative Agent;

 

67



--------------------------------------------------------------------------------

(v) (A) at least five (5) Business Days prior to the Effective Date, drafts of
the Exit Convertible Note Documents and (B) on or prior to the Effective Date,
certified true and complete copies of the Exit Convertible Notes Documents,
subject to satisfaction of the Exit Note Documentation Requirements;

(vi) the Intercreditor Agreement;

(vii) [Reserved];

(viii) a certificate from an authorized officer of the Borrower dated as of the
Effective Date stating that as of such date the conditions precedent in Sections
3.1(c), (e), (h), (j), (p), (r), (v) and (w) have been met;

(ix) a secretary’s certificate from each Credit Party certifying such Person’s
(A) officers’ incumbency, (B) resolutions of its board of directors, members,
general partner or other body authorizing the execution, delivery and
performance of the Credit Documents to which it is a party, and (C) Organization
Documents;

(x) certificates of good standing (or the substantive equivalent available) for
each Credit Party from the appropriate governmental officer in each jurisdiction
in which each such Person is organized or qualified to do business, which
certificate shall be (A) dated a date not earlier than thirty (30) days prior to
Effective Date or (B) otherwise effective on the Effective Date;

(xi) legal opinions of Latham & Watkins LLP, as counsel to the Credit Parties
and other customary local counsel opinions, each in form and substance
reasonably acceptable to the Administrative Agent; and

(xii) lien searches with respect to each of the Credit Parties as the
Administrative Agent or any Lender may reasonably request no less than ten
(10) Business Days prior to the Effective Date.

(b) Consents; Authorization; Conflicts. The Borrower shall have received any
consents, licenses and approvals required in accordance with applicable law, or
in accordance with any document, agreement, instrument or arrangement to which
the Borrower or any Subsidiary is a party, in connection with the execution,
delivery, performance, validity and enforceability of this Agreement and the
other Credit Documents. In addition, the Borrower and the Subsidiaries shall
have all such material consents, licenses and approvals required in connection
with the continued operation of the Borrower and the Subsidiaries, and such
approvals shall be in full force and effect, and all applicable waiting periods
shall have expired without any action being taken or threatened by any competent
authority which would restrain, prevent or otherwise impose adverse conditions
on this Agreement and the actions contemplated hereby. Any consents or
authorizations received pursuant to this Section 3.1(b) shall be on reasonably
satisfactory terms and shall be in full force and effect on the Effective Date.

(c) Representations and Warranties. The representations and warranties contained
in Article 4 and in each other Credit Document shall be true and correct in all
material respects (or, with respect to representations and warranties qualified
by materiality, in all respects) on and as of the Effective Date before and
after giving effect to the initial Revolving Borrowings or issuance (or deemed
issuance) of Letters of Credit and to the application of the proceeds from such
Revolving Borrowing as though made on and as of such date (other than any such
representation and warranty that by its terms refers to a specified earlier
date, which shall be true and correct in all material respects or, with respect
to representations and warranties qualified by materiality, in all respects, as
of such earlier date before and after giving effect to the deemed issuance of
the Letters of Credit on the Effective Date).

 

68



--------------------------------------------------------------------------------

(d) Fees. The Lenders and the Administrative Agent shall have received all fees
required to be paid, and all expenses for which invoices have been presented
(including the reasonable and documented fees and expenses of legal counsel), on
or before the Effective Date. All such amounts will be paid with proceeds of the
Exit Convertible Notes made on the Effective Date and will be reflected in the
funding instructions given by the Borrower to the Administrative Agent on or
before the Effective Date.

(e) Other Proceedings. Other than the Chapter 11 Cases, no action, suit,
investigation or other proceeding (including without limitation, the enactment
or promulgation of a statute or rule) by or before any arbitrator or any
Governmental Authority shall be pending or, to the Borrower’s knowledge,
threatened, and no preliminary or permanent injunction or order by a state or
federal court shall have been entered (i) in connection with this Agreement, any
other Credit Document or any transaction contemplated hereby or thereby, or
(ii) which could reasonably be expected to result in a Material Adverse Change.

(f) Other Reports. The Administrative Agent shall have received, in form and
substance reasonably satisfactory to it, all existing environmental reports
(including all available Phase I Environmental Site Assessment reports and Phase
II Environmental Site Assessment reports), and such other reports, audits or
certifications in the possession of the Credit Parties as it may reasonably
request.

(g) [Reserved].

(h) Material Adverse Change. Since July 12, 2020, there shall not have occurred
any event, development or circumstance that has caused, or that could reasonably
be expected to result in, a Material Adverse Change other than the Chapter 11
Cases.

(i) Solvency. The Administrative Agent shall have received a certificate in form
and substance reasonably satisfactory to the Administrative Agent from a senior
financial officer or such other officer acceptable to the Administrative Agent
of the Borrower and each Guarantor certifying that, before and after giving
effect to the initial Revolving Borrowings made hereunder on the Effective Date,
the Borrower and each Guarantor is Solvent (assuming, with respect to each
Guarantor, that the fraudulent conveyance savings language contained in the
Guaranty applicable to such Guarantor will be given full effect).

(j) Liquidity. The Liquidity of the Borrower and its Subsidiaries shall not be
less than $12,500,000.

(k) [Reserved].

(l) USA Patriot Act. The Administrative Agent shall have received all
documentation and other information that is required by bank regulatory
authorities under applicable “know your customer” and anti-money-laundering
rules and regulations, including, without limitation, the Patriot Act, for each
Credit Party, in each case no later than ten (10) Business Days prior to the
Effective Date to the extent reasonably requested by the Lenders at least
fifteen (15) Business Days in advance of the Effective Date. To the extent the
Borrower qualifies as a “legal entity customer” under the Beneficial Ownership
Regulation, at least fifteen (15) days prior to the Effective Date, the
Administrative Agent and any Lenders who have provided a written request
therefor shall have received a Beneficial Ownership Certification with respect
to the Borrower.

(m) [Reserved].

 

69



--------------------------------------------------------------------------------

(n) Borrowing Base Certificate. The Administrative Agent shall have received a
Borrowing Base Certificate which calculates the Borrowing Base as of the end
immediately preceding week.

(o) [Reserved].

(p) Other Debt. On the Effective Date, after giving effect to any Loans made or
Letters of Credit issued hereunder and the issuance of the Exit Convertible
Notes on the Effective Date, neither the Borrower nor its Subsidiaries, on a
consolidated basis, shall have Debt in an aggregate principal amount in excess
of $50,000,000, other than Debt in respect of any undrawn Letters of Credit as
of the Effective Date.

(q) Liens. The Administrative Agent shall have received evidence reasonably
satisfactory to it that there are no Liens encumbering any of the Credit
Parties’ respective Property other than Permitted Liens.

(r) Availability. After giving effect to all Loans to be made on the Effective
Date, the issuance of any Letters of Credit on the Effective Date and the
payment of all fees and expenses due hereunder, and with all of the Credit
Parties’ indebtedness, liabilities and obligations current, Availability shall
not be less than $0.

(s) [Reserved].

(t) [Reserved].

(u) Regulatory Matters. No part of the proceeds of any Loans or Letters of
Credit will be used for any purpose that would violated the applicable
requirements of Regulations U, T and X of the Board of Governors of the Federal
Reserve System.

(v) Compliance with Law. The making of the Loans and the issuance or renewal of
Letters of Credit hereunder shall not violate any requirement of laws and shall
not be enjoined, temporarily, preliminarily or permanently.

(w) Event of Default. As of the Effective Date and after giving effect to the
initial Revolving Borrowings or issuance (or deemed issuance) of Letters of
Credit and to the application of the proceeds from such Revolving Borrowing, no
Default or Event of Default hereunder shall have occurred and be continuing.

(x) [Reserved].

(y) [Reserved].

(z) [Reserved].

(aa) Confirmation of Approved Plan and Approval Hereof. The Confirmation Order
shall have been entered by the Bankruptcy Court, which order shall (i) be
reasonably satisfactory to the Administrative Agent, (ii) be in full force and
effect, unstayed and final, and (iii) not have been modified or amended without
the written consent of the Administrative Agent, reversed or vacated, (y) all
conditions precedent to the effectiveness of the Approved Plan as set forth
therein shall have been satisfied or waived (the waiver thereof having been
approved by the Administrative Agent), and the substantial consummation (as
defined in Section 1101 of the Bankruptcy Code) of the Approved Plan in
accordance with its terms shall have occurred contemporaneously with the
Effective Date and (z) the transactions contemplated by the Approved Plan to
occur on the effective date thereof shall have been substantially consummated on
the Effective Date substantially contemporaneously with occurrence of the
Effective Date hereunder in accordance with the terms of the Approved Plan and
in compliance with applicable law and Bankruptcy Court and regulatory approvals.

 

70



--------------------------------------------------------------------------------

Section 3.2. Conditions Precedent to Each Revolving Borrowing and to Each
Issuance. Extension or Renewal of a Letter of Credit. The obligation of each
Lender to make a Loan on the occasion of each Revolving Borrowing (including the
initial Revolving Borrowing), the obligation of each Issuing Lender to issue,
increase, renew or extend a Letter of Credit (including the deemed issuance of
Letters of Credit) and of any reallocation of Letter of Credit Exposure provided
in Section 2.14, shall be subject to the further conditions precedent that on
the date of such Revolving Borrowing or such issuance, increase, renewal or
extension:

(a) Representations and Warranties. After giving effect to any Loan or issuance,
increase, renewal or extension of any Letter of Credit to be made on such date,
the representations and warranties made by any Credit Party or any officer or
employee of any Credit Party contained in the Credit Documents shall be true and
correct in all material respects (except that such materiality qualifier shall
not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) on such date, except
that any representation and warranty which by its terms is made as of a
specified date shall be required to be true and correct only as of such
specified date and each request for the making of any Loan or issuance,
increase, renewal or extension of any Letter of Credit and the making of such
Loan or the issuance, increase, renewal or extension of such Letter of Credit
shall be deemed to be a reaffirmation of such representations and warranties.

(b) Default. No Default shall exist, and the making of such Loan or issuance,
increase, renewal or extension of such Letter of Credit, or the relocation of
the Letter of Credit Exposure would not cause a Default.

(c) Consolidated Cash Balance. With respect to the Borrowing of a Loan only, the
Consolidated Cash Balance on and as of the date of such Borrowing does not
exceed the Consolidated Cash Threshold after giving pro forma effect to such
Borrowing.

(d) Availability. At the time of and immediately after giving effect to such
Loan or the issuance, amendment, renewal or extension of such Letter of Credit,
as applicable, Availability shall not be less than $0.

(e) Facility Limit. At the time of and immediately after giving effect to such
Loan or the issuance, amendment, renewal or extension of such Letter of Credit,
as applicable, the Aggregate Revolving Credit Exposure shall not exceed the
Facility Limit.

(f) Notices of Borrowing. With respect to a Borrowing of any Loan, the
Administrative Agent shall have received a Notice of Borrowing from the
Borrower, with appropriate insertions and executed by a duly appointed
Responsible Officer of the Borrower.

(g) Violation of Law. The making of such Loan or issuance, increase, renewal or
extension of such Letter of Credit, or the relocation of the Letter of Credit
Exposure would not contravene any law and shall not be enjoined, temporarily,
preliminarily or permanently.

Each of the giving of the applicable Notice of Borrowing or Letter of Credit
Application, the acceptance by the Borrower of the proceeds of such Revolving
Borrowing, the issuance, increase, or extension of such Letter of Credit, and
the reallocation of the Letter of Credit Exposure, shall constitute a
representation and warranty by the Borrower that on the date of such Revolving
Borrowing, such issuance, increase, or extension of such Letter of Credit or
such reallocation, as applicable, the foregoing conditions have been met.

 

71



--------------------------------------------------------------------------------

Section 3.3. Determinations Under Sections 3.1 and 3.2. For purposes of
determining compliance with the conditions specified in Sections 3.1 and 3.2
each Lender shall be deemed to have consented to, approved or accepted or to be
satisfied with each document or other matter required thereunder to be consented
to or approved by or acceptable or satisfactory to the Lenders unless an officer
of the Administrative Agent responsible for the transactions contemplated by the
Credit Documents shall have received written notice from such Lender prior to
the Revolving Borrowings hereunder specifying its objection thereto and such
Lender shall not have made available to the Administrative Agent such Lender’s
ratable portion of such Revolving Borrowings.

ARTICLE 4

REPRESENTATIONS AND WARRANTIES

Each Credit Party hereto represents and warrants as follows:

Section 4.1. Organization. Each Credit Party is duly and validly organized and
existing and in good standing under the laws of its jurisdiction of
incorporation or formation. Each Credit Party is authorized to do business and
is in good standing in all jurisdictions in which such qualifications or
authorizations are necessary except where the failure to be so qualified or
authorized could not reasonably be expected to result in a Material Adverse
Change. As of the Effective Date, each Credit Party’s type of organization and
jurisdiction of incorporation or formation are set forth on Schedule 4.1.

Section 4.2. Authorization. The execution, delivery, and performance by each
Credit Party of each Credit Document to which such Credit Party is a party and
the consummation of the transactions contemplated thereby, (a) are within such
Credit Party’s powers, (b) have been duly authorized by all necessary corporate,
limited liability company or partnership action, (c) do not contravene any
articles or certificate of incorporation or bylaws, partnership or limited
liability company agreement binding on or affecting such Credit Party, (d) do
not contravene any law or any contractual restriction binding on or affecting
such Credit Party, (e) do not result in or require the creation or imposition of
any Lien prohibited by this Agreement, and (f) do not require any authorization
or approval or other action by, or any notice or filing with, any Governmental
Authority except, in the case of (d) and (f), to the extent such contravention
or the failure to obtain authorization, approval or notice or take other action
could not reasonably be expected to have a Material Adverse Change.

Section 4.3. Enforceability. The Credit Documents have each been duly executed
and delivered by each Credit Party that is a party thereto and each Credit
Document constitutes the legal, valid, and binding obligation of each Credit
Party that is a party thereto enforceable against such Credit Party in
accordance with its terms, except as limited by applicable bankruptcy,
insolvency, reorganization, moratorium, or similar laws at the time in effect
affecting the rights of creditors generally and by general principles of equity
whether applied by a court of law or equity.

Section 4.4. Financial Condition.

(a) The Borrower has heretofore furnished to the Administrative Agent (i) the
audited financial statements of Hi-Crush, Inc. for the fiscal year ended
December 31, 2019 and (ii) the unaudited balance sheet and statements of income,
members’ equity and cash flows as of and for the fiscal quarters ended June 30,
2020.

 

72



--------------------------------------------------------------------------------

(b) Each of the foregoing financial statements present fairly, in all material
respects, the financial position and results of operations and cash flows of the
entities for which such financial statements have been provided as of such date
and for such period in accordance with GAAP, subject to year-end audit
adjustments and the absence of footnotes in the case of the unaudited quarterly
financial statements.

(c) Since July 12, 2020, no event or condition has occurred that could
reasonably be expected to result in Material Adverse Change other than as a
result of those events leading up to and following commencement of the Chapter
11 Cases.

Section 4.5. Ownership and Liens; Real Property. Each Credit Party (a) has good
and marketable title to, or a valid and subsisting leasehold interest in, all
material real property, and good title to all material personal Property, in
each case necessary for its business, and (b) none of the material Property
owned by the Borrower or a Subsidiary of the Borrower is subject to any Lien
except for minor defects in title that do not materially interfere with its
ability to conduct its business or to utilize such assets for their intended
purpose and Permitted Liens. As of the Effective Date, the Borrower and its
Subsidiaries own no real property other than that listed on Schedule 4.5 and
identified as owned real property, and all equipment (other than office
equipment and equipment located on jobsites, in transit or off location for
servicing, repairs or modifications) owned by the Borrower and its Subsidiaries
are located at the fee owned or leased real property listed on Schedule 4.5 and
identified as leased real property.

Section 4.6. True and Complete Disclosure. All written factual information
(whether delivered before or after the date of this Agreement) prepared by or on
behalf of the Borrower and its Subsidiaries and furnished to the Administrative
Agent or the Lenders for purposes of or in connection with this Agreement, any
other Credit Document or any transaction contemplated hereby or thereby does not
contain any material misstatement of fact or omits to state any material fact
necessary to make the statements therein not misleading. There is no fact known
to any Responsible Officer of any Credit Party on the date of this Agreement
that has not been disclosed to the Administrative Agent that could reasonably be
expected to result in a Material Adverse Change. All projections, estimates,
budgets, and pro forma financial information furnished by the Borrower or any of
its Subsidiaries (or on behalf of the Borrower or any such Subsidiary), were
prepared on the basis of assumptions, data, information, tests, or conditions
(including current and reasonably foreseeable business conditions) believed to
be reasonable at the time such projections, estimates, budgets and pro forma
financial information were furnished; it being understood that actual results
may vary and such variances may be material.

Section 4.7. Litigation. Except as otherwise provided in Schedule 4.7 and the
Chapter 11 Cases, there are no actions, suits, or proceedings pending or, to any
Credit Party’s knowledge, threatened against the Borrower or any Subsidiary, at
law, in equity, or in admiralty, or by or before any Governmental Authority,
which could reasonably be expected to result in a Material Adverse Change.
Additionally, except as disclosed in writing to the Administrative Agent and the
Lenders, there is no pending or, to the Borrower’s knowledge, threatened action
or proceeding instituted against the Borrower or any Subsidiary which seeks to
adjudicate the Borrower or any Subsidiary as bankrupt or insolvent, or seeking
liquidation, winding up, reorganization, arrangement, adjustment, protection,
relief, or composition of it or its debts under any law relating to bankruptcy,
insolvency or reorganization or relief of debtors, or seeking the entry of an
order for relief or the appointment of a receiver, trustee or other similar
official for it or for any substantial part of its Property; provided that this
Section 4.7 does not apply with respect to environmental claims.

 

73



--------------------------------------------------------------------------------

Section 4.8. Compliance with Agreements.

(a) Neither the Borrower nor any of its Subsidiaries is a party to any
indenture, loan or credit agreement or any lease or any other types of agreement
or instrument or subject to any charter or corporate restriction or provision of
applicable law or governmental regulation the performance of or compliance with
which could reasonably be expected to cause a Material Adverse Change. Neither
the Borrower nor any of its Subsidiaries is in default under or with respect to
any contract, agreement, lease or any other types of agreement or instrument to
which the Borrower or such Subsidiary is a party and which could reasonably be
expected to cause a Material Adverse Change. To the knowledge of the Credit
Parties, neither the Borrower nor any of its Subsidiaries is in default under,
or has received a notice of default under, any contract, agreement, lease or any
other document or instrument to which the Borrower or its Subsidiaries is a
party which is continuing and which, if not cured, could reasonably be expected
to cause a Material Adverse Change.

(b) No Default has occurred and is continuing.

Section 4.9. Pension Plans. (a) Except for matters that could not reasonably be
expected to result in a Material Adverse Change, all Plans are in compliance
with all applicable provisions of ERISA, (b) no Termination Event has occurred
with respect to any Plan that would result in an Event of Default under
Section 7.1(i), and, except for matters that could not reasonably be expected to
result in a Material Adverse Change, each Plan has complied with and been
administered in accordance with applicable provisions of ERISA and the Code,
(c) there has been no failure to satisfy the “minimum funding standards”,
whether or not waived, under Sections 412 or 430 of the Code or Sections 302 or
303 of ERISA with respect to any Plan, and there has been no excise tax imposed
under Section 4971 of the Code, (d) to the knowledge of Credit Parties, no
Reportable Event has occurred with respect to any Multiemployer Plan, and each
Multiemployer Plan has complied with and been administered in accordance with
applicable provisions of ERISA and the Code, (e) the present value of all
benefits vested under each Plan (based on the assumptions used to fund such
Plan) did not, as of the last annual valuation date applicable thereto, exceed
the value of the assets of such Plan allocable to such vested benefits in an
amount that could reasonably be expected to result in a Material Adverse Change,
(f) neither the Borrower nor any member of the Controlled Group has had a
complete or partial withdrawal from any Multiemployer Plan for which there is
any unsatisfied withdrawal liability that could reasonably be expected to result
in a Material Adverse Change or an Event of Default under Section 7.1(j), and
(g) except for matters that could not reasonably be expected to result in a
Material Adverse Change, as of the most recent valuation date applicable
thereto, neither the Borrower nor any member of the Controlled Group would
become subject to any liability under ERISA if the Borrower or any Subsidiary
has received notice that any Multiemployer Plan is insolvent. Based upon GAAP
existing as of the date of this Agreement and current factual circumstances, no
Credit Party has any reason to believe that the annual cost during the term of
this Agreement to the Borrower or any Subsidiary for post-retirement benefits to
be provided to the current and former employees of the Borrower or any
Subsidiary under Plans that are welfare benefit plans (as defined in
Section 3(1) of ERISA) could, in the aggregate, reasonably be expected to cause
a Material Adverse Change.

Section 4.10. Environmental Condition.

(a) Permits, Etc. Each Credit Party (i) has obtained all material Environmental
Permits necessary for the ownership and operation of its Properties and the
conduct of its businesses; (ii) has at all times since the date six months prior
to the Effective Date been and is currently in material compliance with all
terms and conditions of such Environmental Permits and with all other material
requirements of applicable Environmental Laws; (iii) has not received written
notice of any material violation or alleged material violation of any
Environmental Law or Environmental Permit; and (iv) is not subject to any actual
or contingent Environmental Claim which could reasonably be expected to cause a
Material Adverse Change.

 

74



--------------------------------------------------------------------------------

(b) Certain Liabilities. Except as disclosed on Schedule 4.10. to such Credit
Parties’ knowledge, none of the present or previously owned or operated Property
of any such Credit Party or of any Subsidiary thereof, wherever located, (i) has
been placed on or proposed to be placed on the National Priorities List, the
Comprehensive Environmental Response Compensation Liability Information System
list, the Superfund Enterprise Management System list, or their state or local
analogs, or have been otherwise investigated, designated, listed, or identified
as a potential site for removal, remediation, cleanup, closure, restoration,
reclamation, or other response activity under any Environmental Laws; (ii) is
subject to a Lien, arising under or in connection with any Environmental Laws,
that attaches to any revenues or to any Property owned or operated by any Credit
Party, wherever located, which could reasonably be expected to cause a Material
Adverse Change; or (iii) has been the site of any Release of Hazardous
Substances or Hazardous Wastes from present or past operations which has caused
at the site or at any third party site any condition that has resulted in or
could reasonably be expected to result in the need for Response that could cause
a Material Adverse Change.

(c) Certain Actions. Without limiting the foregoing and except as disclosed on
Schedule 4.10. (i) all necessary material notices have been properly filed, and
no further action is required under current applicable Environmental Law as to
each Response or other restoration or remedial project undertaken by the
Borrower, any of its Subsidiaries or any of the Borrower’s or such Subsidiary’s
former Subsidiaries on any of their presently or formerly owned or operated
Property and (ii) the present and, to the Credit Parties’ knowledge, future
liability, if any, of the Borrower or of any Subsidiary which could reasonably
be expected to arise in connection with requirements under Environmental Laws
will not reasonably be expected to result in a Material Adverse Change.

Section 4.11. Subsidiaries. As of the Effective Date, the Borrower has no
Subsidiaries other than those listed on Schedule 4.11. Each Subsidiary of the
Borrower (including any such Subsidiary formed or acquired subsequent to the
Effective Date) has complied with the requirements of Section 5.6.

Section 4.12. Investment Company Act. Neither the Borrower nor any Subsidiary is
an “investment company” or a company “controlled” by an “investment company”
within the meaning of the Investment Company Act of 1940, as amended. Neither
the Borrower nor any Subsidiary is subject to regulation under any Federal or
state statute, regulation or other Legal Requirement which limits its ability to
incur Debt.

Section 4.13. Taxes. Proper and accurate (in all material respects), federal,
state, local and foreign tax returns, reports and statements required to be
filed (after giving effect to any extension granted in the time for filing) by
the Borrower and each Subsidiary (hereafter collectively called the “Tax Group”)
have been filed with the appropriate Governmental Authorities, and all taxes and
other impositions due and payable, in each case, which are material in amount,
have been timely paid prior to the date on which any fine, penalty, interest,
late charge or loss may be added thereto for non-payment thereof except where
contested in good faith by appropriate proceeding and for which adequate
reserves have been established in compliance with GAAP. Neither the Borrower nor
any member of the Tax Group has given, or been requested to give, a waiver of
the statute of limitations relating to the payment of any federal, state, local
or foreign taxes or other impositions. Proper and accurate amounts have been
withheld by the Borrower and all other members of the Tax Group from their
employees for all periods to comply in all material respects with the tax,
social security and unemployment withholding provisions of applicable federal,
state, local and foreign law.

Section 4.14. Permits. Licenses. etc.. Each of the Borrower and its Subsidiaries
possesses all permits, licenses, patents, patent rights or licenses, trademarks,
trademark rights, trade names rights, and copyrights which are material to the
conduct of its business. Each of the Borrower and its Subsidiaries manages and
operates its business in accordance with all applicable Legal Requirements
except where the failure to so manage or operate could not reasonably be
expected to result in a Material Adverse Change; provided that this Section 4.14
does not apply with respect to Environmental Permits.

 

75



--------------------------------------------------------------------------------

Section 4.15. Use of Proceeds. The proceeds of the Loans will be used by the
Borrower for the purposes described in Section 5.20. No Credit Party nor any
Subsidiary thereof is engaged principally or as one of its activities in the
business of extending credit for the purpose of “purchasing” or “carrying” any
“margin stock” (as each such term is defined or used, directly or indirectly, in
Regulation U). No part of the proceeds of any of the Loans or Letters of Credit
will be used for purchasing or carrying margin stock or for any purpose which
violates, or which would be inconsistent with, the provisions of Regulation T,
Regulation U or Regulation X. Following the application of the proceeds of each
Loan or Letter of Credit, not more than twenty-five percent (25%) of the value
of the assets (either of the Borrower only or of the Borrower and its
Subsidiaries on a consolidated basis) subject to the provisions of Section 6.2
or Section 6.8 or subject to any restriction contained in any agreement or
instrument between the Borrower and any Lender or any Affiliate of any Lender
relating to Debt will be “margin stock”.

Section 4.16. Condition of Property; Casualties. The material Properties used or
to be used in the continuing operations of the Borrower and each Subsidiary, are
in good working order and condition, normal wear and tear and casualty and
condemnation (excluding casualty and condemnation which could, individually or
in the aggregate, reasonably be expected to cause a Material Adverse Change)
excepted. Neither the business nor the material Properties of the Borrower or
any Subsidiary has been affected as a result of any fire, explosion, earthquake,
flood, drought, windstorm, accident, strike or other labor disturbance, embargo,
requisition or taking of Property or cancellation of contracts, permits or
concessions by a Governmental Authority, riot, activities of armed forces or
acts of God or of any public enemy, which effect could reasonably be expected to
cause a Material Adverse Change.

Section 4.17. Insurance. Each of the Borrower and its Subsidiaries carry
insurance (which may be carried by the Borrower on a consolidated basis) with
reputable insurers in respect of such of their respective Properties, in such
amounts and against such risks as is customarily maintained by other Persons of
similar size engaged in similar businesses.

Section 4.18. Security Interest. Each Credit Party has provided and authorized
the filing of financing statements sufficient when filed to perfect the Lien
created by the Security Documents. When such financing statements are filed in
the offices noted therein, the Administrative Agent will have a valid and
perfected security interest in all Collateral that is capable of being perfected
by filing financing statements.

Section 4.19. Sanctions; Anti-Terrorism; Patriot Act; Anti-Corruption Laws.

(a) Neither the Borrower nor any Subsidiary of the Borrower is in violation of
any of the country or list based economic and trade sanctions administered and
enforced by OFAC.

(b) The Borrower has implemented and maintains in effect policies and procedures
designed to ensure compliance by the Borrower, its Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions, and the Borrower, its Subsidiaries and their
respective officers and directors and to the knowledge of the Borrower its
employees and agents, are in compliance with Anti-Corruption Laws and applicable
Sanctions in all material respects. None of (i) the Borrower, any Subsidiary,
any of their respective directors or officers or employees, or (ii) to the
knowledge of the Borrower, any agent of the Borrower or any Subsidiary that will
act in any capacity in connection with or benefit from the credit facility
established hereby, is a Sanctioned Person. No Revolving Borrowing or Letter of
Credit, use of proceeds or other transaction contemplated by this Agreement will
violate any Anti-Corruption Law or applicable Sanctions.

 

76



--------------------------------------------------------------------------------

(c) The operations of the Borrower and each of its Subsidiaries are and have
been conducted at all times in material compliance with all applicable financial
recordkeeping and reporting requirements, including those of the Bank Secrecy
Act, as amended by Title III of the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001 (USA PATRIOT Act), and the applicable anti-money laundering statutes of
jurisdictions where the Borrower and each of its Subsidiaries conduct business,
the rules and regulations thereunder and any related or similar rules,
regulations or guidelines, issued, administered or enforced by any governmental
agency (collectively, the “Anti-Money Laundering Laws”), and no action, suit or
proceeding by or before any court or governmental agency, authority or body or
any arbitrator involving the Borrower or any of its subsidiaries with respect to
the Anti-Money Laundering Laws is pending or, to the best knowledge of the
Borrower, threatened, which could reasonably be expected to result in a Material
Adverse Change.

(d) The Borrower and each of its Subsidiaries is in compliance with all
Anti-Corruption Laws.

Section 4.20. Solvency. Before and after giving effect to the making of each
Loan and the issuance, increase, or amendment of each Letter of Credit, the
Credit Parties are, when taken as a whole, Solvent.

Section 4.21. EEA Financial Institutions. No Credit Party is an EEA Financial
Institution.

Section 4.22. Borrowing Base Certificate. At the time of delivery of each
Borrowing Base Certificate, assuming that any eligibility criteria that requires
the approval of the Administrative Agent has been approved by or is satisfactory
to the Administrative Agent, each Account reflected therein as eligible for
inclusion in the Borrowing Base is an Eligible Account.

ARTICLE 5

AFFIRMATIVE COVENANTS

So long as any Obligation (other than (a) Letter of Credit Obligations which are
not yet due and payable in connection with Letters of Credit which have been
cash collateralized in accordance with this Agreement and (b) contingent
indemnification obligations which are not due and payable and which by their
terms survive the termination or expiration of this Agreement and the other
Credit Documents) shall remain unpaid, any Lender shall have any Commitment
hereunder, or there shall exist any Letter of Credit Exposure (other than Letter
of Credit exposure which has been cash collateralized in accordance with this
Agreement), each Credit Party agrees to comply with the following covenants.

Section 5.1. Organization. Each Credit Party shall, and shall cause each of its
respective Subsidiaries to, (a) preserve and maintain its partnership, limited
liability company or corporate existence, rights, franchises and privileges in
the jurisdiction of its organization, and (b) qualify and remain qualified as a
foreign business entity in each jurisdiction in which qualification is necessary
in view of its business and operations or the ownership of its Properties and
where failure to qualify could reasonably be expected to cause a Material
Adverse Change; provided, however, that nothing herein contained shall prevent
any transaction permitted by Section 6.7 or Section 6.8.

Section 5.2. Reporting.

(a) Annual Financial Reports. The Borrower shall provide, or shall cause to be
provided, to the Administrative Agent, as soon as available, but in any event
within one hundred twenty (120) days after the end of each fiscal year of the
Borrower, a (i) consolidated balance sheet of the Borrower and its Subsidiaries
as at the end of such fiscal year, and the related consolidated statements of
income or operations, shareholder’s equity and cash flows for such fiscal year,
setting forth, commencing with the fiscal year ended December 31, 2022, in
comparative form for the previous fiscal year, all in reasonable detail and
prepared in accordance with GAAP, such consolidated statements to be audited and
accompanied

 

77



--------------------------------------------------------------------------------

by a report and opinion of an independent certified public accountant of
nationally recognized standing reasonably acceptable to the Administrative
Agent, which report and opinion shall be prepared in accordance with generally
accepted auditing standards and shall not be subject to any qualification,
disclosure, exception or explanatory language as to the scope of such audit,
other than solely as a result of the upcoming maturity of any Obligations, and
such statements to be certified by the chief executive officer or chief
financial officer of the Borrower, to the effect that (A) such statements
fairly, in all material respects, present the financial condition, results of
operations, shareholder’s equity and cash flows of the Borrower and its
Subsidiaries in accordance with GAAP and (B) there were no material contingent
obligations, material unaccrued liabilities for taxes, material unusual forward
or long-term commitments, or material unrealized or anticipated losses of the
Borrower and its Subsidiaries, except as disclosed therein or as otherwise
disclosed in writing to the Administrative Agent and adequate reserves for such
items have been made in accordance with GAAP and (ii) a copy of the management
discussion and analysis with respect to such financial statement.
Notwithstanding the foregoing, with respect to the fiscal year ended
December 31, 2020, the financial statements referred to in this Section 5.2(a)
shall be audited for the period commencing on the Effective Date and ending on
December 31, 2020.

(b) Quarterly Financial Reports. The Borrower shall provide, or shall cause to
be provided, to the Administrative Agent, as soon as available, but in any event
within forty-five (45) days after the end of each of the first three fiscal
quarters of each fiscal year of the Borrower, commencing with the fiscal quarter
ended March 31, 2021, (i) consolidated balance sheet of the Borrower and its
Subsidiaries as at the end of such fiscal quarter, and the related consolidated
statements of income or operations, shareholder’s equity and cash flows for such
fiscal quarter and for the portion of the Borrower’s fiscal year then ended,
setting forth in each case in comparative form the figures for the corresponding
fiscal quarter of the previous fiscal year and the corresponding portion of the
previous fiscal year, all in reasonable detail, such consolidated statements to
be certified by the chief executive officer or chief financial officer of the
Borrower as (A) fairly presenting, in all material respects, the financial
condition, results of operations, stockholders’ or shareholder’s equity and cash
flows of the Borrower and its Subsidiaries in accordance with GAAP, subject only
to normal year-end audit adjustments and the absence of footnotes, and
(B) showing that there were no material contingent obligations, material
unaccrued liabilities for taxes, material unusual forward or long term
commitments, or material unrealized or anticipated losses of the Borrower and
its Subsidiaries, except as disclosed therein or as otherwise disclosed in
writing to the Administrative Agent and adequate reserves for such items have
been made in accordance with GAAP, and (ii) a copy of the management discussion
and analysis with respect to such financial statements; provided, that no
comparisons to prior periods or year-to-day financials shall be required with
respect to any periods prior to the Effective Date;

(c) Monthly Financial Reports. The Borrower shall provide, or shall cause to be
provided, to the Administrative Agent, as soon as available, but in any event
within thirty (30) days after the end of each calendar month, commencing with
the calendar month ended November 30, 2020 (i) consolidated balance sheet of the
Borrower and its Subsidiaries as at the end of such calendar month, and the
related consolidated statements of income or operations, shareholder’s equity
and cash flows for such calendar month and for the portion of the Borrower’s
fiscal year then ended, such consolidated statements to be certified by the
chief executive officer or financial officer of the Borrower as (A) fairly
presenting, in all material respects, the financial condition, results of
operations, stockholders’ or shareholder’s equity and cash flows of the Borrower
and its Subsidiaries in accordance with GAAP, subject only to normal year-end
audit adjustments and the absence of footnotes, and (B) showing that there were
no material contingent obligations, material unaccrued liabilities for taxes,
material unusual forward or long term commitments, or material unrealized or
anticipated losses of the Borrower and its Subsidiaries, except as disclosed
therein or as otherwise disclosed in writing to the Administrative Agent and
adequate reserves for such items have been made in accordance with GAAP and
(ii) an operational report including, in each case, for the preceding calendar
month (A) the volume of sand sold, (B) the revenue and tonnage of sand contracts
sold, (C) the revenue and tonnage of sand spot sales, (D) the amount of sand
produced and delivered, (E) the percentage of sold

 

78



--------------------------------------------------------------------------------

volume that was sold to exploration and production companies, (F) the percentage
of sold volume that was sold FOB, (G) the percentage of sold volume sold
in-basin and (H) the percentage of sold volume that was sold at the wellsite;
provided, that no comparisons to prior periods or year-to-day financials shall
be required with respect to any periods prior to the Effective Date;

(d) Compliance Certificate. Concurrently with the delivery of the financial
statements referred to in Section 5.2(a), (b), and (c) above, the Borrower shall
provide to the Administrative Agent a duly completed Compliance Certificate
signed by the chief executive officer or a financial officer of the Borrower;

(i) certifying, in the case of the financial statements delivered under
Section 5.2(a) 5.2(b) or 5.2(c), as presenting fairly in all material respects
the financial condition and results of operations of the Borrower and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes;

(ii) certifying as to whether a Default has occurred and, if a Default has
occurred, specifying the details thereof and any action taken or proposed to be
taken with respect thereto;

(iii) commencing with the Compliance Certificate for the 7-Month Financials
Delivery Date, setting forth reasonably detailed calculations of the Fixed
Charge Coverage Ratio as of the last day of the fiscal period covered by such
financial statements (regardless of whether the financial covenant under
Section 6.16 is then in effect); and

(iv) stating whether any change in GAAP or in the application thereof has
occurred since the date of the financial statements referred to in Sections
5.2(a), 5.2(b) or 5.2(c) and, if any such change has occurred, specifying the
effect of such change on the financial statements accompanying such certificate;

(e) Quarterly Lender Calls. At least once per fiscal quarter, within ten
(10) Business Days (or such later date as may be agreed by the Administrative
Agent) following the delivery of the financial statements specified in clause
(b) above with respect to the most recently ended fiscal quarter, the Borrower
shall host a call for the Lenders to discuss the performance of the Borrower and
its Subsidiaries during such fiscal quarter.

(f) Annual Budget; Projections. As soon as available and in any event within
sixty (60) days after the end of each fiscal year of the Borrower, the Borrower
shall provide to the Administrative Agent (i) an annual operating, capital and
cash flow budget for the immediately following fiscal year and detailed on a
quarterly basis and (ii) a copy of the plan and forecast (including a projected
consolidated balance sheet, income statement and cash flow statement) of the
Borrower for each quarter of the upcoming fiscal year (the “Projections”) in
form reasonably satisfactory to the Administrative Agent;

(g) Defaults. The Credit Parties shall provide to the Administrative Agent
promptly, but in any event within five (5) Business Days after the occurrence
thereof, a notice of each Default known to a Responsible Officer of the Borrower
or to any of its Subsidiaries, together with a statement of a Responsible
Officer of the Borrower setting forth the details of such Default and the
actions which the Credit Parties have taken and proposes to take with respect
thereto;

(h) Other Creditors. The Credit Parties shall provide to the Administrative
Agent promptly after the giving or receipt thereof, copies of any default
notices given or received by the Borrower or by any of its Subsidiaries pursuant
to the terms of any agreement governing the Exit Convertible Notes or any other
indenture, loan agreement, credit agreement, royalty agreement or similar
agreement;

 

79



--------------------------------------------------------------------------------

(i) Litigation. The Credit Parties shall provide to the Administrative Agent
promptly after the commencement thereof, notice of all actions, suits, and
proceedings before any Governmental Authority, in each case, arising
post-petition or not otherwise previously addressed pursuant to Section 4.7,
affecting the Borrower or any of its Subsidiaries or any of their respective
assets that has a claim for damages in excess of $1,000,000 or that could
otherwise result in a cost, expense or loss to the Borrower or any of its
Subsidiaries in excess of $1,000,000;

(j) Environmental Notices. (i) Promptly upon, and in any event no later than
thirty (30) days after, the receipt thereof, or the acquisition of knowledge
thereof, by any Credit Party, the Credit Parties shall provide the
Administrative Agent with a copy of any form of request, claim, complaint,
order, notice, summons or citation received from any Governmental Authority or
any other Person, (A) concerning violations or alleged violations of
Environmental Laws, which seeks to impose liability therefore in excess of
$1,000,000, (B) concerning any action or omission on the part of any of the
Credit Parties or any of their former Subsidiaries in connection with Hazardous
Waste or Hazardous Substances which could reasonably result in the imposition of
liability in excess of $1,000,000 or requiring that action be taken to respond
to or clean up a Release of Hazardous Substances or Hazardous Waste into the
environment and such action or clean-up could reasonably be expected to exceed
$1,000,000, including without limitation any information request related to, or
notice of, potential responsibility under CERCLA, or (C) concerning the filing
of a Lien securing liabilities in excess of $1,000,000 described in clause
(A) or (B) above upon, against or in connection with the Borrower, any
Subsidiary, or any of their respective former Subsidiaries, or any of their
material leased or owned Property, wherever located and (ii) promptly upon the
reasonable request of the Administrative Agent, the Credit Parties shall provide
all existing environmental reports (including all available Phase I
Environmental Site Assessment reports and Phase II Environmental Site Assessment
reports) and any such other report, audit or certification in the possession of
the Credit Parties;

(k) Material Changes. The Credit Parties shall provide to the Administrative
Agent prompt written notice of any event, development of circumstance that has
had or would reasonably be expected to give rise to a Material Adverse Change;

(l) Termination Events. As soon as possible and in any event (i) within thirty
(30) days after the Borrower or any member of the Controlled Group knows or has
reason to know that any Termination Event described in clause (a) of the
definition of Termination Event with respect to any Plan has occurred, and
(ii) within ten (10) days after the Borrower or any member of the Controlled
Group knows or has reason to know that any other Termination Event with respect
to any Plan has occurred, the Credit Parties shall provide to the Administrative
Agent a statement of a Responsible Officer of the Borrower describing such
Termination Event and the action, if any, which the Borrower or any member of
the Controlled Group proposes to take with respect thereto;

(m) Termination of Plans. Promptly and in any event within five (5) Business
Days after receipt thereof by the Borrower or any member of the Controlled Group
from the PBGC, the Credit Parties shall provide to the Administrative Agent
copies of each notice received by the Borrower or any such member of the
Controlled Group of the PBGC’s intention to terminate any Plan or to have a
trustee appointed to administer any Plan;

(n) Other ERISA Notices. Promptly and in any event within five (5) Business Days
after receipt thereof by the Borrower or any member of the Controlled Group from
a Multiemployer Plan sponsor, the Credit Parties shall provide to the
Administrative Agent a copy of each notice received by the Borrower or any
member of the Controlled Group concerning the imposition or amount of withdrawal
liability imposed on the Borrower or any member of the Controlled Group pursuant
to Section 4202 of ERISA;

 

80



--------------------------------------------------------------------------------

(o) Other Governmental Notices. Promptly and in any event within five
(5) Business Days after receipt thereof by the Borrower or any Subsidiary, the
Credit Parties shall provide to the Administrative Agent a copy of any notice,
summons, citation, or proceeding seeking to modify in any material respect,
revoke, or suspend any material contract, license, permit, or agreement with any
Governmental Authority;

(p) Disputes; etc. The Credit Parties shall provide to the Administrative Agent
prompt written notice of (i) any claims, legal or arbitration proceedings,
proceedings before any Governmental Authority, or disputes, or to the knowledge
of any Credit Party, any such actions threatened, or affecting the Borrower or
any Subsidiary, which could reasonably be expected to cause a Material Adverse
Change, or any material labor controversy of which the Borrower or any of its
Subsidiaries has knowledge resulting in or reasonably considered to be likely to
result in a strike against the Borrower or any Subsidiary, and (ii) any claim,
judgment, Lien or other encumbrance (other than a Permitted Lien) affecting any
Property of the Borrower or any Subsidiary, if the value of the claim, judgment,
Lien, or other encumbrance affecting such Property shall exceed $1,000,000;

(q) Management Letters; Other Accounting Reports. Promptly upon receipt thereof,
the Credit Parties shall provide to the Administrative Agent a copy of any final
management letter submitted to the Borrower or any Subsidiary by its independent
accountants, and a copy of any response by the Borrower or any Subsidiary of the
Borrower, or the board of directors or managers (or other applicable governing
body) of the Borrower or any Subsidiary of the Borrower, to such letter;

(r) Material Contracts. Promptly upon receipt thereof, the applicable Credit
Party shall provide to the Administrative Agent a copy of any amendment of or
notice of default under any Material Contract to which it is a party;

(s) Securities Law Filings and other Public Information. The Borrower shall
provide to the Administrative Agent promptly after the same are available,
copies of each annual report, proxy or financial statement or other material
report or communication sent to the equityholders of the Borrower, and copies of
all annual, regular, periodic and special reports and registration statements
which the Borrower may file or be required to file with the SEC under Section 13
or 15(d) of the Securities Exchange Act of 1934 or any other securities
Governmental Authority, and not otherwise required to be delivered to the
Administrative Agent pursuant hereto;

(t) Borrowing Base Certificates. As soon as available but in any event within
twenty (20) days of the end of each calendar month, and at such other times as
may be requested by the Administrative Agent in its Permitted Discretion, as of
the period then ended, the Borrower shall deliver or cause to be delivered to
the Administrative Agent a Borrowing Base Certificate and supporting information
in connection therewith, together with any additional reports with respect to
the Borrowing Base as the Administrative Agent may reasonably request; provided
that:

(i) (A) beginning on the Effective Date, until the earlier of (1) the 7-Month
Financials Delivery Date and (2) the first date on which the difference between
(x) the Borrowing Base minus (y) Eligible Cash exceeds the Aggregate Revolving
Credit Exposure and (B) at all times after the occurrence and during the
continuance of an Availability Trigger Period, the Borrower shall furnish to the
Administrative Agent a Borrowing Base Certificate within three (3) Business Days
of the last Business Day of each calendar week calculated as of the close of
business on such last Business Day of such week, which shall contain a
certification and supporting information demonstrating compliance with the
financial covenant under Section 6.17 at all times during such week; and

 

81



--------------------------------------------------------------------------------

(ii) if prior to the 7-Month Financials Delivery Date the Borrower is no longer
required to deliver a weekly Borrowing Base Certificate pursuant to
Section 5.2(t)(i), until the 7-Month Financials Delivery Date the Borrower shall
furnish to the Administrative Agent a certification and supporting information
within three (3) Business Days of the last Business Day of each calendar week
demonstrating compliance with the financial covenant under Section 6.17 at all
times during such week.

(u) Collateral Reporting. Prior to or concurrently with the delivery of each
Borrowing Base Certificate from and after the Effective Date, as of the period
then ended, all delivered electronically in a text formatted file acceptable to
the Administrative Agent, the Borrower shall deliver to the Administrative
Agent:

(i) a detailed aging of the Borrower’s Accounts, including all invoices aged by
invoice date and due date (with an explanation of the terms offered), prepared
in a manner reasonably acceptable to the Administrative Agent, together with the
name and balance due for each Account Debtor;

(ii) a worksheet of calculations prepared by the Borrower to determined Eligible
Accounts, such worksheets detailing the Accounts excluded from Eligible Accounts
and the reason for such exclusion;

(v) After-Acquired Property. If, subsequent to the Effective Date, a Credit
Party shall acquire any (i) intellectual property or (ii) securities,
instruments, chattel paper or other personal property required to be delivered
to the Administrative Agent as Collateral hereunder or any of the Security
Documents, the Borrower shall promptly (and in any event within ten
(10) Business Days after any Responsible Officer of any Credit Party acquires
knowledge of the same) notify the Administrative Agent of the same. Each of the
Credit Parties shall adhere to the covenants regarding the location of personal
property as set forth in the Security Documents;

(w) Notice of Make-Whole Request. If, subsequent to the Effective Date, (i) a
Credit Party makes a request for any “make-whole”, “minimum volume” or other
similar payment referred to in clause (w) of the definition of “Eligible
Accounts”, where such request is made in respect of an Account Debtor who has
failed to take delivery of greater than 30% of the volume for which delivery is
required to be taken during any three-month period under the applicable sales
contract or (ii) a Credit Party receives a request from an Account Debtor for
any “make-whole”, “minimum volume” or other similar payment referred to in
clause (w) of the definition of “Eligible Accounts”, where such request is made
in respect of such Credit Party who has failed to deliver the volume for which
delivery is required to be made under the applicable sales contract, in each
case the Borrower will provide prompt written notice of such request to the
Administrative Agent (but in any event no later than five (5) Business Days
after the date of such request), which written notice shall include a reasonably
detailed description of the circumstances surrounding such request and the
contemplated amount of such requested payment;

(x) Information Provided Under Exit Convertible Notes Documents: The Credit
Parties shall provide to the Administrative Agent copies of all certificates,
reports, notices and other information provided to the Exit Convertible Notes
Representative or the Exit Convertible Noteholders pursuant to the Exit
Convertible Notes Documents; and

 

82



--------------------------------------------------------------------------------

(y) Other Information. Subject to the confidentiality provisions of Section 9.8,
the Credit Parties shall provide to the Administrative Agent such other
information respecting the business, operations, or Property of the Borrower or
any Subsidiary, financial or otherwise, as any Lender through the Administrative
Agent may reasonably request including, but not limited to, a list of customers
of the Credit Parties.

The Borrower hereby acknowledges that (i) the Administrative Agent will make
available to the Lenders materials and/or information provided by or on behalf
of the Borrower and its Subsidiaries hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks or another similar
electronic system (the “Platform”) and (ii) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Borrower or its securities) (each, a
“Public Lender”). The Borrower hereby agrees that (A) all Borrower Materials
that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (B) by marking
Borrower Materials “PUBLIC,” the Borrower shall be deemed to have authorized the
Administrative Agent, the Issuing Lenders and the Lenders to treat such Borrower
Materials as not containing any material non-public information with respect to
the Borrower, its Subsidiaries or their securities for purposes of United States
Federal and state securities laws; (C) all Borrower Materials marked “PUBLIC”
are permitted to be made available through a portion of the Platform designated
“Public Investor;” and (D) the Administrative Agent shall be entitled to treat
any Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Investor.”

Documents required to be delivered pursuant to this Section 5.2 may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the date (i) on which the Borrower posts such documents, or provides a link
thereto on the Borrower’s website on the Internet and (ii) on which such
documents are posted on the Borrower’s behalf on an Internet or intranet
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided, however, that (A) the Borrower shall deliver
paper copies of such documents to the Administrative Agent or any Lender that
requests the Borrower to deliver such paper copies until a written request to
cease delivering paper copies is given by the Administrative Agent or such
Lender and (B) the Borrower shall notify the Administrative Agent and each
Lender (by electronic mail) of the posting of any such documents.

Section 5.3. Insurance.

(a) Each Credit Party shall, and shall cause each of its Subsidiaries to, carry
and maintain all such other insurance in such amounts and against such risks as
is customarily maintained by other Persons of similar size engaged in similar
businesses and reasonably acceptable to the Administrative Agent and with
reputable insurers reasonably acceptable to the Administrative Agent.

(b) If requested by the Administrative Agent, copies of all policies of
insurance or certificates thereof covering the property or business of the
Credit Parties, and endorsements and renewals thereof, certified as true and
correct copies of such documents by a Responsible Officer of the Borrower shall
be delivered by Borrower to the Administrative Agent. Subject to the terms of
the Intercreditor Agreement, all policies of property insurance with respect to
the Collateral either shall have attached thereto a lender’s loss payable
endorsement in favor of the Administrative Agent for its benefit and the ratable
benefit of the Secured Parties or name the Administrative Agent as lender’s loss
payee for its benefit and the ratable benefit of the Secured Parties, in either
case, in form reasonably satisfactory to the Administrative Agent, and all
policies of liability insurance with respect to the Credit Parties shall name
the Administrative Agent for its benefit and the ratable benefit of the Secured
Parties as an additional insured and shall provide for a

 

83



--------------------------------------------------------------------------------

waiver of subrogation in favor of the Administrative Agent for its benefit and
the ratable benefit of the Secured Parties. All policies or certificates of
insurance shall set forth the coverage, the limits of liability, the name of the
carrier, the policy number, and the period of coverage. All such policies shall
contain a provision that notwithstanding any contrary agreements between the
Borrower, its Subsidiaries, and the applicable insurance company, such policies
will not be canceled or allowed to lapse without renewal without at least thirty
(30) days’ (or ten (10) days’ in the case of non-payment) prior written notice
to the Administrative Agent.

(c) If at any time the area in which any real property constituting Collateral
is located is designated a “flood hazard area” in any Flood Insurance Rate Map
published by the Federal Emergency Management Agency (or any successor agency),
the Borrower shall, and shall cause each of its Subsidiaries to, obtain flood
insurance in such total amount as required by Regulation H of the Federal
Reserve Board, as from time to time in effect and all official rulings and
interpretations thereunder or thereof, and otherwise comply with the National
Flood Insurance Program as set forth in the Flood Disaster Protection Act of
1973, as it may be amended from time to time.

(d) Notwithstanding Section 2.4(c)(ii) of this Agreement, after the occurrence
and during the continuance of an Event of Default, subject to the Intercreditor
Agreement, unless waived by the Administrative Agent in writing in its sole
discretion, all proceeds of insurance, including any casualty insurance
proceeds, property insurance proceeds, proceeds from actions, and any other
proceeds, shall be paid directly to the Administrative Agent and if necessary,
assigned to the Administrative Agent, to be applied in accordance with
Section 7.5 of this Agreement, whether or not the Secured Obligations are then
due and payable.

(e) In the event that any insurance proceeds are paid to any Credit Party in
violation of clause (d), such Credit Party shall, subject to the Intercreditor
Agreement, hold the proceeds in trust for the Administrative Agent, segregate
the proceeds from the other funds of such Credit Party, and promptly pay the
proceeds to the Administrative Agent with any necessary endorsement. Upon the
request of the Administrative Agent, each of the Borrower and its Subsidiaries
shall execute and deliver to the Administrative Agent any additional assignments
and other documents as may be necessary or desirable to enable the
Administrative Agent to directly collect the proceeds as set forth herein.

Section 5.4. Compliance with Laws. Each Credit Party shall, and shall cause each
of its Subsidiaries to, comply with all federal, state, and local laws and
regulations (including Environmental Laws, Sanctions, Anti-Corruption Laws, and
the Patriot Act) which are applicable to the operations and Property of any
Credit Party and maintain all related permits necessary for the ownership and
operation of each Credit Party’s Property and business, except in any case where
the failure to so comply could not reasonably be expected to result in a
Material Adverse Change; provided that this Section 5.4 shall not prevent any
Credit Party from, in good faith and with reasonable diligence, contesting the
validity or application of any such laws or regulations by appropriate legal
proceedings for which adequate reserves have been established in compliance with
GAAP.

Section 5.5. Taxes. Each Credit Party shall, and shall cause each of its
Subsidiaries to pay and discharge all taxes, assessments, and other charges and
claims related thereto, in each case, which are material in amount, imposed on
the Borrower or any of its Subsidiaries prior to the date on which penalties
attach other than any tax, assessment, charge, or claims which are being
contested in good faith and for which adequate reserves have been established in
compliance with GAAP.

Section 5.6. New Subsidiaries. The Borrower shall deliver to the Administrative
Agent each of the items set forth in Schedule 5.6 attached hereto within the
time requirements set forth in Schedule 5.6 with respect to each Domestic
Subsidiary of the Borrower created or acquired after the Effective Date.

 

84



--------------------------------------------------------------------------------

Section 5.7. Security. Each Credit Party agrees that at all times before the
termination of this Agreement, payment in full of the Obligations, the
termination and return of all Letters of Credit (other than Letters of Credit as
to which arrangements satisfactory to the applicable Issuing Lender in such
Issuing Lender’s sole discretion have been made) and termination in full of the
Commitments, the Administrative Agent shall have an Acceptable Security Interest
in the Collateral to secure the performance and payment of the Secured
Obligations. Each Credit Party shall, and shall cause each of its Domestic
Subsidiaries to, grant to the Administrative Agent a Lien in any Collateral of
such Credit Party or such Domestic Subsidiary now owned or hereafter acquired
promptly and to take such actions as may be required under the Security
Documents or otherwise to ensure that the Administrative Agent has an Acceptable
Security Interest in such Property.

Section 5.8. Deposit Accounts. Each Credit Party shall, and shall cause each of
its Subsidiaries to, maintain their principal operating accounts and other
deposit accounts with a Lender or any other bank that is reasonably acceptable
to the Administrative Agent. Each Credit Party shall, and shall cause each of
its Subsidiaries to, ensure such deposit accounts and all securities accounts
(other than Excluded Accounts) are subject to Account Control Agreements in
accordance with the terms of Section 2.17; provided that, notwithstanding
anything to the contrary contained in this Agreement or the other Credit
Documents, the requirements of this Section 5.8 shall not apply to deposit
accounts constituting Excluded Deposit Accounts pursuant to clause (d) of the
definition thereof.

Section 5.9. Records; Inspection. Each Credit Party shall, and shall cause each
of its Subsidiaries to maintain proper, complete and consistent books of record
with respect to such Person’s operations, affairs, and financial condition in
accordance with GAAP in all material respects. From time to time upon reasonable
prior notice (without limiting the provisions of Section 5.12), each Credit
Party shall permit any Lender and shall cause each of its Subsidiaries to permit
any Lender, at such reasonable times and intervals and to a reasonable extent
and under the reasonable guidance of officers of or employees delegated by
officers of such Credit Party or such Subsidiary, to, subject to any applicable
confidentiality considerations, examine and copy the books and records of such
Credit Party or such Subsidiary, to visit and inspect the Property of such
Credit Party or such Subsidiary, and to discuss the business operations and
Property of such Credit Party or such Subsidiary with the officers and directors
thereof; provided that, unless an Event of Default shall have occurred and be
continuing, (a) only the Administrative Agent on behalf of the Lenders may
exercise inspection, examination or audit rights under this Section 5.9 and
(b) the Borrower shall bear the cost of only two (2) such inspections per fiscal
year.

Section 5.10. Maintenance of Property. Each Credit Party shall, and shall cause
each of its Subsidiaries to, maintain their material owned, leased, or operated
Property necessary in the operation of its business in good condition and
repair, normal wear and tear and casualty and condemnation (excluding casualty
and condemnation which could, individually or in the aggregate, reasonably be
expected to cause a Material Adverse Change) excepted; and shall abstain from,
and cause each of its Subsidiaries to abstain from, knowingly or willfully
permitting the commission of waste or other injury, destruction, or loss of
natural resources, or the occurrence of pollution, contamination, or any other
condition in, on or about the owned or operated Property involving the
Environment that could reasonably be expected to result in Response activities
and that could reasonably be expected to cause a Material Adverse Change;
provided, however, that no Credit Party shall be required to maintain any
property if the preservation thereof is no longer desirable in the conduct of
the business of such Credit Party and the loss thereof is not adverse in any
material respect to such Credit Party or the Lenders.

Section 5.11. Royalty Agreements. The Borrower shall, and shall cause each of
its Subsidiaries to, timely pay all amounts owing pursuant to any royalty
agreement to which the Borrower or any of its Subsidiaries is a party except
where the failure to do so (a) does not materially impair the ability of the
Borrower and its Subsidiaries to use the Property subject to any Lien created by
such royalty agreement in its business and (b) could not reasonably be expected
to result in a Material Adverse Change.

 

85



--------------------------------------------------------------------------------

Section 5.12. Field Examinations.

(a) The Borrower shall, and shall cause each of its Subsidiaries to, permit the
Administrative Agent or a third party selected by the Administrative Agent to,
upon the Administrative Agent’s request in the Administrative Agent’s Permitted
Discretion, conduct field examinations, with respect to any Accounts included in
the calculation of the Borrowing Base, at reasonable business times and upon
reasonable prior notice to the Borrower; provided that: (i) if no Availability
Trigger Period has occurred and is continuing, the Borrower shall bear the costs
of only one such field examination in any fiscal year and (ii) during any period
while an Availability Trigger Period has occurred and is continuing, the
Borrower shall bear the cost of one (1) additional field examination in each
fiscal year.

(b) [Reserved].

(c) If an Event of Default has occurred and is continuing, the Administrative
Agent may perform any additional field examinations, and all such field
examinations shall be performed at the Borrower’s sole cost and expense.

(d) Notwithstanding anything herein to the contrary, (i) no Credit Party nor any
Affiliate thereof nor any of the foregoing’s respective equity holders are
intended to, and no such Person shall be, third party beneficiaries of any
audits, appraisals, field examinations, or collateral audit conducted by any
Secured Party or any other Person at the direction of any Secured Party, (ii) no
Secured Party is obligated to share any such material or information with any
Person other than the directly intended and express beneficiary thereof and
(iii) as a condition to any disclosure of such material or information which a
Secured Party may, but is not obligated to, provide, the applicable Secured
Party may require that the Borrower execute and deliver a confidential,
non-reliance, or other disclosure agreement in form and substance acceptable to
the disclosing Secured Party (which agreement would not go into effect until the
delivery of the applicable audit, appraisal, field exam, or collateral audit).

Section 5.13. [Reserved].

Section 5.14. Further Assurances.

(a) Subject to applicable law, each Credit Party will cause (i) each Domestic
Subsidiary formed or acquired after the date of this Agreement or (ii) any
Person that guarantees the Exit Convertible Notes after the Effective Date, to
become a Credit Party by executing a joinder agreement and/or supplement to each
of the applicable Security Documents. Upon execution and delivery thereof, each
such Person shall automatically become a Guarantor hereunder and thereupon shall
have all of the rights, benefits, duties, and obligations in such capacity under
the Credit Documents.

(b) The Borrower shall, and shall cause each Guarantor to, execute and deliver,
or cause to be executed and delivered, to the Administrative Agent any and all
further documents, financing statements, agreements and instruments, and take
all further action (including filing Uniform Commercial Code and other financing
statements, fixture filings, notice, mortgages, deeds of trust and other
documents and such other actions or deliveries of the type required by
Section 3.1, as applicable) that may be required under applicable law, or that
the Required Lenders or the Administrative Agent may reasonably request, in
order to effectuate the transactions contemplated by the Credit Documents and in
order to grant, preserve, protect and perfect the validity of the security
interests in the Collateral created or intended to be created by the Security
Documents, all in form and substance reasonably satisfactory to the
Administrative Agent and all at the expense of the Credit Parties.

 

86



--------------------------------------------------------------------------------

(c) Landlord Agreements. On the date that is ninety (90) days after the
Effective Date, the Borrower shall have used commercially reasonable efforts to
cause to be delivered to the Administrative Agent lien waivers or subordination
agreements in form and substance satisfactory to the Administrative Agent and
executed by the landlords or lessors identified in, and covering each of the
leased real properties listed on Schedule 4.5 and to the extent required
pursuant to Section 6.18. At any time after the Effective Date, if the Borrower
shall hold, store or otherwise maintain any equipment or Inventory with a fair
market value in excess of $500,000 that is intended to constitute Collateral
pursuant to the Security Documents at premises which are not owned by a Credit
Party and located in the U.S., the Borrower shall use commercially reasonable
efforts to cause to be delivered to the Administrative Agent lien waivers or
subordination agreements in form and substance satisfactory to the
Administrative Agent and executed by the landlords or lessors identified in, and
covering such premises.

Section 5.15. Compliance with Anti-Corruption Laws and Sanctions. Each Credit
Party will maintain in effect and enforce policies and procedures designed to
ensure compliance by each Credit Party, their Subsidiaries, and their respective
directors, officers, employees and agents with Anti-Corruption Laws and
Sanctions.

Section 5.16. Accuracy of Information. The Credit Parties will ensure that any
information, including financial statements or other documents, furnished to the
Administrative Agent or the Lenders in connection with this Agreement or any
other Credit Document or any amendment or modification hereof or thereof or
waiver hereunder or thereunder contains no material misstatement of fact or
omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading, and
the furnishing of such information shall be deemed to be a representation and
warranty by the Borrower on the date thereof as to the matters specified in this
Section 5.16; provided that, with respect to projected financial information,
the Credit Parties will only ensure that such information was prepared in good
faith based upon assumptions believed to be reasonable at the time.

Section 5.17. Casualty and Condemnations. The Borrower will (a) furnish to the
Administrative Agent and the Lenders prompt written notice of any casualty or
other insured damage to any material portion of the Collateral or the
commencement of any action or proceeding for the taking of any material portion
of the Collateral or interest therein under power of eminent domain or by
condemnation or similar proceeding and (b) ensure that the Net Cash Proceeds of
any such event (whether in the form of insurance proceeds, condemnation awards
or otherwise) are collected and applied in accordance with the applicable
provisions of this Agreement and the Credit Documents.

Section 5.18. Payment of Obligations. Each Credit Party will, and will cause
each Subsidiary to, pay or discharge all Debt and all other material liabilities
and obligations, including Taxes, before the same shall become delinquent or in
default, except where (a) the validity or amount thereof is being contested in
good faith by appropriate proceedings, (b) such Credit Party or Subsidiary has
set aside on its books adequate reserves with respect thereto in accordance with
GAAP, and (c) the failure to make payment pending such contest could not
reasonably be expected to result in a Material Adverse Change; provided,
however, that each Credit Party will, and will cause each Subsidiary to, remit
withholding taxes and other payroll taxes to appropriate Governmental
Authorities as and when claimed to be due, notwithstanding the foregoing
exceptions.

 

87



--------------------------------------------------------------------------------

Section 5.19. Beneficial Ownership Certificate. If at any time any information
contained in the most recent Beneficial Ownership Certification delivered
hereunder becomes untrue, inaccurate, incorrect or incomplete, the Borrower will
promptly provide an updated Beneficial Ownership Certification to the
Administrative Agent correcting such information.

Section 5.20. Use of Proceeds. The proceeds of the Loans and Letters of Credit
shall be used (a) to pay costs, fees and expenses related to the Credit
Documents, (b) to provide working capital and (c) for other general corporate
purposes of the Borrower and its Subsidiaries.

Section 5.21. Post-Closing Matters. The Borrower will, and will cause each of
its Subsidiaries to, take each of the actions set forth on Schedule 5.21 within
the time period prescribed therefor on such schedule (as such time period may be
extended by the Administrative Agent).

Section 5.22. Real Estate Mortgages. With respect to any real property, other
than real property that constitutes Excluded Property, owned by any Credit Party
on the Effective Date or acquired by a Credit Party at any time thereafter
(individually and collectively, the “Premises”), the applicable Credit Party
shall deliver to the Administrative Agent, in the case of (x) any Premises owned
on the Effective Date, no later ninety (90) days after the Effective Date (or
such later date as may be agreed by the Administrative Agent) or (y) any
Premises acquired after the Effective Date, no later than ninety (90) days after
the date of such acquisition (or such later date as may be agreed by the
Administrative Agent):

(a) fully executed counterparts of Mortgages, duly executed by the applicable
Credit Party, in favor of the Administrative Agent, as mortgagee or beneficiary,
as applicable, together with evidence of the completion (or satisfactory
arrangements for the completion) of all recordings and filings of such Mortgages
as may be reasonably necessary to create a valid Lien, subject to Permitted
Liens, against the Premises purported to be covered thereby;

(b) (i) title insurance policies in favor of the Administrative Agent, as
mortgagee for the ratable benefit of the Secured Parties (the “Mortgage
Policies”) in an amount equal to 100% of the estimated fair market value (as
determined by the Borrower in good faith) of the Premises purported to be
covered by the related Mortgage, insuring that title to such property is vested
in the applicable Credit Party and that the interests created by the Mortgage
constitute valid Liens thereon free and clear of all Liens, defects and
encumbrances other than Permitted Liens together with, to the extent available,
such endorsements, as shall be reasonably required for financings of this type,
accompanied by evidence of the payment in full of all premiums thereon and
(ii) such affidavits, certificates, instruments of indemnification and other
items (including a so-called “gap” indemnification) of the applicable Credit
Party as shall be reasonably required to induce the title insurer to issue the
title insurance policies and endorsements referenced herein with respect to each
of the Premises;

(c) if reasonably determined to be necessary by the Borrower in good faith, an
American Land Title Association/National Society of Professional Surveyors form
surveys, for which all necessary fees (where applicable) have been paid,
certified to the Administrative Agent and the issuer of the Mortgage Policies by
a land surveyor duly registered and licensed in the states in which the property
described in such surveys is located; provided that new or updated surveys will
not be required if an existing survey, ExpressMap or other similar documentation
is available and survey coverage is available for the Mortgage Policies without
the need for such new or updated surveys;

(d) “Life of Loan” Federal Emergency Standard Flood Hazard Determinations with
respect to each Premises (together with notice about special flood hazard area
status and flood disaster assistance, duly executed by the applicable Credit
Party, and evidence of flood insurance in the event any improvement on such
Premises is located in a special flood hazard area); and

 

88



--------------------------------------------------------------------------------

(e) An opinion of counsel in the jurisdiction where each Premises is located
covering the enforceability of the relevant Mortgage covering each such
Premises.

ARTICLE 6

NEGATIVE COVENANTS

So long as any Obligation (other than (a) Letter of Credit Obligations which are
not yet due and payable in connection with Letters of Credit which have been
cash collateralized in accordance with this Agreement and (b) contingent
indemnification obligations which are not due and payable and which by their
terms survive the termination or expiration of this Agreement and the other
Credit Documents) shall remain unpaid, any Lender shall have any Commitment
hereunder, or there shall exist any Letter of Credit Exposure (other than Letter
of Credit Exposure which has been cash collateralized in accordance with this
Agreement), each Credit Party agrees to comply with the following covenants.

Section 6.1. Debt. No Credit Party shall, nor shall it permit any of its
Subsidiaries to, create, assume, incur, suffer to exist, or in any manner become
liable, directly, indirectly, or contingently in respect of, any Debt other than
the following (collectively, the “Permitted Debt”):

(a) the Obligations;

(b) intercompany Debt incurred in the ordinary course of business owed by any
Credit Party to any other Credit Party; provided that (i) if such Debt is
secured by Liens, such Debt and any Liens securing such Debt are subordinated to
the Secured Obligations and the Liens securing the Secured Obligations on terms
and conditions and pursuant to documentation acceptable to the Administrative
Agent in its sole discretion and (ii), if applicable, to the extent such Debt is
an Investment, such Investment is also permitted in Section 6.3;

(c) unsecured Debt incurred for Borrowed Money on or after both (i) conversion
of the Exit Convertible Notes and (ii) the 7-Month Financials Delivery Date, so
long as, on a pro forma basis for such Debt incurrence, the Total Leverage Ratio
does not exceed 1.00:1.00;

(d) Debt in the form of accounts payable to trade creditors for goods or
services and current operating liabilities (other than for Borrowed Money) which
in each case are not more than ninety (90) days past due, in each case incurred
in the ordinary course of business, as presently conducted, unless contested in
good faith by appropriate proceedings and adequate reserves for such items have
been made in accordance with GAAP;

(e) purchase money indebtedness or Capital Leases, in each case, (i) subject to
the Borrower’s board of directors, managers or other applicable governing body,
(ii) incurred for the purpose financing all or any part of the purchase price or
cost of design, construction, installation or improvement of property, plant or
equipment used in the business of such Credit Party or Subsidiary and (iii) in
an aggregate principal amount (including any Permitted Refinancing thereof) not
to exceed $5,000,000 and any Permitted Refinancing thereof;

(f) Hedging Arrangements permitted under Section 6.15;

(g) Debt arising from the endorsement of instruments for collection in the
ordinary course of business;

 

89



--------------------------------------------------------------------------------

(h) Debt arising from the financing of insurance premiums of any Credit Party in
an aggregate amount not to exceed $5,000,000 incurred to defer the cost of such
insurance for the underlying term of such insurance policy;

(i) [Reserved];

(j) Debt in respect of the Exit Convertible Notes in an aggregate principal
amount not to exceed the sum of (i) $48,069,000.00 and (ii) any capitalized
interest on the Exit Convertible Notes added to the principal amount of the Exit
Convertible Notes pursuant to the Exit Convertible Notes Documents as in effect
on the date hereof, at any time and any Permitted Refinancing thereof;

(k) Debt under performance, stay, appeal and surety bonds or with respect to
workers’ compensation or other like employee benefit claims, in each case
incurred in the ordinary course of business;

(l) [Reserved];

(m) [Reserved];

(n) [Reserved];

(o) guarantees of Debt of any Credit Party permitted under this Section 6.1;

(p) Debt arising from royalty agreements on customary terms entered into by the
Borrower and its Subsidiaries in the ordinary course of business in connection
with the purchase of Sand Reserves;

(q) Debt existing on the Effective Date and set forth on Schedule 6.1; and

(r) unsecured Debt not otherwise permitted under the preceding provisions of
this Section 6.1; provided that the aggregate principal amount thereof shall not
exceed $2,500,000 at any time.

Section 6.2. Liens. No Credit Party shall, nor shall it permit any of its
Subsidiaries to, create, assume, incur, or suffer to exist any Lien on the
Property of any Credit Party or any Subsidiary, whether now owned or hereafter
acquired, or assign any right to receive any income, other than the following
(collectively, the “Permitted Liens”):

(a) Liens securing the Secured Obligations pursuant to the Security Documents;

(b) Liens on the Collateral securing obligations under the Exit Convertible
Notes Documents so long as such Liens are subject to the Intercreditor
Agreement;

(c) Liens imposed by law (other than those addressed in Section 6.2(k)), such as
landlord’s, materialmen’s, mechanics’, carriers’, workmen’s and repairmen’s
liens, and other similar liens arising in the ordinary course of business
securing obligations which if overdue for a period of more than thirty (30) days
are being contested in good faith by appropriate procedures or proceedings and
for which adequate reserves have been established;

(d) Liens arising in the ordinary course of business out of pledges or deposits
under workers compensation laws, unemployment insurance, old age pensions, or
other social security or retirement benefits, or similar legislation to secure
public or statutory obligations;

 

90



--------------------------------------------------------------------------------

(e) Liens for Taxes, assessment, or other governmental charges which are not yet
delinquent and payable or, if overdue, which are being actively contested in
good faith by appropriate proceedings and adequate reserves for such items have
been made in accordance with GAAP;

(f) Liens securing purchase money debt or Capital Lease obligations permitted
under Section 6.1(d); provided that each such Lien encumbers only the Property
purchased in connection with the creation of any such purchase money debt or the
subject of any such Capital Lease, and all proceeds and products thereof
(including insurance proceeds) and accessions thereto, and the amount secured
thereby is not increased;

(g) encumbrances consisting of minor easements, zoning restrictions, or other
restrictions on the use of real property that do not (individually or in the
aggregate) materially affect the value of the assets encumbered thereby or
materially impair the ability of any Credit Party to use such assets in its
business, and none of which is violated in any material aspect by existing or
proposed structures or land use;

(h) Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set-off or similar rights and remedies and
burdening only deposit accounts or other funds maintained with a depository
institution;

(i) Liens on cash, deposit accounts or securities pledged or encumbered to
secure performance of tenders, surety and appeal bonds, government contracts,
performance and return of money bonds, bids, trade contracts, leases, statutory
obligations, regulatory obligations and other obligations of a like nature
incurred in the ordinary course of business and securing obligations in an
amount not to exceed $2,500,000;

(j) judgment and attachment Liens not giving rise to an Event of Default;

(k) Liens in favor of a banking institution arising by operation of law
encumbering deposits in accounts held by such banking institution incurred in
the ordinary course of business and which are within the general parameters
customary in the banking industry;

(l) other Liens securing Debt or other obligations outstanding in the aggregate
principal amount not in excess of $1,000,000;

(m) Any interest or title of a lessor, sublessor, licensor or sublicensor under
any lease or license entered into in the ordinary course of business and
covering only the asset so leased or licensed;

(n) Defects and irregularities in title to any Property which in the aggregate
do not materially impair the fair market value or use of the Property for the
purposes for which it is or may reasonably be expected to be held;

(o) Liens (i) on advances of cash or earnest money deposits in favor of the
seller of any property to be acquired in connection with Capital Expenditure or
Acquisition permitted hereunder, which advances shall be applied against the
purchase price for such permitted Capital Expenditure or Acquisition or
(ii) consisting of an agreement to dispose of any Property in an asset sale
permitted by Section 6.8 solely to the extent such asset sale would have been
permitted on the date of the creation of such Lien;

(p) Liens on Property of the Borrower or its Subsidiaries existing on the date
hereof and set forth in Schedule 6.2; provided that such Liens shall secure only
those obligations which they secure on the date hereof and refinancing,
extensions, renewals and replacements thereof permitted hereunder; and

 

91



--------------------------------------------------------------------------------

(q) Liens listed on Schedule B to each Mortgage Policy delivered to the
Collateral Agent in accordance with this Agreement or the Security Documents
with respect to the Premises owned on the Effective Date.

Section 6.3. Investments. No Credit Party shall, nor shall it permit any of its
Subsidiaries to, make or hold any direct or indirect investment (each, an
“Investment”) in any other Person, including capital contributions to the
Person, investments in or the acquisition of the debt or equity securities of
the Person, or any loans, guaranties, trade credit, or other extensions of
credit to any Person, other than the following (collectively, the “Permitted
Investments”):

(a) Investments in the form of trade credit to customers of a Credit Party
arising in the ordinary course of business and represented by accounts from such
customers;

(b) Liquid Investments;

(c) loans, advances, or capital contributions to, or investments in, or
purchases or commitments to purchase any stock or other securities or evidences
of indebtedness of or interests in any Person and existing on the date hereof,
in each case as specified in the attached Schedule 6.3; provided that, the
respective amounts of such loans, advances, capital contributions, investments,
purchases and commitments shall not be increased (other than appreciation);

(d) Investments by (i) a Subsidiary that is not a Credit Party in or to any
Credit Party, (ii) a Subsidiary that is not a Credit Party in or to any
Subsidiary that is not a Credit Party or (iii) a Credit Party in or to any other
Credit Party or any Subsidiary of a Credit Party; provided that with respect to
Investments in Subsidiaries that are not Credit Parties, the aggregate amount of
such Investments at the time such Investments are made shall not exceed
$500,000;

(e) creation of any additional Subsidiaries so long as the requirements in
Section 5.6 are met;

(f) Investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with, customers and suppliers,
in each case, arising in the ordinary course of business;

(g) promissory notes and other non-cash consideration received by the Borrower
and its Subsidiaries in connection with any asset sale permitted by
Section 6.8(j);

(h) [Reserved];

(i) guarantees of obligations (not in respect of Debt) of the Credit Parties
incurred in the ordinary course of business;

(j) Investments consisting of Debt or Acquisitions permitted by this Article 6;

(k) [Reserved];

(l) following the twelve (12) month anniversary of the Effective Date, other
Investments, so long as (i) both immediately before and immediately after giving
effect to such Investment, the Payment Conditions are satisfied and (ii) on the
date such Investment is made, the Borrower provides the Administrative Agent
with a certificate from an authorized officer of the Borrower dated as of such
date certifying that the requirements in clause (i) above has been met with
respect to such Investment and providing supporting calculations with respect
thereto;

 

92



--------------------------------------------------------------------------------

(m) Investments existing on the Effective Date (i) in wholly-owned Subsidiaries
set forth on Schedule 4.11 and (ii) as otherwise set forth on Schedule 6.3; and

(n) other Investments in an aggregate amount not in excess of $1,000,000 at the
time such Investments are made.

Section 6.4. Acquisitions. No Credit Party shall, nor shall it permit any of its
Subsidiaries to, make any Acquisition, unless (a) such Acquisition is
substantially related to the business of the Borrower and its Subsidiaries,
taken as a whole, and is not hostile, (b) if such Acquisition is an Acquisition
of the Equity Interests of a Person, such Acquisition is structured so that the
acquired Person (or its successor in interest) shall become a direct or indirect
Domestic Subsidiary of the Borrower and comply with the requirements of
Section 5.6, (c) if such Acquisition is an Acquisition of assets, such
Acquisition is structured so that a Credit Party shall acquire such assets,
(d) no Default or Event of Default shall have occurred or be continuing or would
result from such Acquisition, (e)(i) immediately before and immediately after
giving effect to such Acquisition, the Payment Conditions are satisfied and
(ii) on the date such Acquisition is made, the Borrower provides the
Administrative Agent with a certificate from an authorized officer of the
Borrower dated as of such date certifying that the requirements in clause (e)(i)
above has been met with respect to such Acquisition and providing supporting
calculations with respect thereto and (f) if any assets acquired in connection
with such Acquisition are required to be included in the calculation of the
Borrowing Base hereunder, such assets shall be subject to a field examination,
at the Borrower’s expense, prior to being included in the calculation of the
Borrowing Base and (g) such Acquisition occurs after the twelve (12) month
anniversary of the Effective Date”; provided that for any Acquisition made by
the Borrower or any of its Subsidiaries the consideration for which is in excess
of $5,000,000, the Borrower will deliver or cause to be delivered to the
Administrative Agent, at least two (2) weeks prior to the closing date of such
Acquisition, information and other materials that Borrower has provided to its
board of directors with respect to any such Acquisition

Section 6.5. Agreements Restricting Liens. No Credit Party shall, nor shall it
permit any of its Subsidiaries to, create, incur, assume or permit to exist any
contract, agreement or understanding (other than (a) this Agreement or the other
Credit Documents, (b) the Exit Convertible Notes Documents, (c) agreements
governing Debt permitted by Sections 6.1(d) to the extent such restrictions
govern only the Property (and all proceeds and products thereof and accessions
thereto) financed pursuant to such Debt, (d) any prohibition or limitation that
exists pursuant to applicable requirements of a Governmental Authority, (e) any
prohibition or limitation that restricts subletting or assignment of leasehold
interests contained in any lease governing a leasehold interest of Borrower or
its Subsidiaries and customary provisions in other contracts restricting
assignment thereof, (f) agreements in connection with a sale of assets permitted
by Section 6.8, (g) any prohibition or limitation that exists in any contract to
which a Credit Party is a party on the date hereof so long as (i) such
prohibition or limitation is generally applicable and does not specifically
prohibit any of the Debt or the Liens granted under the Credit Documents, and
(ii) the noncompliance of such prohibition or limitation would not reasonably be
expected to be adverse to the Administrative Agent or the Lenders) which in any
way prohibits or restricts the granting, conveying, creation or imposition of
any Lien on any of its Property (including (A) any fee owned real property of
any Credit Party and (B) any Certificated Equipment of any Credit Party),
whether now owned or hereafter acquired, to secure the Secured Obligations or
restricts any Subsidiary from paying Restricted Payments to the Borrower, or
which requires the consent of or notice to other Persons in connection
therewith, which consent or notice has not been obtained or given on a permanent
and irrevocable basis such that no further consent of or notice to such other
Person is required to be given in connection with any such Lien or Restricted
Payment.

 

93



--------------------------------------------------------------------------------

Section 6.6. Use of Proceeds.

(a) No Credit Party shall, nor shall it permit any of its Subsidiaries to use
the proceeds of the Loans or the Letters of Credit for any purposes other than
the purposes set forth in Section 5.20. No Credit Party shall, nor shall it
permit any of its Subsidiaries to, directly or indirectly, use any part of the
proceeds of Loans or Letters of Credit for any purpose which violates, or is
inconsistent with, Regulation T, Regulation U, or Regulation X.

(b) The Borrower will not request any Loans or Letter of Credit, and the
Borrower shall not use, and shall procure that its Subsidiaries and its or their
respective directors, officers, employees and agents shall not use, the proceeds
of any Loan or Letter of Credit (i) in furtherance of an offer, payment, promise
to pay, or authorization of the payment or giving of money, or anything else of
value, to any person in violation of any Anti-Corruption Laws, (ii) for the
purposes of funding, financing or facilitation of any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country, to
the extent such activities, business or transaction would be prohibited by
Sanctions if conducted by a corporation incorporated in the United States or in
a European Union member state or the United Kingdom or (iii) in any manner that
would result in the violation of any Sanctions applicable to any party hereto.
No Credit Party will use the proceeds of any Loan or Letter of Credit in any way
that will violate any Anti-Corruption Laws or Sanctions.

Section 6.7. Corporate Actions; Accounting Changes.

(a) No Credit Party shall, nor shall it permit any of its Subsidiaries to, merge
or consolidate with or into any other Person except that (i) (A) the Borrower
may merge with any of its wholly-owned Subsidiaries so long as the Borrower is
the surviving entity, (B) any Credit Party may merge or be consolidated with or
into any other Credit Party, (C) any Subsidiary that is not a Credit Party may
merge or be consolidated with or into any other Subsidiary that is not a Credit
Party and (D) any Subsidiary that is not a Credit Party may merge with or into
any Credit Party so long as such Credit Party is the surviving entity and
(ii) any wholly-owned Subsidiary of the Borrower may merge with another Person
in order to consummate an Acquisition or disposition permitted under Section 6.4
or Section 6.8, respectively, so long as, in the case of any such permitted
Acquisition, such wholly-owned Subsidiary is the surviving entity; provided that
immediately after giving effect to any such proposed transaction no Default
would exist, in the case of any such merger to which the Borrower is a party,
the Borrower is the surviving entity and in the case of any such merger to which
any Credit Party is a party, such Credit Party is the surviving entity.

(b) No Credit Party shall, nor shall it permit any of its Subsidiaries to
(i) without written providing notice to the Administrative Agent ten (10) days
prior (or such later time as the Administrative Agent may agree in its sole
discretion), change its name, change its state of incorporation, formation or
organization, change its organizational identification number or reorganize in
another jurisdiction, (ii) create or suffer to exist any Subsidiary not existing
on the date of this Agreement, provided that, the Borrower may create or acquire
a new Subsidiary if the Credit Parties and such new Subsidiary complies with
Section 5.6 and such transactions otherwise comply with the terms of this
Agreement and so long as such new Subsidiary is not a Foreign Subsidiary,
(iii) amend, supplement, modify or restate their articles or certificate of
incorporation or formation, limited partnership agreement, bylaws, limited
liability company agreements, or other equivalent organizational documents in a
manner that could reasonably be expected to be materially adverse to the
interests of the Administrative Agent and the Lenders, or (iv) change the method
of accounting employed in the preparation of the Initial Financial Statements
except in accordance with GAAP or change the fiscal year end of the Borrower
unless, in each case, approved in writing by the Required Lenders.

Section 6.8. Sale of Assets. No Credit Party shall, nor shall it permit any of
its Subsidiaries to, sell, convey, or otherwise transfer or dispose of (in one
transaction or in a series of related transactions and whether effected pursuant
to a division or otherwise) any of its assets except that (a) any Credit Party
may

 

94



--------------------------------------------------------------------------------

sell Inventory in the ordinary course of business; (b) any Credit Party may
sell, convey, dispose or otherwise transfer any of its assets to any other
Credit Party; (c) any Credit Party may make dispositions of obsolete or worn out
Property in the ordinary course of business, and dispositions of Property no
longer useful or used by the Borrower and its Subsidiaries in the conduct of its
business; (d) any Credit Party may make dispositions of equipment to the extent
that such Property is exchanged for credit against the purchase price of similar
replacement Property or the proceeds of which are reasonably promptly applied to
the purchase price of such replacement Property; (e) any Credit Party may make
dispositions of Liquid Investments; (f) any Credit Party may make dispositions
of Accounts in connection with the collection or compromise thereof in the
ordinary course of business; (g) any Credit Party may enter into leases,
subleases, licenses or sublicenses or Property in the ordinary course of
business and which do not materially interfere with the business of the Borrower
and its Subsidiaries; (h) any Credit Party may make transfers of property
subject to Casualty Events, subject to the Borrower’s compliance with
Section 2.4(c)(ii); (i) to the extent constituting dispositions, any Credit
Party may make dispositions permitted by Sections 6.3, 6.7 and 6.9 ; and (j) the
Borrower and its Subsidiaries may sell, convey, dispose or otherwise transfer
any Properties not otherwise permitted under the preceding clauses (a) through
(i); provided that (x) no Default has occurred and is continuing or would be
caused thereby, (y) at least 80% of the proceeds of all such sales, conveyance,
dispositions and transfers shall consist of cash or Liquid Investments and shall
be in an amount no less than the fair market value of such Properties and
(z) the aggregate amount of all such sales, conveyance, dispositions and
transfers shall not exceed $4,000,000 in any fiscal year.

Section 6.9. Restricted Payments. No Credit Party shall, nor shall it permit any
of its Subsidiaries to make any Restricted Payments except that:

(a) (i) the Subsidiaries of the Borrower may make Restricted Payments to the
Borrower or any other Credit Party that is a Subsidiary of the Borrower and
(ii) any Subsidiary of the Borrower that is not a Credit Party may make
Restricted Payments to any other Subsidiary of the Borrower that is not a Credit
Party;

(b) [Reserved];

(c) following the twelve (12) month anniversary of the Effective Date, the
Borrower may make Restricted Payments, other than Restricted Payments in respect
of principal or interest payments on Permitted Debt, so long as (i) both
immediately before such payment is made and immediately after giving effect
thereto, the Payment Conditions are satisfied and (ii) on the date such
Restricted Payment is made, the Borrower provides the Administrative Agent with
a certificate from an authorized officer of the Borrower dated as of such date
certifying that the requirements in clause (i) above has been met with respect
to such Restricted Payment and providing supporting calculations with respect
thereto;

(d) the Borrower may make dividends or distributions payable solely in common or
Equity Interests of the Borrower; and

(e) Credit Parties may make Restricted Payments in respect of principal
payments, voluntary, mandatory or scheduled, and interest payments on Permitted
Debt, so long as: (x) no Event of Default exists or would result therefrom and
(y) both immediately before such payment is made and immediately after giving
effect thereto:

(i) with respect to optional prepayments or redemptions (including offers to
redeem) in respect of principal of Debt, including the Exit Convertible Notes,
so long as, (A) such prepayment or redemption is after the twelve (12) month
anniversary of the Effective Date, (B), the Liquidity of the Credit Parties
exceeds $12,500,000, (C) the Fixed Charge Coverage Ratio is greater than
1.25:1.00 and (D) the difference of (1) the Borrowing Base minus (2) Eligible
Cash is greater than the aggregate Revolving Credit Exposure, in each case, on a
pro forma basis for such optional prepayments or redemptions;

 

95



--------------------------------------------------------------------------------

(ii) with respect to mandatory or scheduled prepayments or redemptions
(including offers to redeem) in respect of principal of Debt, so long as,
(A) the Liquidity of the Credit Parties exceeds $12,500,000 and (B) the Fixed
Charge Coverage Ratio is greater than 1.25:1.00, in each case, on a pro forma
basis for such mandatory prepayments or redemptions; and

(iii) with respect to cash interest payments on Debt, including the Exit
Convertible Notes, so long as, (A) such prepayment or redemption is after the
twelve (12) month anniversary of the Effective Date, (B) the Liquidity of the
Credit Parties exceeds $12,500,000, (C) the Fixed Charge Coverage Ratio is
greater than 1.25:1.00 and (D) the difference of (1) the Borrowing Base minus
(2) Eligible Cash is greater than the aggregate Revolving Credit Exposure, in
each case, on a pro forma basis for such cash interest payment;

Section 6.10. Affiliate Transactions. No Credit Party shall, nor shall it permit
any of its Subsidiaries to, directly or indirectly, enter into or permit to
exist any transaction or series of transactions (including, but not limited to,
the purchase, sale, lease or exchange of Property, the making of any investment,
the giving of any guaranty, the assumption of any obligation or the rendering of
any service) with any of their Affiliates which are not Credit Parties unless
such transaction or series of transactions is (a) on terms no less favorable to
the Borrower or any Subsidiary, as applicable, than those that could be obtained
in a comparable arm’s length transaction with a Person that is not such an
Affiliate and (b) if such transaction or series of transactions involves
consideration in excess of $1,000,000, the terms of such transaction or series
of transactions have been approved by the board of directors, managers or other
applicable governing body of such Credit Party or its Subsidiaries except for
(i) the Restricted Payments permitted under Section 6.9, (ii) reasonable and
customary director, officer and employee compensation, including bonuses and
severance (which compensation may be paid to affiliates of such directors,
officers and employees at the direction of the applicable director, officer or
employee), indemnification and other benefits (including retirement, health,
stock option and other benefit plans), (iii) the transactions set forth on
Schedule 6.10, and (iv) the issuance by the Borrower of Equity Interests (other
than Disqualified Stock) to any Affiliate (other than to a Subsidiary of the
Borrower) or the receipt by the Borrower of any equity contributions from an
Affiliate (other than from a Subsidiary of the Borrower).

Section 6.11. Line of Business. No Credit Party shall, and shall not permit any
of its Subsidiaries to, change the character of the Borrower’s and its
Subsidiaries collective business as conducted on the Effective Date, or engage
in any type of business not reasonably related to the Borrower’s and its
Subsidiaries collective business as presently and normally conducted.

Section 6.12. Hazardous Materials. No Credit Party (a) shall, nor shall it
permit any of its Subsidiaries to, create, handle, transport, use, or dispose of
any Hazardous Substance or Hazardous Waste, except in the ordinary course of its
business and except in compliance with Environmental Law other than to the
extent that such non-compliance could not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Change or in any
liability to the Lenders or the Administrative Agent, and (b) shall, nor shall
it permit any of its Subsidiaries to, Release any Hazardous Substance or
Hazardous Waste into the Environment and shall not permit any Credit Party’s or
any Subsidiary’s Property to be subjected to any Release of Hazardous Substance
or Hazardous Waste, except in compliance with Environmental Law other than to
the extent that such non-compliance could not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Change or in any
liability on the Lenders or the Administrative Agent.

 

96



--------------------------------------------------------------------------------

Section 6.13. Compliance with ERISA. Except for matters that individually or in
the aggregate could not reasonably be expected to cause a Material Adverse
Change, no Credit Party shall, nor shall it permit any of its Subsidiaries to,
directly or indirectly: (a) engage in any transaction in connection with which
the Borrower or any Subsidiary could be subjected to either a civil penalty
assessed pursuant to Section 502(c), (i) or (1) of ERISA or a tax imposed by
Chapter 43 of Subtitle D of the Code; (b) terminate, or permit any member of the
Controlled Group to terminate, any Plan in a manner, or take any other action
with respect to any Plan, which could result in any liability of the Borrower,
any Subsidiary or any member of the Controlled Group to the PBGC; (c) fail to
make, or permit any member of the Controlled Group to fail to make, full payment
when due of all amounts which, under the provisions of any Plan, agreement
relating thereto or applicable law, the Borrower, a Subsidiary or member of the
Controlled Group is required to pay as contributions thereto; (d) permit to
exist, or allow any Subsidiary or any member of the Controlled Group to permit
to exist, any failure to satisfy the “minimum funding standards” under Sections
302 or 303 of ERISA or Sections 412 or 430 of the Code with respect to any Plan;
(e) permit, or allow any member of the Controlled Group to permit, the actuarial
present value of the benefit liabilities (as “actuarial present value of the
benefit liabilities” shall have the meaning specified in Section 4041 of ERISA)
under any Plan that is regulated under Title IV of ERISA to exceed the current
value of the assets (computed on a plan termination basis in accordance with
Title IV of ERISA) of such Plan allocable to such benefit liabilities;
(f) contribute to or assume an obligation to contribute to, or permit any member
of the Controlled Group to contribute to or assume an obligation to contribute
to, any multiemployer plan (as defined in Section 4001(a)(3) of ERISA); (g)
acquire, or permit any member of the Controlled Group to acquire, an interest in
any Person that causes such Person to become a member of the Controlled Group if
such Person sponsors, maintains or contributes to, or at any time in the
six-year period preceding such acquisition has sponsored, maintained, or
contributed to, (i) any multiemployer plan (as defined in Section 4001(a)(3) of
ERISA), or (ii) any other employee benefit plan that is subject to Title IV of
ERISA under which the actuarial present value of the benefit liabilities under
such plan exceeds the current value of the assets (computed on a plan
termination basis in accordance with Title IV of ERISA) of such plan allocable
to such benefit liabilities; (h) incur, or permit any member of the Controlled
Group to incur, a liability to or on account of a Plan under sections 515, 4062,
4063, 4064, 4201 or 4204 of ERISA; or (i) contribute to or assume an obligation
to contribute to any employee welfare benefit plan, as defined in section 3(1)
of ERISA, including, without limitation, any such plan maintained to provide
benefits to former employees of such entities, that may not be terminated by
such entities in their sole discretion at any time without any liability.

Section 6.14. Sale and Leaseback Transactions. No Credit Party shall, nor shall
it permit any of its Subsidiaries to, sell or transfer to a Person any Property,
whether now owned or hereafter acquired, if at the time or thereafter the
Borrower or a Subsidiary shall lease as lessee such Property or any part thereof
or other Property which the Borrower or a Subsidiary intends to use for
substantially the same purpose as the Property sold or transferred.

Section 6.15. Limitation on Hedging. No Credit Party shall, nor shall it permit
any of its Subsidiaries to, (a) purchase, assume, or hold a speculative position
in any commodities market or futures market or enter into any Hedging
Arrangement for speculative purposes; or (b) be party to or otherwise enter into
any Hedging Arrangement which (i) is entered into for reasons other than as a
part of its normal business operations as a risk management strategy and/or
hedge against changes resulting from market conditions related to the Borrower’s
or its Subsidiaries’ operations, or (ii) obligates the Borrower or any of its
Subsidiaries to any margin call requirements or otherwise requires the Borrower
or any of its Subsidiaries to put up money, assets or other security (other than
unsecured letters of credit). Furthermore, no Credit Party shall, nor shall it
permit any of its Subsidiaries be party to or otherwise enter into any Hedging
Arrangement which relate to interest rates if such Hedging Arrangement relate to
payment obligations on Debt which is not permitted to be incurred under
Section 6.1 above, the aggregate notional amount of all such Hedging
Arrangements exceeds 100% of the outstanding principal balance of the Debt to be
hedged by such Hedging Arrangements or an average of such principal balances
calculated using a generally

 

97



--------------------------------------------------------------------------------

accepted method of matching interest swap contracts to declining principal
balances, the floating rate index of each such contract generally matches the
index used to determine the floating rates of interest on the corresponding
indebtedness to be hedged by such contract, such Hedging Arrangement is with a
counterparty or has a guarantor of the obligation of the counterparty who
(unless such counterparty is a Lender or one of its Affiliates) at the time the
Hedging Arrangement is made is rated lower than A by S & P or A2 by Moody’s, or
the floating rate index of such Hedging Arrangement does not generally match the
index used to determine the floating rates of interest on the corresponding Debt
to be hedged by such Hedging Arrangement.

Section 6.16. Fixed Charge Coverage Ratio. At any time on or after the 7-Month
Financials Delivery Date and upon the occurrence of and during the continuance
of a Covenant/Dominion Trigger Period, the Borrower shall not permit the Fixed
Charge Coverage Ratio to be less than 1.00:1.00 as of the last day of the most
recent twelve (12) month period then ending for which financial statements have
been delivered. Once such covenant is in effect, the Borrower shall continue to
maintain such Fixed Charge Coverage Ratio as of the last date of each month
thereafter until such Covenant/Dominion Trigger Period is no longer continuing.

Section 6.17. Minimum Liquidity. The Credit Parties shall not permit Liquidity
at any time prior to 7-Month Financials Delivery Date to be less than
$10,000,000.

Section 6.18. Landlord Agreements. No Credit Party shall, nor shall it permit
any of its Subsidiaries to (a) hold, store or otherwise maintain any equipment
or Inventory that is intended to constitute Collateral pursuant to the Security
Documents at premises which are not owned by a Credit Party and located in the
U.S. unless (i) such equipment is located at the job site under which such
equipment is then currently under contract, (ii) such equipment or Inventory is
located at premises within the U.S. that are not owned by a Credit Party and
with respect to which such Credit Party has used commercially reasonable efforts
to obtain a lien waiver or subordination agreement in form and substance
satisfactory to the Administrative Agent, (iii) such equipment is office
equipment, (iv) such equipment or Inventory is in transit or being temporarily
stored for the purposes of being transported, (v) such equipment is off location
for servicing, repairs or modification, (vi) such equipment is being held for
delivery, or (vii) the aggregate value of all equipment and Inventory located at
premises which are not owned by a Credit Party and with respect to which a
Credit Party has not used commercially reasonable efforts to obtain a lien
waiver or subordination agreement in form and substance satisfactory to the
Administrative Agent does not exceed $500,000, or (b) after the date hereof,
enter into any new verbal or written leases for premises with any Person who has
not executed a lien waiver or subordination agreement in form and substance
satisfactory to the Administrative Agent unless the equipment or Inventory
located on such premises would fall under any of the provisions in the foregoing
clause (a).

Section 6.19. Operating Leases. The Credit Parties and their Subsidiaries, taken
as a whole, shall not at any time have obligations as lessee with respect to
Operating Leases (including all lease payments with respect to all Operating
Leases entered into by any Credit Party or Subsidiary but excluding payments for
taxes, insurance, and other non-rental expenses to the extent not included
within the stated amount of the rental payments under Operating Leases)
exceeding $25,000,000 during any fiscal year.

Section 6.20. Amendment of Material Contracts. No Credit Party shall, nor shall
it permit any of its Subsidiaries to, amend, restate, supplement or otherwise
modify:

(a) any Material Contract and any agreement or documentation relating thereto,
in each case in a manner materially adverse to the interests of the
Administrative Agent or the Lenders, without the prior written consent of the
Required Lenders;

 

98



--------------------------------------------------------------------------------

(b) any Exit Note Document in a manner adverse to the interests of the
Administrative Agent or the Lenders, without the prior written consent of the
Required Lenders; and

(c) the documentation evidencing the Exit Notes if the effect thereof would be
to (i) increase the principal amount of such Debt (ii) make the final maturity
of such Debt occur sooner, (iii) shorten the weighted average life to maturity
of such Debt, (iv) cause the documentation evidencing such Debt to contain
representations, warranties, covenants and events of default, taken as a whole,
that are less favorable to the Borrower in any material respect than this
Agreement, (v) (A) if such Debt is unsecured, cause such Debt to become secured
or (B) if such Debt is secured, cause such Debt to be secured by any collateral
that does not secure such Debt or on a greater priority than such Debt, in each
case, prior to such amendment, restatement, supplement or other modification,
(vi) if such Debt or any guarantees in respect thereof are subordinated to the
Obligations, cause such Debt not to remain so subordinated or to be subordinated
on terms less favorable to the Administrative Agent and the Lenders or
(vii) change the direct and contingent obligors with respect to such Debt, in
each case, without the prior written consent of the Required Lenders.

Section 6.21. Repayment of Exit Convertible Notes. No Credit Party shall use or
permit the use of any Net Cash Proceeds from a Prepayment Event with respect to
ABL Priority Collateral to repay obligations under the Exit Convertible Notes
Indenture.

ARTICLE 7

DEFAULT AND REMEDIES

Section 7.1. Events of Default. The occurrence of any of the following events
shall constitute an “Event of Default” under this Agreement and any other Credit
Document:

(a) Payment Failure. Any Credit Party (i) fails to pay any principal or any
reimbursement obligation in respect of any Letter of Credit Disbursement when
due under this Agreement or (ii) fails to pay, within three (3) Business Days of
when due, any interest or any other amount under this Agreement or any other
Credit Document, including payments of fees, reimbursements, and
indemnifications;

(b) False Representation or Warranties. Any representation or warranty made or
deemed to be made by any Credit Party, the Canadian Subs or any officer thereof
in this Agreement, in any other Credit Document or in any certificate delivered
in connection with this Agreement or any other Credit Document is incorrect,
false or otherwise misleading in any material respect at the time it was made or
deemed made;

(c) Breach of Covenant. (i) Any breach by any Credit Party or the Canadian Subs
of any of the covenants in Section 5.1(a), Section 5.2(d), Section 5.2(k),
Section 5.3(a), Section 5.11, Section 5.15, Section 5.20 or Article 6 (other
than Sections 6.11, 6.12 or 6.18) of this Agreement or (ii) any breach by any
Credit Party or the Canadian Subs of any other covenant contained in this
Agreement or any other Credit Document and such breach shall remain unremedied
for a period of thirty (30) days following the earlier of (A) the date on which
Administrative Agent gave notice of such failure to Borrower and (B) the date
any Responsible Officer of the Borrower or any Subsidiary acquires actual
knowledge of such failure (such grace period to be applicable only in the event
such Default can be remedied by corrective action of the Borrower or any
Subsidiary);

(d) Guaranties. Any provisions in the Guaranties shall at any time (before its
expiration according to its terms) and for any reason cease to be in full force
and effect and valid and binding on the Guarantors party thereto or shall be
contested by any party thereto; any Guarantor shall deny it has any liability or
obligation under such Guaranties;

 

99



--------------------------------------------------------------------------------

(e) Security Documents. Any Security Document shall at any time and for any
reason cease to create an Acceptable Security Interest in Collateral with a fair
value in excess of $500,000 in the aggregate purported to be subject to such
agreement in accordance with the terms of such agreement or any material
provisions thereof shall cease to be in full force and effect and valid and
binding on the Credit Party that is a party thereto or any such Person shall so
state in writing (unless released or terminated pursuant to the terms of such
Security Document), except as a result of the Administrative Agent’s failure to
maintain possession of any stock certificates, promissory notes or other
instruments delivered to it under the Security Documents;

(f) Cross-Default. (i) The Borrower, the Canadian Subs or any Guarantor shall
fail to pay any principal of or premium or interest (A) under the Exit
Convertible Notes Indenture or (B) on its other Debt incurred after the
Effective Date which is outstanding in a principal amount of at least $2,500,000
individually or when aggregated with all such Debt of the Borrower and the
Subsidiaries so in default (but excluding Debt hereunder) when the same becomes
due and payable (whether by scheduled maturity, required prepayment,
acceleration, demand or otherwise), and such failure shall continue after the
applicable grace period, if any, specified in the agreement or instrument
relating to such Debt; or (ii) any other event shall occur or condition shall
exist under any agreement or instrument relating to (A) the Exit Convertible
Notes Indenture or (B) its other Debt incurred after the Effective Date which is
outstanding in a principal amount of at least $$2,500,000 individually or when
aggregated with all such Debt of the Borrower and the Subsidiaries so in default
(other than Debt hereunder), and shall continue after the applicable grace
period, if any, specified in such agreement or instrument, if the effect of such
event or condition is to accelerate, or to permit the acceleration of, the
maturity of such Debt prior to the stated maturity thereof; provided that for
purposes of this paragraph (f), the “principal amount” of the obligations in
respect of Hedging Arrangements at any time shall be the maximum aggregate
amount (giving effect to any netting agreements) that would be required to be
paid if such Hedging Arrangements were terminated at such time;

(g) Bankruptcy and Insolvency. Any Credit Party (i) admits in writing its
inability to pay its debts generally as they become due; makes an assignment for
the benefit of its creditors; consents to or acquiesces in the appointment of a
receiver, liquidator, fiscal agent, or trustee of itself or any of its Property;
files a petition under bankruptcy or other laws for the relief of debtors; or
consents to any reorganization, arrangement, workout, liquidation, dissolution,
or similar relief or (ii) shall have had, without its consent: any court enter
an order appointing a receiver, liquidator, fiscal agent, or trustee of itself
or any of its Property; any petition filed against it seeking reorganization,
arrangement, workout, liquidation, dissolution or similar relief under
bankruptcy or other laws for the relief of debtors and such petition shall not
be dismissed, stayed, or set aside for an aggregate of sixty (60) days, whether
or not consecutive;

(h) Settlements; Adverse Judgment. The Borrower or any of its Subsidiaries
enters into a settlement of any claim against any of them when a suit has been
filed or suffers final judgments against any of them since the date of this
Agreement in an aggregate amount, less (i) any insurance proceeds covering such
settlements or judgments which are received or as to which the insurance
carriers have not denied liability and (ii) with respect to settlements, any
portion of such settlement not required to be paid in cash during the term of
this Agreement, greater than $2,500,000 and, in the case of final judgments,
either (A) enforcement proceedings shall have been commenced by any creditor
upon such judgments or (B) there shall be any period of thirty (30) consecutive
days during which a stay of enforcement of such judgments, by reason of a
pending appeal or otherwise, shall not be in effect;

(i) Termination Events. Any Termination Event with respect to a Plan shall have
occurred, and, thirty (30) days after notice thereof shall have been given to
the Borrower by the Administrative Agent, such Termination Event shall not have
been corrected and shall have created and caused to be continuing a material
risk of Plan termination or liability for withdrawal from the Plan as a
“substantial employer” (as defined in Section 4001(a)(2) of ERISA), which
termination could reasonably be expected to result in a liability of, or
liability for withdrawal could reasonably be expected to be, greater than
$2,500,000;

 

100



--------------------------------------------------------------------------------

(j) Plan Withdrawals. The Borrower or any member of the Controlled Group as
employer under a Multiemployer Plan shall have made a complete or partial
withdrawal from such Multiemployer Plan and such withdrawing employer shall have
incurred a withdrawal liability in an annual amount exceeding $1,250,000;

(k) Credit Documents. (i) Any material provision of any Credit Document, except
to the extent permitted by the terms thereof, shall for any reason cease to be
valid and binding on the Borrower or a Guarantor or any of their respective
Subsidiaries or any such Person shall so state in writing or (ii) the occurrence
of any “default”, as defined in any Credit Document (other than this Agreement),
or the breach of any of the terms or provisions of any Credit Document (other
than this Agreement), which default or breach continues beyond any grace period
therein provided;

(l) Material Contracts. The occurrence of any breach or nonperformance by any
Person under a Material Contract or any early termination of any Material
Contract, which breach, nonperformance or early termination could reasonably be
expected to cause a Material Adverse Change; or

(m) Change in Control. The occurrence of a Change in Control.

Section 7.2. Optional Acceleration of Maturity. If any Event of Default shall
have occurred and be continuing, then, and in any such event,

(a) the Administrative Agent (i) shall at the request, and may with the consent,
of the Required Lenders, by notice to the Borrower, declare that the obligation
of each Lender to make Loans and the obligation of the Issuing Lenders to issue
Letters of Credit shall be terminated, whereupon the same shall forthwith
terminate, and (ii) shall at the request, and may with the consent, of the
Required Lenders, by notice to the Borrower, declare the Revolving Notes, all
accrued and unpaid interest thereon, and all other amounts payable under this
Agreement to be forthwith due and payable, whereupon the Revolving Notes, all
such interest, and all such amounts shall become and be forthwith due and
payable in full, without presentment, demand, protest or further notice of any
kind (including, without limitation, any notice of intent to accelerate or
notice of acceleration), all of which are hereby expressly waived by each of the
Credit Parties,

(b) the Borrower shall, on demand of the Administrative Agent at the request or
with the consent of the Required Lenders, deposit with the Administrative Agent
into the Cash Collateral Account an amount of cash equal to the outstanding
Letter of Credit Exposure as security for the Secured Obligations to the extent
the Letter of Credit Obligations are not otherwise paid or cash collateralized
at such time, and

(c) the Administrative Agent shall at the request of, and may with the consent
of, the Required Lenders proceed to enforce its rights and remedies under the
Security Documents, the Guaranty, or any other Credit Document for the ratable
benefit of the Secured Parties by appropriate proceedings.

Section 7.3. Set-off. Upon (a) the occurrence and during the continuance of any
Event of Default and (b) the making of the request or the granting of the
consent, if any, specified by Section 7.2 to authorize the Administrative Agent
to declare the Revolving Notes and any other amount payable hereunder due and
payable pursuant to the provisions of Section 7.2, the Administrative Agent,
each Lender, and each of their respective Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other indebtedness at any time owing by the
Administrative Agent, such

 

101



--------------------------------------------------------------------------------

Lender, or any such Affiliate to or for the credit or the account of any Credit
Party against any and all of the obligations of the Borrower now or hereafter
existing under this Agreement, the Revolving Notes held by the Administrative
Agent, such Lender, or such Affiliate, and the other Credit Documents,
irrespective of whether or not the Administrative Agent, such Lender, or such
Affiliate shall have made any demand under this Agreement, such Revolving Note,
or such other Credit Documents, and although such obligations may be unmatured.
Each Lender agrees to promptly notify the Borrower and the Administrative Agent
after any such set off and application made by such Lender or its Affiliate,
provided that the failure to give such notice shall not affect the validity of
such set off and application. The rights of the Administrative Agent and each
Lender under this Section 7.3 are in addition to any other rights and remedies
(including, without limitation, other rights of set off) which the
Administrative Agent or such Lender may have.

Section 7.4. Remedies Cumulative. No Waiver. No right, power, or remedy
conferred to any Lender in this Agreement or the Credit Documents, or now or
hereafter existing at law, in equity, by statute, or otherwise shall be
exclusive, and each such right, power, or remedy shall to the full extent
permitted by law be cumulative and in addition to every other such right, power
or remedy. No course of dealing and no delay in exercising any right, power, or
remedy conferred to any Lender in this Agreement and the Credit Documents or now
or hereafter existing at law, in equity, by statute, or otherwise shall operate
as a waiver of or otherwise prejudice any such right, power, or remedy. Any
Lender may cure any Event of Default without waiving the Event of Default. No
notice to or demand upon the Borrower or any other Credit Party shall entitle
the Borrower or any other Credit Party to similar notices or demands in the
future.

Section 7.5. Application of Payments. Prior to an Event of Default, all payments
made hereunder shall be applied by the Administrative Agent as directed by the
Borrower, but subject to the terms of this Agreement, including the application
of prepayments according to Section 2.4 and Section 2.11. During the existence
of an Event of Default, the Intercreditor Agreement, all payments and
collections received by the Administrative Agent shall be applied to the Secured
Obligations in accordance with Section 2.11 and otherwise in the following order
(other than funds held in the Cash Collateral Account, which shall be applied in
accordance with Section 2.2(h)):

FIRST, to the payment of that portion of the Secured Obligations constituting
fees, indemnities, expenses and other amounts, including attorney fees, payable
to the Administrative Agent in its capacity as such, the Issuing Lenders in
their respective capacities as such, ratably among the Administrative Agent and
the Issuing Lenders in proportion to the respective amounts described in this
clause First payable to them;

SECOND, to the payment of that portion of the Secured Obligations constituting
fees, indemnities and other amounts (other than principal and interest) payable
to the Lenders in their respective capacities as such, ratably among the Lenders
in proportion to the respective amounts described in this clause Second payable
to them;

THIRD, to the payment of all accrued and unpaid interest on the Loans and any
borrowed amounts in respect of Letters of Credit, ratably among the Lenders and
the Issuing Lenders in proportion to the respective amounts described in this
clause Third payable to them;

FOURTH, to the payment of any then due and owing principal of the Loans and any
borrowed amounts in respect of Letters of Credit (the amounts so applied to be
distributed ratably among the Lenders (and to the extent applicable to the
payment of any Secured Obligations in respect of Hedging Arrangements, the Swap
Counterparties and to the extent applicable to Banking Services Obligations, the
Lenders or their Affiliates that are owed such obligations, with respect to
Hedging Arrangements and Banking Services Obligations, to the extent that
Reserves have been established with respect to such amounts) pro rata in
accordance with the principal amounts of the Secured Obligations owed to them on
the date of any such distribution), and when applied to make distributions by
the Administrative Agent to pay the principal amount of the outstanding Loans,
pro rata to the Lenders;

 

102



--------------------------------------------------------------------------------

FIFTH, to the Administrative Agent to deposit into the Cash Collateral Account
for the account of the Issuing Lenders, to cash collateralize any Letter of
Credit Exposure then outstanding;

SIXTH, to the payment of any amounts owing in respect of Hedging Arrangements,
the Swap Counterparties and to the extent applicable to Banking Service
Obligations, the Lenders or their Affiliates that are owed such obligations, to
the extent not paid pursuant to clause Fourth above; and

SEVENTH, the balance, if any, after all of the Secured Obligations have been
indefeasibly paid in full, to the Credit Parties, their successors or assigns,
or as a court of competent jurisdiction may otherwise direct.

Excluded Swap Obligations with respect to any Guarantor shall not be paid with
amounts received from such Guarantor or its assets, but appropriate adjustments
shall be made with respect to payments from other Credit Parties to preserve the
allocation to Secured Obligations otherwise set forth above in this Section 7.6.

ARTICLE 8

THE ADMINISTRATIVE AGENT

Section 8.1. Appointment, Powers and Immunities.

(a) Each Lender and each Issuing Lender hereby irrevocably appoints the entity
named as Administrative Agent in the heading of this Agreement and its
successors and assigns to serve as the administrative agent under the Credit
Documents and each Lender and each Issuing Lender authorizes the Administrative
Agent to take such actions as agent on its behalf and to exercise such powers
under this Agreement and the other Credit Documents as are delegated to the
Administrative Agent under such agreements and to exercise such powers as are
reasonably incidental thereto. In addition, to the extent required under the
laws of any jurisdiction other than within the United States, each Lender and
each Issuing Lender hereby grants to the Administrative Agent any required
powers of attorney to execute and enforce any Security Document governed by the
laws of such jurisdiction on such Lender’s or such Issuing Lender’s behalf.
Without limiting the foregoing, each Lender and each Issuing Lenders hereby
authorizes the Administrative Agent to execute and deliver, and to perform its
obligations under, each of the Credit Documents to which the Administrative
Agent is a party, and to exercise all rights, powers and remedies that the
Administrative Agent may have under such Credit Documents.

(b) As to any matters not expressly provided for herein and in the other Credit
Documents (including enforcement or collection), the Administrative Agent shall
not be required to exercise any discretion or take any action, but shall be
required to act or to refrain from acting (and shall be fully protected in so
acting or refraining from acting) upon the written instructions of the Required
Lenders (or such other number or percentage of the Lenders as shall be
necessary, pursuant to the terms in the Credit Documents), and, unless and until
revoked in writing, such instructions shall be binding upon each Lender and each
Issuing Lender; provided, however, that the Administrative Agent shall not be
required to take any action that (i) the Administrative Agent in good faith
believes exposes it to liability unless the Administrative Agent receives an
indemnification and is exculpated in a manner satisfactory to it from the
Lenders and the Issuing Lenders with respect to such action or (ii) is contrary
to this Agreement or any other Credit Document or applicable law, including any
action that may be in violation of the automatic

 

103



--------------------------------------------------------------------------------

stay under any requirement of law relating to bankruptcy, insolvency or
reorganization or relief of debtors or that may effect a forfeiture,
modification or termination of property of a Defaulting Lender in violation of
any requirement of law relating to bankruptcy, insolvency or reorganization or
relief of debtors; provided, further, that the Administrative Agent may seek
clarification or direction from the Required Lenders prior to the exercise of
any such instructed action and may refrain from acting until such clarification
or direction has been provided. Except as expressly set forth in the Credit
Documents, the Administrative Agent shall not have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to the
Borrower, any Subsidiary or any Affiliate of any of the foregoing that is
communicated to or obtained by the Person serving as Administrative Agent or any
of its Affiliates in any capacity. Nothing in this Agreement shall require the
Administrative Agent to expend or risk its own funds or otherwise incur any
financial liability in the performance of any of its duties hereunder or in the
exercise of any of its rights or powers if it shall have reasonable grounds for
believing that repayment of such funds or adequate indemnity against such risk
or liability is not reasonably assured to it.

(c) In performing its functions and duties hereunder and under the other Credit
Documents, the Administrative Agent is acting solely on behalf of the Lenders
and the Issuing Lenders (except in limited circumstances expressly provided for
herein relating to the maintenance of the Register), and its duties are entirely
mechanical and administrative in nature. Without limiting the generality of the
foregoing:

(i) the Administrative Agent does not assume and shall not be deemed to have
assumed any obligation or duty or any other relationship as the agent, fiduciary
or trustee of or for any Lender, Issuing Lender or holder of any other
obligation other than as expressly set forth herein and in the other Credit
Documents, regardless of whether a Default or an Event of Default has occurred
and is continuing (and it is understood and agreed that the use of the term
“agent” (or any similar term) herein or in any other Credit Document with
reference to the Administrative Agent is not intended to connote any fiduciary
duty or other implied (or express) obligations arising under agency doctrine of
any applicable law, and that such term is used as a matter of market custom and
is intended to create or reflect only an administrative relationship between
contracting parties); additionally, each Lender agrees that it will not assert
any claim against the Administrative Agent based on an alleged breach of
fiduciary duty by the Administrative Agent in connection with this Agreement
and/or the transactions contemplated hereby;

(ii) where the Administrative Agent is required or deemed to act as a trustee in
respect of any Collateral over which a security interest has been created
pursuant to a Credit Document expressed to be governed by the laws of United
States, or is required or deemed to hold any Collateral “on trust” pursuant to
the foregoing, the obligations and liabilities of the Administrative Agent to
the Secured Parties in its capacity as trustee shall be excluded to the fullest
extent permitted by applicable law;

(iii) nothing in this Agreement or any Credit Document shall require the
Administrative Agent to account to any Lender for any sum or the profit element
of any sum received by the Administrative Agent for its own account;

(d) The Administrative Agent may perform any of its duties and exercise its
rights and powers hereunder or under any other Credit Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any of their respective duties and
exercise their respective rights and powers through their respective Related
Parties. The exculpatory provisions of this Article 8 shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities pursuant to this
Agreement. The Administrative Agent shall not be responsible for the negligence
or misconduct of any sub-agent except to the extent that a court of competent
jurisdiction determines in a final and nonappealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub-agent.

 

104



--------------------------------------------------------------------------------

(e) No Arranger shall have obligations or duties whatsoever in such capacity
under this Agreement or any other Credit Document and shall incur no liability
hereunder or thereunder in such capacity, but all such persons shall have the
benefit of the indemnities provided for hereunder.

(f) In case of the pendency of any proceeding with respect to any Credit Party
under any Federal, state or foreign bankruptcy, insolvency, receivership or
similar law now or hereafter in effect, the Administrative Agent (irrespective
of whether the principal of any Loan or reimbursement obligation shall then be
due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered (but not obligated) by
intervention in such proceeding or otherwise:

(i) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, Letter of Credit Disbursements and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders, the
Issuing Lenders and the Administrative Agent (including any claim under Sections
2.6, 2.7, 2.12, 2.16 and 9.1) allowed in such judicial proceeding; and

(ii) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such proceeding is hereby authorized by each
Lender, each Issuing Lender and each other Secured Party to make such payments
to the Administrative Agent and, in the event that the Administrative Agent
shall consent to the making of such payments directly to the Lenders, the
Issuing Lenders or the other Secured Parties, to pay to the Administrative Agent
any amount due to it, in its capacity as the Administrative Agent, under the
Credit Documents (including under Section 9.1). Nothing contained herein shall
be deemed to authorize the Administrative Agent to authorize or consent to or
accept or adopt on behalf of any Lender or Issuing Lender any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender or Issuing Lender or to authorize the Administrative
Agent to vote in respect of the claim of any Lender or Issuing Lender in any
such proceeding.

(g) The provisions of this Article 8 are solely for the benefit of the
Administrative Agent, the Lenders and the Issuing Lenders, and, except solely to
the extent of the Borrower’s rights to consent pursuant to and subject to the
conditions set forth in this Article, none of the Borrower or any Subsidiary, or
any of their respective Affiliates shall have any rights as a third party
beneficiary under any such provisions. Each Secured Party, whether or not a
party hereto, will be deemed, by its acceptance of the benefits of the
Collateral and of the guarantees of the Obligations provided under the Credit
Documents, to have agreed to the provisions of this Article 8.

Section 8.2. Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon any certification, notice, instrument, writing, or other
communication (including, without limitation, any thereof by telephone or
electronic mail) believed by it to be genuine and correct and to have been
signed, sent or made by or on behalf of the proper Person or Persons, and upon
advice and statements of legal counsel (including counsel for any Credit Party),
independent accountants, and other experts selected by the Administrative Agent.
The Administrative Agent may deem and treat the payee of any Revolving Notes as
the holder thereof for all purposes hereof unless and until the Administrative
Agent receives and accepts an Assignment and Acceptance executed in accordance
with Section 9.7. As to any matters not expressly provided for by this
Agreement, the Administrative Agent shall not be required to

 

105



--------------------------------------------------------------------------------

exercise any discretion or take any action, but shall be required to act or to
refrain from acting (and shall be fully protected in so acting or refraining
from acting) upon the instructions of the Required Lenders, and such
instructions shall be binding on all of the Lenders; provided, however, that the
Administrative Agent shall not be required to take any action that exposes the
Administrative Agent to personal liability or that is contrary to any Credit
Document or applicable law or unless it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense which may
be incurred by it by reason of taking any such action.

Section 8.3. Defaults. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of a Default unless the Administrative
Agent has received written notice from a Lender or the Borrower specifying such
Default and stating that such notice is a “Notice of Default”. In the event that
the Administrative Agent receives such a notice of the occurrence of a Default,
the Administrative Agent shall give prompt notice thereof to the Lenders. The
Administrative Agent shall (subject to Section 8.2) take such action with
respect to such Default as shall reasonably be directed by the Required Lenders,
provided that, unless and until the Administrative Agent shall have received
such directions, the Administrative Agent may (but shall not be obligated to)
take such action, or refrain from taking such action, with respect to such
Default as it shall deem advisable in the best interest of the Lenders. Further,
the Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (a) any statement, warranty or representation made in
or in connection with any Credit Document, (b) the contents of any certificate,
report or other document delivered thereunder or in connection therewith,
(c) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth in any Credit Document or the occurrence of any
Default, (d) the sufficiency, validity, enforceability, effectiveness or
genuineness of any Credit Document or any other agreement, instrument or
document, (e) the satisfaction of any condition set forth in Article 3 or
elsewhere in any Credit Document, other than to confirm receipt of items (which
on their face purport to be such items) expressly required to be delivered to
the Administrative Agent or satisfaction of any condition that expressly refers
to the matters described therein being acceptable or satisfactory to the
Administrative Agent, or (f) the creation, perfection or priority of Liens on
the Collateral. Notwithstanding anything herein to the contrary, the
Administrative Agent shall not be liable for, or be responsible for any
Liabilities, costs or expenses suffered by the Borrower, any Subsidiary, any
Lender or any Issuing Lender as a result of, any determination of the Revolving
Credit Exposure, or any of the component amounts thereof or any portion thereof
attributable to each Lender or Issuing Lender.

Section 8.4. Rights as Lender. With respect to its Commitments, Letters of
Credit and the Loans made by it, the Person serving as the Administrative Agent
shall have and may exercise the same rights and powers hereunder as any other
Lender and may exercise the same as though it were not acting as the
Administrative Agent and is subject to the same obligations and liabilities as
and to the extent set forth herein for any other Lender or Issuing Lender, as
the case may be. The terms “Lender”, “Lenders”, “Issuing Lenders”, “Required
Lenders” and any similar terms shall, unless the context otherwise indicates,
include the Administrative Agent in its individual capacity as a Lender, Issuing
Lender or as one of the Required Lenders, as applicable. The Person serving as
the Administrative Agent and its Affiliates may accept deposits from, lend money
to, own securities of, act as the financial advisor or in any other advisory
capacity for and generally engage in any kind of banking, trust or other
business with, the Borrower, any Subsidiary or any Affiliate of any of the
foregoing as if such Person was not acting as the Administrative Agent and
without any duty to account therefor to the Lenders or the Issuing Lenders.

Section 8.5. Indemnification. THE LENDERS SEVERALLY AGREE TO INDEMNIFY THE
ADMINISTRATIVE AGENT, THE ISSUING LENDERS AND EACH OF THEIR RESPECTIVE
AFFILIATES AND THEIR RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES, AND AGENTS (TO
THE EXTENT NOT REIMBURSED BY THE BORROWER), RATABLY ACCORDING TO THE RESPECTIVE
PRINCIPAL AMOUNTS OF THE LOANS THEN HELD BY EACH OF THEM (OR IF

 

106



--------------------------------------------------------------------------------

NO PRINCIPAL OF THE LOANS IS AT THE TIME OUTSTANDING, RATABLY ACCORDING TO THE
RESPECTIVE AMOUNTS OF THE COMMITMENTS THEN HELD BY EACH OF THEM, OR, IF NO SUCH
PRINCIPAL AMOUNTS ARE THEN OUTSTANDING AND NO COMMITMENTS ARE THEN EXISTING,
RATABLY ACCORDING TO THE COMMITMENTS HELD BY EACH OF THEM IMMEDIATELY PRIOR TO
THE TERMINATION OR EXPIRATION THEREOF), FROM AND AGAINST ANY AND ALL
LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS,
COSTS, EXPENSES, OR DISBURSEMENTS OF ANY KIND OR NATURE WHATSOEVER WHICH MAY BE
IMPOSED ON, INCURRED BY, OR ASSERTED AGAINST THE ADMINISTRATIVE AGENT OR ISSUING
LENDERS IN ANY WAY RELATING TO OR ARISING OUT OF THIS AGREEMENT OR ANY ACTION
TAKEN OR OMITTED BY THE ADMINISTRATIVE AGENT OR THE ISSUING LENDERS UNDER THIS
AGREEMENT OR ANY OTHER CREDIT DOCUMENT (IN ALL CASES. WHETHER OR NOT CAUSED BY
OR ARISING. IN WHOLE OR IN PART. OUT OF THE COMPARATIVE. CONTRIBUTORY OR SOLE
NEGLIGENCE OF THE ADMINISTRATIVE AGENT OR THE ISSUING LENDERS). AND INCLUDING,
WITHOUT LIMITATION, ENVIRONMENTAL LIABILITIES, PROVIDED THAT NO LENDER SHALL BE
LIABLE FOR ANY PORTION OF SUCH LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES,
PENALTIES, ACTIONS, JUDGMENTS, SUITS, COSTS, EXPENSES, OR DISBURSEMENTS FOUND IN
A FINAL NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE
RESULTED FROM THE ADMINISTRATIVE AGENT’S OR ANY ISSUING LENDER’S GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT. WITHOUT LIMITATION OF THE FOREGOING, EACH
LENDER AGREES TO REIMBURSE THE ADMINISTRATIVE AGENT AND THE ISSUING LENDERS
PROMPTLY UPON DEMAND FOR ITS RATABLE SHARE (DETERMINED AS SET FORTH ABOVE IN
THIS PARAGRAPH) OF ANY OUT OF POCKET EXPENSES (INCLUDING COUNSEL FEES) INCURRED
BY THE ADMINISTRATIVE AGENT OR THE ISSUING LENDERS IN CONNECTION WITH THE
PREPARATION, EXECUTION, DELIVERY, ADMINISTRATION, MODIFICATION, AMENDMENT, OR
ENFORCEMENT (WHETHER THROUGH NEGOTIATIONS, LEGAL PROCEEDINGS, OR OTHERWISE) OF,
OR LEGAL ADVICE IN RESPECT OF RIGHTS OR RESPONSIBILITIES UNDER, THIS AGREEMENT
OR ANY OTHER CREDIT DOCUMENT, TO THE EXTENT THAT THE ADMINISTRATIVE AGENT OR THE
ISSUING LENDERS IS NOT REIMBURSED FOR SUCH BY THE BORROWER.

Section 8.6. Non-Reliance on Administrative Agent, Lead Arranger and Other
Lenders.

(a) Each Lender represents and warrants that, (i) the Credit Documents set forth
the terms of a commercial lending facility, (ii) it is engaged in making,
acquiring or holding commercial loans and in providing other facilities set
forth herein as may be applicable to such Lender or Issuing Lender, in each case
in the ordinary course of business, and not for the purpose of purchasing,
acquiring or holding any other type of financial instrument (and each Lender and
each Issuing Lender agrees not to assert a claim in contravention of the
foregoing), (iii) it has, independently and without reliance on the
Administrative Agent, the Lead Arranger or any other Lender, and based on such
documents and information as it has deemed appropriate, made its own credit
analysis of the Borrower and the other Credit Parties and decision to enter into
this Agreement (iv) that it will, independently and without reliance upon the
Administrative Agent, the Lead Arranger or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own analysis and decisions in taking or not taking action under the
Credit Documents and (v) it is sophisticated with respect to decisions to make,
acquire and/or hold commercial loans and to provide other facilities set forth
herein, as may be applicable to such Lender or such Issuing Lender, and either
it, or the Person exercising discretion in making its decision to make, acquire
and/or hold such commercial loans or to provide such other facilities, is
experienced in making, acquiring or holding such commercial loans or providing
such other facilities. Each Lender and each Issuing Lender also acknowledges
that it will, independently and without reliance upon the Administrative Agent,
any Arranger or any other Lender or Issuing Lender, or any of the Related
Parties of any of the foregoing, and

 

107



--------------------------------------------------------------------------------

based on such documents and information (which may contain material, non-public
information within the meaning of the United States securities laws concerning
the Borrower and its Affiliates) as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Credit Document or any related agreement or any
document furnished hereunder or thereunder. Except for notices, reports, and
other documents and information expressly required to be furnished to the
Lenders by the Administrative Agent or the Lead Arranger hereunder and for other
information in the Administrative Agent’s or the Lead Arranger’s possession
which has been requested by a Lender and for which such Lender pays the
Administrative Agent’s or the Lead Arranger’s expenses in connection therewith,
the Administrative Agent and the Lead Arranger shall not have any duty or
responsibility to provide any Lender with any credit or other information
concerning the affairs, financial condition, or business of any Credit Party or
any of its Subsidiaries or Affiliates that may come into the possession of the
Administrative Agent or the Lead Arranger or any of their respective Affiliates.

(b) Each Lender acknowledges and agrees that the extensions of credit made
hereunder are commercial loans and letters of credit and not investments in a
business enterprise or securities. Each Lender further represents that it is
engaged in making, acquiring or holding commercial loans in the ordinary course
of its business and has, independently and without reliance upon the
Administrative Agent, the Lead Arranger or any other Lender and their respective
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement as a Lender, and to make, acquire or hold Loans hereunder. Each Lender
shall, independently and without reliance upon the Administrative Agent, the
Lead Arranger or any other Lender and their respective Related Parties and based
on such documents and information (which may contain material, non-public
information within the meaning of the United States securities laws concerning
the Borrower and its Affiliates) as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Credit Document, any related agreement or any
document furnished hereunder or thereunder and in deciding whether or to the
extent to which it will continue as a Lender or assign or otherwise transfer its
rights, interests and obligations hereunder.

(c) Each Lender hereby agrees that (i) it has requested a copy of each Report
prepared by or on behalf of the Administrative Agent; (ii) the Administrative
Agent (A) makes no representation or warranty, express or implied, as to the
completeness or accuracy of any Report or any of the information contained
therein or any inaccuracy or omission contained in or relating to a Report and
(B) shall not be liable for any information contained in any Report; (iii) the
Reports are not comprehensive audits or examinations, and that any Person
performing any field examination will inspect only specific information
regarding the Credit Parties and will rely significantly upon the Credit
Parties’ books and records, as well as on representations of the Credit Parties’
personnel and that the Administrative Agent undertakes no obligation to update,
correct or supplement the Reports; (iv) it will keep all Reports confidential
and strictly for its internal use, not share the Report with any Credit Party or
any other Person except as otherwise permitted pursuant to this Agreement; and
(v) without limiting the generality of any other indemnification provision
contained in this Agreement, (A) it will hold the Administrative Agent and any
such other Person preparing a Report harmless from any action the indemnifying
Lender may take or conclusion the indemnifying Lender may reach or draw from any
Report in connection with any extension of credit that the indemnifying Lender
has made or may make to the Borrower, or the indemnifying Lender’s participation
in, or the indemnifying Lender’s purchase of, a Loan or Loans; and (B) it will
pay and protect, and indemnify, defend, and hold the Administrative Agent and
any such other Person preparing a Report harmless from and against, the claims,
actions, proceedings, damages, costs, expenses, and other amounts (including
reasonable attorneys’ fees) incurred by the Administrative Agent or any such
other Person as the direct or indirect result of any third parties who might
obtain all or part of any Report through the indemnifying Lender.

 

108



--------------------------------------------------------------------------------

(d) Each Lender, by delivering its signature page to this Agreement on the
Effective Date, or delivering its signature page to an Assignment and Acceptance
or any other Credit Document pursuant to which it shall become a Lender
hereunder, shall be deemed to have acknowledged receipt of, and consented to and
approved, each Credit Document and each other document required to be delivered
to, or be approved by or satisfactory to, the Administrative Agent or the
Lenders on the Effective Date.

Section 8.7. Resignation of Administrative Agent and Issuing Lenders.

(a) The Administrative Agent or any Issuing Lender may resign at any time by
giving written notice thereof to the Lenders and the Borrower. Upon receipt of
notice of any such resignation, the Required Lenders shall have the right to
appoint a successor Administrative Agent or Issuing Lender with, so long as no
Event of Default has occurred and is continuing, the consent of the Borrower,
which consent shall not be unreasonably withheld. If no successor Administrative
Agent or Issuing Lender shall have been so appointed by the Required Lenders,
with the consent of the Borrower, if applicable, and shall have accepted such
appointment, within thirty (30) days after the retiring Administrative Agent’s
or Issuing Lender’s giving of notice of resignation, then the retiring
Administrative Agent or Issuing Lender may, on behalf of the Lenders and the
Borrower (subject to consultation with the Borrower, if applicable), appoint a
successor Administrative Agent or Issuing Lender, which shall be, in the case of
a successor agent, which shall be a bank with an office in New York, New York or
an Affiliate of any such bank and, in the case of an Issuing Lender, a Lender.
Upon the acceptance of any appointment as Administrative Agent by a successor
Administrative Agent, such successor Administrative Agent shall succeed to, and
become vested with, all the rights, powers, privileges and duties of the
retiring Administrative Agent. Upon the acceptance of appointment as
Administrative Agent by a successor Administrative Agent, the retiring
Administrative Agent shall be discharged from its duties and obligations under
this Agreement and the other Credit Documents. Prior to any retiring
Administrative Agent’s resignation hereunder as Administrative Agent, the
retiring Administrative Agent shall take such action as may be reasonably
necessary to assign to the successor Administrative Agent its rights as
Administrative Agent under the Credit Documents.

(b) Notwithstanding paragraph (a) of this Section 8.7, in the event no successor
Administrative Agent shall have been so appointed and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its intent to resign, the retiring Administrative Agent may give notice of
the effectiveness of its resignation to the Lenders, the Issuing Lenders and the
Borrower, whereupon, on the date of effectiveness of such resignation stated in
such notice, (a) the retiring Administrative Agent or Issuing Lender shall be
discharged from its duties and obligations hereunder and under the other Credit
Documents (except that (i) solely for purposes of maintaining any security
interest granted to the Administrative Agent under any Security Document for the
benefit of the Secured Parties in the case of any collateral security held by
the Administrative Agent on behalf of the Lenders or such Issuing Lender under
any of the Credit Documents, the retiring Administrative Agent shall continue to
hold such collateral security until such time as a successor Administrative
Agent is appointed, and continue to be entitled to the rights set forth in such
Security Document and Credit Document, and, in the case of any Collateral in the
possession of the Administrative Agent, shall continue to hold such Collateral,
in each case until such time as a successor Administrative Agent is appointed
and accepts such appointment in accordance with this Section 8.7 (it being
understood and agreed that the retiring Administrative Agent shall have no duty
or obligation to take any further action under any Security Document, including
any action required to maintain the perfection of any such security interest),
and (ii) the retiring Issuing Lender shall remain an Issuing Lender with respect
to any Letters of Credit outstanding on the effective date of its resignation or
removal and the provisions affecting such Issuing Lender with respect to such
Letters of Credit shall inure to the benefit of the retiring Issuing Lender
until the termination of all such Letters of Credit) and (b) the Required
Lenders shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent; provided that
(A) all payments, communications and determinations provided to be made by, to
or through the retiring Administrative Agent shall instead

 

109



--------------------------------------------------------------------------------

be made by or to each Lender and the applicable Issuing Lender directly, until
such time as the Required Lenders appoint a successor Administrative Agent or
Issuing Lender, as applicable, as provided for above in this paragraph. Upon the
acceptance of any appointment as Administrative Agent or Issuing Lender by a
successor Administrative Agent or Issuing Lender, such successor Administrative
Agent or Issuing Lender shall thereupon succeed to and become vested with all
the rights, powers, privileges, and duties of the retiring Administrative Agent
or Issuing Lender, and the retiring Administrative Agent or Issuing Lender shall
be discharged from its duties and obligations under this Agreement and the other
Credit Documents, except that the retiring Issuing Lender shall remain an
Issuing Lender with respect to any Letters of Credit outstanding on the
effective date of its resignation or removal and the provisions affecting such
Issuing Lender with respect to such Letters of Credit shall inure to the benefit
of the retiring Issuing Lender until the termination of all such Letters of
Credit. After any retiring Administrative Agent’s or Issuing Lender’s
resignation as Administrative Agent or Issuing Lender, the provisions of this
Article 8 shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was Administrative Agent or Issuing Lender under this
Agreement and the other Credit Documents.

Section 8.8. Collateral Matters.

(a) The Administrative Agent is authorized on behalf of the Secured Parties,
without the necessity of any notice to or further consent from such Secured
Parties, from time to time, to take any actions with respect to any Collateral
or Security Documents which may be necessary to perfect and maintain the Liens
upon the Collateral granted pursuant to the Security Documents. The
Administrative Agent is further authorized (but not obligated) on behalf of the
Secured Parties, without the necessity of any notice to or further consent from
the Secured Parties, from time to time, to take any action in exigent
circumstances as may be reasonably necessary to preserve any rights or
privileges of the Secured Parties under the Credit Documents or applicable Legal
Requirements. By accepting the benefit of the Liens granted pursuant to the
Security Documents, each Secured Party hereby agrees to the terms of this
paragraph (a).

(b) The Lenders hereby, and any other Secured Party by accepting the benefit of
the Liens granted pursuant to the Security Documents, irrevocably authorize the
Administrative Agent to (i) release any Lien granted to or held by the
Administrative Agent upon any Collateral (A) upon termination of this Agreement,
termination of all Hedging Arrangements with such Persons (other than Hedging
Arrangements as to which arrangements satisfactory to the applicable
counterparty in its sole discretion have been made), termination of all Letters
of Credit (other than Letters of Credit as to which arrangements satisfactory to
the applicable Issuing Lender in its sole discretion have been made), and the
payment in full of all outstanding Loans, Letter of Credit Obligations and all
other Secured Obligations payable under this Agreement and under any other
Credit Document; (B) constituting property sold or to be sold or disposed of as
part of or in connection with any disposition permitted under this Agreement or
any other Credit Document upon the Borrower certifying in writing that such
disposition is permitted under this Agreement and the other Credit Documents;
(C) constituting property in which no Credit Party owned an interest at the time
the Lien was granted or at any time thereafter; or (D) constituting property
leased to any Credit Party under a lease which has expired or has been
terminated in a transaction permitted under this Agreement or is about to expire
and which has not been, and is not intended by such Credit Party to be, renewed
or extended; and (ii) release a Guarantor from its obligations under a Guaranty
and any other applicable Credit Document if such Person ceases to be a
Subsidiary as a result of a transaction permitted under this Agreement upon the
Borrower certifying in writing that such transaction is permitted under this
Agreement. Upon the request of the Administrative Agent at any time, the Secured
Parties will confirm in writing the Administrative Agent’s authority to release
particular types or items of Collateral pursuant to this Section 8.8.

 

110



--------------------------------------------------------------------------------

(c) Notwithstanding anything contained in any of the Credit Documents to the
contrary, the Credit Parties, the Administrative Agent, and each Secured Party
hereby agree that no Secured Party shall have any right individually to realize
upon any of the Collateral or to enforce the Guaranty, it being understood and
agreed that all powers, rights and remedies hereunder and under the Security
Documents may be exercised solely by Administrative Agent on behalf of the
Secured Parties in accordance with the terms hereof and the other Credit
Documents. By accepting the benefit of the Liens granted pursuant to the
Security Documents, each Secured Party not party hereto hereby agrees to the
terms of this paragraph (c).

Section 8.9. No Other Duties, etc. Anything herein to the contrary
notwithstanding, the Lead Arranger listed on the cover page hereof shall not
have any powers, duties or responsibilities under this Agreement or any of the
other Credit Documents, except in its capacity, as applicable, as the
Administrative Agent, a Lender or an Issuing Lender hereunder.

Section 8.10. Flood Laws. JPMCB has adopted internal policies and procedures
that address requirements placed on federally regulated lenders under the
National Flood Insurance Reform Act of 1994 and related legislation (the “Flood
Laws”). JPMCB, as administrative agent or collateral agent on a syndicated
facility, will post on the applicable electronic platform (or otherwise
distribute to each Lender in the syndicate) documents that it receives in
connection with the Flood Laws. However, JPMCB reminds each Lender and
participant in the facility that, pursuant to the Flood Laws, each federally
regulated Lender (whether acting as a Lender or participant in the facility) is
responsible for assuring its own compliance with the flood insurance
requirements.

Section 8.11. Credit Bidding.

(a) The Administrative Agent, on behalf of itself and the Secured Parties, shall
have the right to credit bid and purchase for the benefit of the Administrative
Agent and the Secured Parties, on terms acceptable to the Required Lenders, all
or any portion of Collateral at any sale thereof conducted by the Administrative
Agent under the provisions of the UCC, including pursuant to Sections 9-610 or
9-620 of the UCC, at any sale thereof conducted under the provisions of the
United States Bankruptcy Code, including Section 363 thereof, or a sale under a
plan of reorganization, or at any other sale or foreclosure conducted by the
Administrative Agent (whether by judicial action or otherwise) in accordance
with applicable Legal Requirements. Such credit bid or purchase may be completed
through one or more acquisition vehicles formed by the Administrative Agent to
make such credit bid or purchase and, in connection therewith, the
Administrative Agent is authorized, on behalf of itself and the other Secured
Parties, to adopt documents providing for the governance of the acquisition
vehicle or vehicles, and assign the applicable Secured Obligations to any such
acquisition vehicle in exchange for Equity Interests and/or debt issued by the
applicable acquisition vehicle (which shall be deemed to be held for the ratable
account of the applicable Secured Parties on the basis of the Secured
Obligations so assigned by each Secured Party).

(b) Each Lender hereby agrees, on behalf of itself and each of its Affiliates
that is a Secured Party, that, except as otherwise provided in any Credit
Document or with the written consent of the Administrative Agent and the
Required Lenders, it will not take any enforcement action, accelerate
obligations under any of the Credit Documents, or exercise any right that it
might otherwise have under applicable Legal Requirement to credit bid at
foreclosure sales, UCC sales or other similar dispositions of Collateral.

 

111



--------------------------------------------------------------------------------

Section 8.12. Not Partners or Co-Venturers; Administrative Agent as
Representative of the Secured Parties.

(a) The Lenders are not partners or co-venturers, and no Lender shall be liable
for the acts or omissions of, or (except as otherwise set forth herein in case
of the Administrative Agent) authorized to act for, any other Lender. The
Administrative Agent shall have the exclusive right on behalf of the Lenders to
enforce the payment of the principal of and interest on any Loan after the date
such principal or interest has become due and payable pursuant to the terms of
this Agreement.

(b) In its capacity, the Administrative Agent is a “representative” of the
Secured Parties within the meaning of the term “secured party” as defined in the
UCC. Each Lender authorizes the Administrative Agent to enter into each of the
Security Documents to which it is a party and to take all action contemplated by
such documents. Each Lender agrees that no Secured Party (other than the
Administrative Agent) shall have the right individually to seek to realize upon
the security granted by any Security Document, it being understood and agreed
that such rights and remedies may be exercised solely by the Administrative
Agent for the benefit of the Secured Parties upon the terms of the Security
Documents. In the event that any Collateral is hereafter pledged by any Person
as collateral security for the Secured Obligations, the Administrative Agent is
hereby authorized, and hereby granted a power of attorney, to execute and
deliver on behalf of the Secured Parties any Credit Documents necessary or
appropriate to grant and perfect a Lien on such Collateral in favor of the
Administrative Agent on behalf of the Secured Parties.

Section 8.13. Certain ERISA Matters.

(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent, the Lead Arranger and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower or any other Credit Party, that at least one of the
following is and will be true:

(i) such Lender is not using “plan assets” (within the meaning of the Plan Asset
Regulations) of one or more Benefit Plans in connection with the Loans, the
Letters of Credit or the Commitments;

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, and the conditions for exemptive relief thereunder are and will
continue to be satisfied in connection therewith;

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections
(b) through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such
Lender, the requirements of subsection (a) of Part I of PTE 84-14 are satisfied
with respect to such Lender’s entrance into, participation in, administration of
and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, and (E) all of the conditions for exemptive relief thereunder are and
will continue to be satisfied in connection therewith; or

 

112



--------------------------------------------------------------------------------

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b) In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, the Lead Arranger and their respective Affiliates, and
not, for the avoidance of doubt, to or for the benefit of the Borrower or any
other Credit Party, that:

(i) none of the Administrative Agent or the Lead Arranger or any of their
respective Affiliates is a fiduciary with respect to the assets of such Lender
(including in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Credit Document or any documents
related to hereto or thereto);

(ii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21, as amended
from time to time) and is a bank, an insurance carrier, an investment adviser, a
broker-dealer or other person that holds, or has under management or control,
total assets of at least $50,000,000, in each case as described in 29 CFR §
2510.3-21(c)(1)(i)(A)-(E);

(iii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the obligations);

(iv) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is a fiduciary under ERISA or the Code, or both, with respect to the
Loans, the Letters of Credit, the Commitments and this Agreement and is
responsible for exercising independent judgment in evaluating the transactions
hereunder; and

(v) no fee or other compensation is being paid directly to the Administrative
Agent, the Lead Arranger or any their respective Affiliates for investment
advice (as opposed to other services) in connection with the Loans, the Letters
of Credit, the Commitments or this Agreement.

(c) The Administrative Agent and the Lead Arranger hereby informs the Lenders
that each such Person is not undertaking to provide impartial investment advice,
or to give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the
transactions contemplated hereby in that such Person or an Affiliate thereof
(i) may receive interest or other payments with respect to the Loans, the
Letters of Credit, the Commitments and this Agreement, (ii) may recognize a gain
if it extended the Loans, the Letters of Credit or the Commitments for an amount
less than the amount being paid for an interest in the Loans, the Letters of
Credit or the Commitments by such Lender or (iii) may receive fees or other
payments in connection with the transactions contemplated hereby, the Credit
Documents or otherwise, including structuring fees, commitment fees,

 

113



--------------------------------------------------------------------------------

arrangement fees, facility fees, upfront fees, underwriting fees, ticking fees,
agency fees, administrative agent or collateral agent fees, utilization fees,
minimum usage fees, letter of credit fees, fronting fees, deal-away or alternate
transaction fees, amendment fees, processing fees, term out premiums, banker’s
acceptance fees, breakage or other early termination fees or fees similar to the
foregoing.

(d) The above representations in Section 8.13(b)(ii) are intended to comply with
the Department of Labor’s regulation 29 CFR §§ 2510.3-21(a) and (c)(1) as
promulgated on April 8, 2016 (81 Fed. Reg. 20,997), and if these regulations are
revoked, repealed or no longer effective, SUCH representations shall be deemed
to be no longer required or in effect.

Section 8.14. Posting of Communications.

(a) The Borrower agrees that the Administrative Agent may, but shall not be
obligated to, make any Communications available to the Lenders and the Issuing
Lenders by posting the Communications on IntraLinks™, DebtDomain, SyndTrak,
ClearPar or any other electronic platform chosen by the Administrative Agent to
be its electronic transmission system (the “Approved Electronic Platform”).

(b) Although the Approved Electronic Platform and its primary web portal are
secured with generally-applicable security procedures and policies implemented
or modified by the Administrative Agent from time to time (including, as of the
Effective Date, a user ID/password authorization system) and the Approved
Electronic Platform is secured through a per-deal authorization method whereby
each user may access the Approved Electronic Platform only on a deal-by-deal
basis, each of the Lenders, each of the Issuing Lenders and the Borrower
acknowledges and agrees that the distribution of material through an electronic
medium is not necessarily secure, that the Administrative Agent is not
responsible for approving or vetting the representatives or contacts of any
Lender that are added to the Approved Electronic Platform, and that there may be
confidentiality and other risks associated with such distribution. Each of the
Lenders, each of the Issuing Lenders and the Borrower hereby approves
distribution of the Communications through the Approved Electronic Platform and
understands and assumes the risks of such distribution

(c) THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS ARE PROVIDED “AS IS”
AND “AS AVAILABLE”. THE APPLICABLE PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE
ACCURACY OR COMPLETENESS OF THE COMMUNICATIONS, OR THE ADEQUACY OF THE APPROVED
ELECTRONIC PLATFORM AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS OR OMISSIONS IN
THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS. NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE APPLICABLE PARTIES IN
CONNECTION WITH THE COMMUNICATIONS OR THE APPROVED ELECTRONIC PLATFORM. IN NO
EVENT SHALL THE ADMINISTRATIVE AGENT, ANY ARRANGER OR ANY OF THEIR RESPECTIVE
RELATED PARTIES (COLLECTIVELY, “APPLICABLE PARTIES”) HAVE ANY LIABILITY TO ANY
CREDIT PARTY, ANY LENDER, ANY ISSUING LENDER OR ANY OTHER PERSON OR ENTITY FOR
DAMAGES OF ANY KIND, INCLUDING DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR
CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR
OTHERWISE) ARISING OUT OF ANY CREDIT PARTY’S OR THE ADMINISTRATIVE AGENT’S
TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET OR THE APPROVED ELECTRONIC
PLATFORM.

 

114



--------------------------------------------------------------------------------

(d) Each Lender and each Issuing Lender agrees that notice to it (as provided in
the next sentence) specifying that Communications have been posted to the
Approved Electronic Platform shall constitute effective delivery of the
Communications to such Lender for purposes of the Credit Documents. Each Lender
and Issuing Lender agrees (i) to notify the Administrative Agent in writing
(which could be in the form of electronic communication) from time to time of
such Lender’s or Issuing Lender’s (as applicable) email address to which the
foregoing notice may be sent by electronic transmission and (ii) that the
foregoing notice may be sent to such email address.

(e) Each of the Lenders, each of the Issuing Lenders and the Borrower agrees
that the Administrative Agent may, but (except as may be required by applicable
law) shall not be obligated to, store the Communications on the Approved
Electronic Platform in accordance with the Administrative Agent’s generally
applicable document retention procedures and policies.

(f) Nothing herein shall prejudice the right of the Administrative Agent, any
Lender or any Issuing Lenders to give any notice or other communication pursuant
to any Credit Document in any other manner specified in such Credit Document.

ARTICLE 9

MISCELLANEOUS

Section 9.1. Costs and Expenses. The Borrower agrees to pay promptly (and in any
event within ten (10) days after written demand therefor (accompanied by
detailed invoices)):

(a) all reasonable and documented out-of-pocket costs and expenses of
Administrative Agent and the Lead Arranger (but not of other Lenders) in
connection with the preparation, execution, delivery, administration,
modification, and amendment of this Agreement, the Revolving Notes, and the
other Credit Documents (and any amendment or waiver with respect thereto)
including, to the extent provided for in this Agreement, costs associated with
field examinations, and the reasonable fees and out of pocket expenses of one
outside counsel for Administrative Agent and the Lead Arranger (but not of other
Lenders) and one local counsel for Administrative Agent and the Lead Arranger
(but not of other Lenders) in each relevant jurisdiction;

(b) all reasonable and documented out-of-pocket costs and expenses of the
Administrative Agent and Lenders, taken as a whole, in connection with the
preparation, execution, delivery, administration, modification, and amendment of
this Agreement, the Revolving Notes, and the other Credit Documents (and any
amendment or waiver with respect thereto) including costs associated with field
examinations and the reasonable fees and out of pocket expenses of one outside
counsel for the Lenders and one local counsel for the Lenders in each relevant
jurisdiction;

(c) all documented out-of-pocket costs and expenses (including but not limited
to reasonable legal fees and documented, out-of-pocket expenses), if any, of the
Administrative Agent and each Lender in connection with the enforcement (whether
through negotiations, legal proceedings, or otherwise) of this Agreement, the
Revolving Notes, and the other Credit Documents; and

(d) to the extent required pursuant to Section 5.12, all reasonable and
documented fees and expenses associated with collateral monitoring, collateral
reviews and field examinations, including the reasonable fees and expenses of
other advisors and professionals engaged by the Administrative Agent or the Lead
Arranger in connection therewith.

(e) Without prejudice to the survival of any other agreement of the Credit
Parties hereunder, the agreements and obligations of the Credit Parties
contained in this Section 9.1 shall survive the termination of this Agreement,
the termination of all Commitments, and the payment in full of the Loans and all
other amounts payable under this Agreement.

 

115



--------------------------------------------------------------------------------

Section 9.2. Indemnification; Waiver of Consequential Damages.

(a) Indemnity. The Borrower shall indemnify the Administrative Agent and each
Issuing Lender and each Lender, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all Liabilities and related expenses,
including the fees, charges and disbursements of any counsel for any Indemnitee,
incurred by or asserted against any Indemnitee arising out of, in connection
with, or as a result of (i) the execution or delivery of this Agreement, any
other Credit Document, or any agreement or instrument contemplated hereby or
thereby, the performance by the parties hereto of their respective obligations
hereunder or thereunder or the consummation of the Transactions or any other
transactions contemplated hereby, (ii) any Loan or Letter of Credit or the use
of the proceeds therefrom (including any refusal by an Issuing Lender to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or release of Hazardous
Substance or Hazardous Waste on or from any property owned or operated by the
Borrower or any of its Subsidiaries, or any Environmental Claim related in any
way to the Borrower or any of its Subsidiaries, or (iv) any actual or
prospective proceeding relating to any of the foregoing, whether or not such
proceeding is brought by the Borrower or any other Credit Party or its or their
respective equity holders, Affiliates, creditors or any other third Person and
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such Liabilities or related
expenses are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee. This Section 9.2(a) shall not apply with respect
to Taxes other than any Taxes that represent losses, claims or damages arising
from any non-Tax claim.

(b) Limitation of Liability. To the extent permitted by applicable law (a) the
Borrower and any Credit Party shall not assert, and the Borrower and each Credit
Party hereby waives, any claim against the Administrative Agent, any Issuing
Lender and any Lender, and any Related Party of any of the foregoing Persons
(each such Person being called a “Lender-Related Person”) for any Liabilities
arising from the use by others of information or other materials (including,
without limitation, any personal data) obtained through telecommunications,
electronic or other information transmission systems (including the Internet),
and (ii) no party hereto shall assert, and each such party hereby waives, any
Liabilities against any other party hereto, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Credit Document, or any agreement or instrument
contemplated hereby or thereby, the Transactions, any Loan or Letter of Credit
or the use of the proceeds thereof; provided that, nothing in this
Section 9.2(b) shall relieve the Borrower and each Credit Party of any
obligation it may have to indemnify an Indemnitee, as provided in
Section 9.2(a), against any special, indirect, consequential or punitive damages
asserted against such Indemnitee by a third party.

(c) Payments. All payments required to be made under this Section 9.2 shall be
made within ten (10) days of demand therefor.

(d) Survival. Without prejudice to the survival of any other agreement of the
Credit Parties hereunder, the agreements and obligations of the Credit Parties
contained in this Section 9.2 shall survive the termination of this Agreement,
the termination of all Commitments, and the payment in full of the Loans and all
other amounts payable under this Agreement.

Section 9.3. Waivers and Amendments. No amendment or waiver of any provision of
this Agreement, the Revolving Notes, or any other Credit Document (other than
the Fee Letters), nor consent to any departure by the Borrower or any Guarantor
therefrom, shall in any event be effective unless the same shall be in writing
and signed by the Required Lenders and the Borrower, and then such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided that:

 

116



--------------------------------------------------------------------------------

(a) no amendment, waiver, or consent shall, unless in writing and signed by all
the affected Lenders and the Borrower, do any of the following: (i) waive any of
the conditions specified in Section 3.2, (ii) reduce any principal, interest,
fees or other amounts payable hereunder or under any other Credit Document
(provided that the waiver of default interest shall only require the consent of
the Required Lenders), (iii) postpone or extend any date fixed for any payment
of any principal, interest, fees or other amounts payable hereunder, including,
without limitation, the Scheduled Maturity Date (it being understood and agreed
that a waiver of a mandatory prepayment shall only require the consent of the
Required Lenders), (iv) amend Section 2.11(e), Section 7.5. this Section 9.3 or
any other provision in any Credit Document which expressly requires the consent
of, or action or waiver by, all of the Lenders, amend the definition of
“Required Lenders”, or change the number of Lenders which shall be required for
the Lenders to take any action hereunder or under any other Credit Document,
(v) except as specifically provided in the Credit Documents and as a result of
transactions permitted by the terms of this Agreement, release any Guarantor
from its obligation under any Guaranty or release all or substantially all of
the Collateral, (vi) make any amendment to the definition of “Borrowing Base” or
(vii) make any amendment to the definitions of “Eligible Accounts” or “Eligible
Cash”;

(b) no Commitment of a Lender or any obligations of a Lender may be increased
without such Lender’s written consent;

(c) no amendment, waiver, or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above to take such
action, affect the rights or duties of the Administrative Agent under this
Agreement or any other Credit Document;

(d) no amendment, waiver or consent shall, unless in writing and signed by an
Issuing Lender in addition to the Lenders required above to take such action,
affect the rights or duties of such Issuing Lender under this Agreement or any
other Credit Document;

(e) notwithstanding any other provision set forth in this Agreement, Commitment
Increases pursuant to Section 2.15 shall be effectuated with the consent of the
parties required under Section 2.15; and

(f) for the avoidance of doubt, amendments made pursuant to Section 2.16 may be
made pursuant to agreement or agreements in writing entered into by the Borrower
and the Required Lenders or by the Borrower and the Administrative Agent with
the consent of the Required Lenders.

Notwithstanding anything to the contrary contained in the Credit Documents, the
Administrative Agent and the Borrower, may amend, modify or supplement any
Credit Document without the consent of any Lender in order to (i) correct,
amend, cure or resolve any minor ambiguity, omission, defect, typographical
error, inconsistency or other manifest error therein, (ii) add a guarantor or
collateral or otherwise enhance the rights and benefits of the Lenders,
(iii) make minor administrative or operational changes not adverse to any Lender
or (iv) adhere to any local Legal Requirement or advice of local counsel;
provided that the Administrative Agent shall provide the Lenders with five
(5) Business Days’ notice of the effectiveness of any amendment, modification or
supplement made pursuant to clause (i) above and such amendment, modification or
supplement shall not become effective to the extent that Lenders constituting
the Required Lenders object to such amendment, modification or supplement by
written notice to the Administrative Agent within five (5) Business Days after
receiving notice thereof.

 

117



--------------------------------------------------------------------------------

Section 9.4. Severability. In case one or more provisions of this Agreement or
the other Credit Documents shall be invalid, illegal or unenforceable in any
respect under any applicable law, the validity, legality, and enforceability of
the remaining provisions contained herein or therein shall not be affected or
impaired thereby.

Section 9.5. Survival of Representations and Obligations. All representations
and warranties contained in this Agreement or made in writing by or on behalf of
the Credit Parties in connection herewith shall survive the execution and
delivery of this Agreement and the other Credit Documents, the making of the
Loans or the issuance of any Letters of Credit and any investigation made by or
on behalf of the Lenders, none of which investigations shall diminish any
Lender’s right to rely on such representations and warranties. All obligations
of the Borrower or any other Credit Party provided for in Sections 2.9, 2.10,
2.12(c), 9.1 and 9.2 and all of the obligations of the Lenders in Section 8.5
shall survive any termination of this Agreement and repayment in full of the
Obligations.

Section 9.6. Binding Effect. This Agreement shall become effective when it shall
have been executed by the Borrower and the Administrative Agent, and when the
Administrative Agent shall have, as to each Lender, either received a
counterpart hereof executed by such Lender or been notified by such Lender that
such Lender has executed it and thereafter shall be binding upon and inure to
the benefit of the Borrower, the Administrative Agent, and each Lender and their
respective successors and permitted assigns, except that neither the Borrower
nor any other Credit Party shall have the right to assign its rights or delegate
its duties under this Agreement or any interest in this Agreement without the
prior written consent of each Lender.

Section 9.7. Lender Assignments and Participations.

(a) Each Lender may assign to one or more Eligible Assignees all or a portion of
its rights and obligations under this Agreement (including, without limitation,
all or a portion of its Loans, its Revolving Notes, and its Commitments);
provided. however, that (i) each such assignment shall be to an Eligible
Assignee; (ii) except in the case of an assignment to another Lender or an
assignment of all of a Lender’s rights and obligations under this Agreement, any
such partial assignment shall be in an amount at least equal to $5,000,000
unless the Administrative Agent, each Issuing Lender and, so long as no Event of
Default has occurred and is continuing, the Borrower otherwise consents to a
lower amount (each such consent not to be unreasonably withheld or delayed);
provided that the Borrower shall be deemed to have consented to such lower
amount unless it shall have objected thereto by written notice to the
Administrative Agent within five (5) Business Days after having received notice
thereof; (iii) each assignment of a Lender’s rights and obligations with respect
to Loans and its Commitments shall be of a constant, and not varying, percentage
of all of its rights and obligations under this Agreement as a Lender and the
Revolving Notes (other than rights of reimbursement and indemnity arising before
the effective date of such assignment); and (iv) the parties to such assignment
shall execute and deliver to the Administrative Agent for its acceptance an
Assignment and Acceptance, together with any Revolving Notes subject to such
assignment and the assignor or assignee Lender shall pay a processing fee of
$3,500; provided that such processing fee may be waived at the sole discretion
of the Administrative Agent. Upon execution, delivery, and acceptance of such
Assignment and Acceptance and payment of the processing fee, the assignee
thereunder shall be a party hereto and, to the extent of such assignment, have
the obligations, rights, and benefits of a Lender hereunder and the assigning
Lender shall, to the extent of such assignment, relinquish its rights and be
released from its obligations under this Agreement. Upon the consummation of any
assignment pursuant to this Section 9.7, the assignor, the Administrative Agent
and the Borrower shall make appropriate arrangements so that, if requested, new
Revolving Notes are issued to the assignor and the assignee. The assignee shall
deliver to the Borrower and the Administrative Agent any applicable forms or
certifications in accordance with Section 2.12(f).

 

118



--------------------------------------------------------------------------------

(b) The Administrative Agent, acting solely for this purpose as a non-fiduciary
agent of the Borrower for Tax purposes, shall maintain at its address referred
to in Section 9.9 a copy of each Assignment and Acceptance delivered to and
accepted by it and a register for the recordation of the names and addresses of
the Lenders and the Commitments of, and principal amount (and stated interest)
of the Loans owing to, each Lender from time to time (the “Register”). The
entries in the Register shall be conclusive and binding for all purposes, absent
manifest error, and the Credit Parties, the Administrative Agent and the Lenders
shall treat each Person whose name is recorded in the Register as a Lender
hereunder for all purposes of this Agreement. The Register shall be available
for inspection by the Borrower or any Lender at any reasonable time and from
time to time upon reasonable prior notice.

(c) Upon its receipt of an Assignment and Acceptance executed by the parties
thereto, together with any Revolving Notes subject to such assignment and
payment of the processing fee, the Administrative Agent shall, if such
Assignment and Acceptance has been completed, (i) accept such Assignment and
Acceptance, (ii) record the information contained therein in the Register, and
(iii) give prompt notice thereof to the parties thereto.

(d) Each Lender may sell participations to one or more Persons in all or a
portion of its rights and/or obligations under this Agreement (including all or
a portion of its Commitments or its Loans), provided, however, that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, (iii) the participant shall be entitled to the
benefit of the yield protection provisions contained in Sections 2.9, 2.10 and
2.12 (subject to the requirements and limitations therein, including the
requirements under Section 2.12(f) (it being understood that the documentation
required under Section 2.12(f) shall be delivered to the participating Lender)),
but with respect to any particular participant, to no greater extent than the
Lender that sold the participation to such participant except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the participant acquired the applicable participation, and the
right of set-off contained in Section 7.4, and (iv) the Borrower shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement, and such Lender shall retain the
sole right to enforce the obligations of the Borrower relating to its Loans and
its Revolving Notes and to approve any amendment, modification, or waiver of any
provision of this Agreement (other than amendments, modifications, or waivers
decreasing the amount of principal of or the rate at which interest is payable
on such Loans or Revolving Notes, extending any scheduled principal payment date
or date fixed for the payment of interest on such Loans or Revolving Notes, or
extending its Commitment). Each Lender that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of the Borrower, maintain a
register on which it enters the address of each participant and the principal
amounts (and stated interest) of each participant’s interest in the Loans or
other obligations under the Credit Documents (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any participant or any
information relating to a participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Credit Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

(e) Notwithstanding any other provision set forth in this Agreement, any Lender
may at any time pledge or assign a security interest in all or any portion of
its rights under this Agreement to secure obligations of such Lender, including
any pledge or assignment to secure obligations to a Federal Reserve Bank or any
other central bank having jurisdiction over such Lender; provided that no such
pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

 

119



--------------------------------------------------------------------------------

(f) Any Lender may furnish any information concerning the Borrower or any of its
Subsidiaries in the possession of such Lender from time to time to assignees and
participants (including prospective assignees and participants), subject,
however, to the provisions of the following Section 9.8.

Section 9.8. Confidentiality. Each of the Administrative Agent, the Issuing
Lenders and the Lenders agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its and its Affiliates’ directors, officers, employees and agents, including
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any Governmental Authority
(including any self-regulatory authority, such as the National Association of
Insurance Commissioners), (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) to any other party
to this Agreement, (e) in connection with the exercise of any remedies hereunder
or under any other Credit Document or any suit, action or proceeding relating to
this Agreement or the enforcement of rights hereunder of under any other Credit
Document, (f) subject to an agreement containing provisions substantially the
same as those of this Section, to (i) any assignee of or participant in, or any
prospective assignee of or participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrower and its
obligations, (g) on a confidential basis to (1) any rating agency in connection
with rating the Borrower or its Subsidiaries or the credit facilities provided
for herein, (2) the CUSIP Service Bureau or any similar agency in connection
with the issuance and monitoring of identification numbers with respect to the
credit facilities provided for herein or (3) to market data collectors, (h) with
the consent of the Borrower or (i) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section or
(ii) becomes available to the Administrative Agent, any Issuing Lender or any
Lender on a non-confidential basis from a source other than the Borrower. For
the purposes of this Section, “Information” means all information received from
the Borrower relating to the Borrower or its business, other than any such
information that is available to the Administrative Agent, any Issuing Lender or
any Lender on a non-confidential basis prior to disclosure by the Borrower and
other than information pertaining to this Agreement routinely provided by
arrangers to data service providers, including league table providers, that
serve the lending industry; provided that, in the case of information received
from the Borrower after the date hereof, such information is clearly identified
at the time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information. The Borrower hereby
authorizes JPMCB and its Affiliates, at their respective sole expense, but
without any prior approval by the Borrower, to publish such tombstones and give
such other publicity to this Agreement as each may from time to time determine
in its sole discretion. The foregoing authorization shall remain in effect
unless and until the Borrower notifies JPMCB in writing that such authorization
is revoked.

Section 9.9. Notices. Etc.

(a) Except as provided in paragraph (b) below, all notices and other
communications (other than Notices of Borrowing and Notices of Continuation or
Conversion, which are governed by Article 2 of this Agreement) shall be in
writing and hand delivered with written receipt, sent by a nationally recognized
overnight courier, or sent by certified mail, return receipt requested as
follows: if to a Credit Party, as specified on Schedule 9.9, if to the
Administrative Agent or an Issuing Lender, at its credit contact specified under
its name on Schedule 9.9, and if to any Lender at is credit contact specified in
its Administrative Questionnaire. Each party may change its notice address by
written notification to the other parties. All

 

120



--------------------------------------------------------------------------------

such notices and communications shall be effective when delivered, except that
notices and communications to any Lender or an Issuing Lender pursuant to
Article 2 shall not be effective until received notices delivered through
electronic communications to the extent provided in paragraph (b) below, shall
be effect as provided in said paragraph (b).

(b) Notices and other communications to the Administrative Agent and each Lender
hereunder may be delivered or furnished by electronic communication (including
e-mail, internet or intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that (i) such communication is followed promptly
by an original delivered in accordance with paragraph (a) above and (ii) the
foregoing shall not apply to notices to the Administrative Agent or any Lender
pursuant to Article 2 if such Person has notified the Borrower that it is
incapable of receiving notices under such article by electronic communication.
Unless the Administrative Agent otherwise prescribes, (A) notices and other
communications sent to an e-mail address shall be deemed received upon sender’s
receipt of an acknowledgment from the recipient (such as by the “Return Receipt
Requested” function, as available, return e-mail or other written
acknowledgment), and (B) notices or communications posted to an internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e-mail address as described in the foregoing clause
(A) of notification that such notice or communication is available and
identifying the website address therefor.

Section 9.10. Usury Not Intended. It is the intent of each Credit Party and each
Lender in the execution and performance of this Agreement and the other Credit
Documents to contract in strict compliance with applicable usury laws, including
conflicts of law concepts, governing the Loans of each Lender including such
applicable laws of the State of New York, if any, and the United States of
America from time to time in effect. In furtherance thereof, the Lenders and the
Credit Parties stipulate and agree that none of the terms and provisions
contained in this Agreement or the other Credit Documents shall ever be
construed to create a contract to pay, as consideration for the use, forbearance
or detention of money, interest at a rate in excess of the Maximum Rate and that
for purposes of this Agreement “interest” shall include the aggregate of all
charges which constitute interest under such laws that are contracted for,
charged or received under this Agreement; and in the event that, notwithstanding
the foregoing, under any circumstances the aggregate amounts taken, reserved,
charged, received or paid on the Loans, include amounts which by applicable law
are deemed interest which would exceed the Maximum Rate, then such excess shall
be deemed to be a mistake and each Lender receiving same shall credit the same
on the principal of its Revolving Notes (or if such Revolving Notes shall have
been paid in full, refund said excess to the Borrower). In the event that the
maturity of the Revolving Notes are accelerated by reason of any election of the
holder thereof resulting from any Event of Default under this Agreement or
otherwise, or in the event of any required or permitted prepayment, then such
consideration that constitutes interest may never include more than the Maximum
Rate, and excess interest, if any, provided for in this Agreement or otherwise
shall be canceled automatically as of the date of such acceleration or
prepayment and, if theretofore paid, shall be credited on the applicable
Revolving Notes (or, if the applicable Revolving Notes shall have been paid in
full, refunded to the Borrower of such interest). In determining whether or not
the interest paid or payable under any specific contingencies exceeds the
Maximum Rate, the Credit Parties and the Lenders shall to the maximum extent
permitted under applicable law amortize, prorate, allocate and spread in equal
parts during the period of the full stated term of the Revolving Notes all
amounts considered to be interest under applicable law at any time contracted
for, charged, received or reserved in connection with the Obligations. The
provisions of this Section 9.10 shall control over all other provisions of this
Agreement or the other Credit Documents which may be in apparent conflict
herewith.

Section 9.11. Usury Recapture. In the event the rate of interest chargeable
under this Agreement at any time is greater than the Maximum Rate, the unpaid
principal amount of the Loans shall bear interest at the Maximum Rate until the
total amount of interest paid or accrued on the Loans equals the amount of
interest which would have been paid or accrued on the Loans if the stated rates
of interest set forth in this

 

121



--------------------------------------------------------------------------------

Agreement had at all times been in effect. In the event, upon payment in full of
the Loans, the total amount of interest paid or accrued under the terms of this
Agreement and the Loans is less than the total amount of interest which would
have been paid or accrued if the rates of interest set forth in this Agreement
had, at all times, been in effect, then the Borrower shall, to the extent
permitted by applicable law, pay the Administrative Agent for the account of the
Lenders an amount equal to the difference between (a) the lesser of (i) the
amount of interest which would have been charged on its Loans if the Maximum
Rate had, at all times, been in effect and (ii) the amount of interest which
would have accrued on its Loans if the rates of interest set forth in this
Agreement had at all times been in effect and (b) the amount of interest
actually paid under this Agreement on its Loans. In the event the Lenders ever
receive, collect or apply as interest any sum in excess of the Maximum Rate,
such excess amount shall, to the extent permitted by law, be applied to the
reduction of the principal balance of the Loans, and if no such principal is
then outstanding, such excess or part thereof remaining shall be paid to the
Borrower.

Section 9.12. Governing Law; Service of Process. The Credit Documents (other
than those containing a contrary express choice of law provision) shall be
governed by and construed in accordance with the laws of the State of New York.
Each party to this Agreement irrevocably consents to service of process in the
manner provided for notices in Section 9.9. Nothing in this Agreement or any
other Credit Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

Section 9.13. Submission to Jurisdiction. Each Credit Party hereby irrevocably
and unconditionally submits, for itself and its property, to the exclusive
jurisdiction of any U.S. Federal or New York State court sitting in New York,
New York in any action or proceeding arising out of or relating to any Credit
Documents, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State or, to the extent permitted by law, in such Federal court. Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement or
any other Credit Document shall affect any right that the Administrative Agent,
any Issuing Lender or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement or any other Credit Document against any
Credit Party or its properties in the courts of any jurisdiction. Each Credit
Party hereby irrevocably and unconditionally waives, to the fullest extent it
may legally and effectively do so, any objection which it may now or hereafter
have to the laying of venue of any suit, action or proceeding arising out of or
relating to this Agreement or any other Credit Document in any court referred to
in this Section. Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

Section 9.14. Execution in Counterparts; Electronic Execution. (a) This
Agreement may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which taken together shall constitute one and the
same agreement and (b) delivery of an executed counterpart of a signature page
of (x) this Agreement, (y) any other Credit Document and/or (z) any document,
amendment, approval, consent, information, notice (including, for the avoidance
of doubt, any notice delivered pursuant to Section 9.9), certificate, request,
statement, disclosure or authorization related to this Agreement, any other
Credit Document and/or the transactions contemplated hereby and/or thereby (each
an “Ancillary Document”) that is an Electronic Signature transmitted by
telecopy, emailed pdf. or any other electronic means that reproduces an image of
an actual executed signature page shall be effective as delivery of a manually
executed counterpart of this Agreement, such other Credit Document or such
Ancillary Document, as applicable. The words “execution,” “signed,” “signature,”
“delivery,” and words of like import in or relating to this Agreement, any other
Credit Document and/or any Ancillary Document shall be deemed to

 

122



--------------------------------------------------------------------------------

include Electronic Signatures, deliveries or the keeping of records in any
electronic form (including deliveries by telecopy, emailed pdf. or any other
electronic means that reproduces an image of an actual executed signature page),
each of which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be; provided that nothing
herein shall require the Administrative Agent to accept Electronic Signatures in
any form or format without its prior written consent and pursuant to procedures
approved by it; provided, further, without limiting the foregoing, (i) to the
extent the Administrative Agent has agreed to accept any Electronic Signature,
the Administrative Agent and each of the Lenders shall be entitled to rely on
such Electronic Signature purportedly given by or on behalf of the Borrower or
any other Credit Party without further verification thereof and without any
obligation to review the appearance or form of any such Electronic Signature and
(ii) upon the request of the Administrative Agent or any Lender, any Electronic
Signature shall be promptly followed by a manually executed counterpart. Without
limiting the generality of the foregoing, the Borrower and each Credit Party
hereby (i) agree that, for all purposes, including without limitation, in
connection with any workout, restructuring, enforcement of remedies, bankruptcy
proceedings or litigation among the Administrative Agent, the Lenders, the
Borrower and the Credit Parties, Electronic Signatures transmitted by telecopy,
emailed pdf. or any other electronic means that reproduces an image of an actual
executed signature page and/or any electronic images of this Agreement, any
other Credit Document and/or any Ancillary Document shall have the same legal
effect, validity and enforceability as any paper original, (ii) the
Administrative Agent and each of the Lenders may, at its option, create one or
more copies of this Agreement, any other Credit Document and/or any Ancillary
Document in the form of an imaged electronic record in any format, which shall
be deemed created in the ordinary course of such Person’s business, and destroy
the original paper document (and all such electronic records shall be considered
an original for all purposes and shall have the same legal effect, validity and
enforceability as a paper record), (iii) waives any argument, defense or right
to contest the legal effect, validity or enforceability of this Agreement, any
other Credit Document and/or any Ancillary Document based solely on the lack of
paper original copies of this Agreement, such other Credit Document and/or such
Ancillary Document, respectively, including with respect to any signature pages
thereto and (iv) waives any claim against any Related Party for any liabilities
arising solely from the Administrative Agent’s and/or any Lender’s reliance on
or use of Electronic Signatures and/or transmissions by telecopy, emailed pdf.
or any other electronic means that reproduces an image of an actual executed
signature page, including any liabilities arising as a result of the failure of
the Borrower and/or any Credit Party to use any available security measures in
connection with the execution, delivery or transmission of any Electronic
Signature.

Section 9.15. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER CREDIT DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, OTHER AGENT (INCLUDING ANY
ATTORNEY) OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.

Section 9.16. [Reserved].

Section 9.17. USA Patriot Act. Each Lender that is subject to the Patriot Act
and the Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies each Credit Party that pursuant to the requirements of the Patriot Act
it is required to obtain, verify and record information that identifies such
Credit Party, which information includes the name and address of such Credit
Party and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify such Credit Party in accordance with the
Patriot Act.

 

 

123



--------------------------------------------------------------------------------

Section 9.18. No Fiduciary or Agency Relationship. The Borrower acknowledges and
agrees, and acknowledges its subsidiaries’ understanding, that no Lender Party
will have any obligations except those obligations expressly set forth herein
and in the other Credit Documents and each Lender Party is acting solely in the
capacity of an arm’s length contractual counterparty to the Borrower with
respect to the Credit Documents and the transaction contemplated therein and not
as a financial advisor or a fiduciary to, or an agent of, the Borrower or any
other person. The Borrower agrees that it will not assert any claim against any
Lender Party based on an alleged breach of fiduciary duty by such Lender Party
in connection with this Agreement and the transactions contemplated hereby.
Additionally, the Borrower acknowledges and agrees that no Lender Party is
advising the Borrower as to any legal, tax, investment, accounting, regulatory
or any other matters in any jurisdiction. The Borrower shall consult with its
own advisors concerning such matters and shall be responsible for making its own
independent investigation and appraisal of the transactions contemplated hereby,
and the Lender Parties shall have no responsibility or liability to the Borrower
with respect thereto. The Borrower further acknowledges and agrees, and
acknowledges its subsidiaries’ understanding, that each Lender Party, together
with its Affiliates, is a full service securities or banking firm engaged in
securities trading and brokerage activities as well as providing investment
banking and other financial services. In the ordinary course of business, any
Lender Party may provide investment banking and other financial services to,
and/or acquire, hold or sell, for its own accounts and the accounts of
customers, equity, debt and other securities and financial instruments
(including bank loans and other obligations) of, the Borrower and other
companies with which the Borrower may have commercial or other relationships.
With respect to any securities and/or financial instruments so held by any
Lender Party or any of its customers, all rights in respect of such securities
and financial instruments, including any voting rights, will be exercised by the
holder of the rights, in its sole discretion. In addition, the Borrower
acknowledges and agrees, and acknowledges its subsidiaries’ understanding, that
each Lender Party and its affiliates may be providing debt financing, equity
capital or other services (including financial advisory services) to other
companies in respect of which the Borrower may have conflicting interests
regarding the transactions described herein and otherwise. No Lender Party will
use confidential information obtained from the Borrower by virtue of the
transactions contemplated by the Credit Documents or its other relationships
with the Borrower in connection with the performance by such Lender Party of
services for other companies, and no Lender Party will furnish any such
information to other companies. The Borrower also acknowledges that no Lender
Party has any obligation to use in connection with the transactions contemplated
by the Credit Documents, or to furnish to the Borrower, confidential information
obtained from other companies.

Section 9.19. Keepwell. Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other Credit
Party to honor all of its obligations under any Credit Document in respect of a
Swap Obligation (provided, however, that each Qualified ECP Guarantor shall only
be liable under this Section 9.19 for the maximum amount of such liability that
can be hereby incurred without rendering its obligations under this Section 9.19
or otherwise under any Credit Document voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
Except as otherwise provided herein, the obligations of each Qualified ECP
Guarantor under this Section 9.19 shall remain in full force and effect until
the termination of all Swap Obligations. Each Qualified ECP Guarantor intends
that this Section 9.19 constitute, and this Section 9.19 shall be deemed to
constitute, a “keepwell, support, or other agreement” for the benefit of each
other Credit Party for all purposes of Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.

 

124



--------------------------------------------------------------------------------

Section 9.20. Acknowledgement and Consent to Bail-In of Affected Financial
Institutions. Notwithstanding anything to the contrary in any Credit Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Affected Financial
Institution arising under any Credit Document may be subject to the Write-Down
and Conversion Powers of the applicable Resolution Authority and agrees and
consents to, and acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an the applicable
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an Affected Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Credit Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of the applicable Resolution
Authority.

Section 9.21. Integration. THIS WRITTEN AGREEMENT AND THE CREDIT DOCUMENTS, AS
DEFINED IN THIS AGREEMENT, REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND
SUPERSEDE ALL PRIOR UNDERSTANDINGS AND AGREEMENTS, WHETHER WRITTEN OR ORAL,
RELATING TO THE TRANSACTIONS PROVIDED FOR HEREIN AND THEREIN. ADDITIONALLY, THIS
AGREEMENT AND THE CREDIT DOCUMENTS MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.

THERE ARE NO ORAL AGREEMENTS AMONG THE PARTIES.

IN EXECUTING THIS AGREEMENT, EACH CREDIT PARTY HEREBY WARRANTS AND REPRESENTS IT
IS NOT RELYING ON ANY STATEMENT OR REPRESENTATION OTHER THAN THOSE IN THIS
AGREEMENT AND IS RELYING UPON ITS OWN JUDGMENT AND ADVICE OF ITS ATTORNEYS.

Section 9.22. Several Obligations; Nonreliance; Violation of Law. The respective
obligations of the Lenders hereunder are several and not joint and the failure
of any Lender to make any Loan or perform any of its obligations hereunder shall
not relieve any other Lender from any of its obligations hereunder. Each Lender
hereby represents that it is not relying on or looking to any margin stock (as
defined in Regulation U of the Board) for the repayment of the Revolving
Borrowings provided for herein. Anything contained in this Agreement to the
contrary notwithstanding, neither any Issuing Lender nor any Lender shall be
obligated to extend credit to the Borrower in violation of any applicable law.

Section 9.23. Disclosure. Each Credit Party, each Lender and each Issuing Lender
hereby acknowledges and agrees that the Administrative Agent and/or its
Affiliates from time to time may hold investments in, make other loans to or
have other relationships with any of the Credit Parties and their respective
Affiliates.

 

125



--------------------------------------------------------------------------------

Section 9.24. Appointment for Perfection. Each Lender hereby appoints each other
Lender as its agent for the purpose of perfecting Liens, for the benefit of the
Administrative Agent and the other Secured Parties, in assets which, in
accordance with Article 9 of the UCC or any other applicable law can be
perfected only by possession or control. Should any Lender (other than the
Administrative Agent) obtain possession or control of any such Collateral, such
Lender shall notify the Administrative Agent thereof, and, promptly upon the
Administrative Agent’s request therefor shall deliver such Collateral to the
Administrative Agent or otherwise deal with such Collateral in accordance with
the Administrative Agent’s instructions.

Section 9.25. Acknowledgement Regarding an Supported QFCs.

(a) To the extent that the Credit Documents provide support, through a guarantee
or otherwise, for Hedging Arrangements or any other agreement or instrument that
is a QFC (such support “QFC Credit Support” and each such QFC a “Supported
QFC”), the parties acknowledge and agree as follows with respect to the
resolution power of the Federal Deposit Insurance Corporation under the Federal
Deposit Insurance Act and Title II of the Dodd-Frank Wall Street Reform and
Consumer Protection Act (together with the regulations promulgated thereunder,
the “U.S. Special Resolution Regimes”) in respect of such Supported QFC and QFC
Credit Support (with the provisions below applicable notwithstanding that the
Credit Documents and any Supported QFC may in fact be stated to be governed by
the laws of the State of New York and/or of the United States or any other state
of the United States):

(b) In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Credit Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Credit Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

Section 9.26. Affiliated Lenders. In case of any Loans or Commitments held by an
Affiliated Lender (and without limiting Section 9.7(a) restricting assignments
to Eligible Assignees), (a) each Affiliated Lender shall acknowledge and agree
that they are each “insiders” under Section 101(31) of the Bankruptcy Code and,
as such, the claims associated with the Loans and Commitments owned by it shall
not be included in determining whether the applicable class of creditors holding
such claims has voted to accept a proposed plan for purposes of
Section 1129(a)(10) of the Bankruptcy Code unless the plan in question affects
any Affiliated Lender’s economics or rights and obligations in a
disproportionately adverse manner than its effect on the other Lenders in a
manner inconsistent with this Agreement, and (b) such Affiliated Lender (i) will
not receive information, reports and other materials prepared by the
Administrative Agent or its consultants or advisors and shared with the
Administrative Agent and the Lenders who are not Affiliated Lenders other than
notices of prepayments and other administrative notices in respect of its Loans
or Commitments required to be delivered to Lenders, (ii) will not be permitted
to attend or participate in (or receive any notice of) Lender meetings or
conference calls, (iii) will not be

 

126



--------------------------------------------------------------------------------

entitled to challenge the Administrative Agent’s and the Lenders’
attorney-client privilege as a result of their status as an Affiliated Lender
and (iv) will not be entitled to receive advice of counsel to the Administrative
Agent, any other Lender, financial advisors or another other consultants or
advisors to the Administrative Agent or another Lender.

[Remainder of this page intentionally left blank. Signature pages follow.]

 

127



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent, Lender and an Issuing Lender

By:  

/s/ Stephanie Balette

Name:   Stephanie Balette Title:   Authorized Officer

[Signature Page to ABL Credit Agreement]



--------------------------------------------------------------------------------

ZIONS BANCORPORATION, N.A., DBA
AMEGY BANK, as a Lender and an Issuing Lender By:  

/s/ Patty Smolik

Name:   Patty Smolik Title:   Vice President

[Signature Page to ABL Credit Agreement]

 



--------------------------------------------------------------------------------

UBS AG, STAMFORD BRANCH,

as a Lender

By:  

/s/ Houssem Daly

Name:   Houssem Daly Title:   Associate Director By:  

/s/ Kenneth Chin

Name:   Kenneth Chin Title:   Director

[Signature Page to ABL Credit Agreement]



--------------------------------------------------------------------------------

BORROWER:

HI-CRUSH INC.

By:  

/s/ Robert E. Rasmus

Name:   Robert E. Rasmus Title:   Chief Executive Officer

[Signature Page to ABL Credit Agreement]